 



EXHIBIT 10.41

Execution Copy

     
 
     

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Among

BRIGHAM OIL & GAS, L.P.,

as Borrower,

BRIGHAM EXPLORATION COMPANY,
and
BRIGHAM, INC.,

as Guarantors,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

SOCIÉTÉ GÉNÉRALE,

as Lead Arranger, Administrative Agent and as Issuing Lender,

THE ROYAL BANK OF SCOTLAND plc,

as Co-Arranger and Documentation Agent,

and

BANK OF AMERICA, N.A.,

as Co-Arranger and Syndication Agent

January 21, 2005

     
 
     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Computation of Time Periods
    19  
Section 1.03 Accounting Terms; Changes in GAAP
    19  
Section 1.04 Types of Advances
    20  
Section 1.05 Miscellaneous
    20  
ARTICLE II CREDIT FACILITIES
    20  
Section 2.01 Revolving Credit Facility
    20  
Section 2.02 Borrowing Base
    22  
Section 2.03 Method of Borrowing
    24  
Section 2.04 Reduction of the Commitments
    26  
Section 2.05 Prepayment of Advances
    27  
Section 2.06 Repayment of Advances
    28  
Section 2.07 Letters of Credit
    29  
Section 2.08 Fees
    32  
Section 2.09 Interest
    33  
Section 2.10 Payments and Computations
    34  
Section 2.11 Sharing of Payments, Etc
    35  
Section 2.12 Breakage Costs
    36  
Section 2.13 Increased Costs
    36  
Section 2.14 Taxes
    37  
ARTICLE III CONDITIONS OF LENDING
    40  
Section 3.01 Conditions Precedent to Closing Date
    40  
Section 3.02 Conditions Precedent to All Borrowings
    43  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    44  
Section 4.01 Corporate Existence; Subsidiaries
    44  
Section 4.02 Corporate Power
    44  
Section 4.03 Authorization and Approvals
    44  
Section 4.04 Enforceable Obligations
    44  
Section 4.05 Financial Statements
    45  

 



--------------------------------------------------------------------------------



 



              Page  
Section 4.06 True and Complete Disclosure
    45  
Section 4.07 Litigation
    45  
Section 4.08 Taxes
    46  
Section 4.09 Pension Plans
    46  
Section 4.10 Condition of Property; Casualties
    47  
Section 4.11 Security Instruments
    48  
Section 4.12 No Burdensome Restrictions; No Defaults
    49  
Section 4.13 Environmental Condition
    49  
Section 4.14 Gas Contracts
    50  
Section 4.15 Compliance with Laws
    50  
Section 4.16 Material Agreements
    51  
Section 4.17 Organizational Documents
    51  
Section 4.18 Guarantors
    51  
Section 4.19 Insurance
    51  
Section 4.20 Use of Proceeds
    51  
Section 4.21 Investment Company Act
    51  
Section 4.22 Public Utility Holding Company Act
    51  
Section 4.23 Transmitting Utility
    52  
ARTICLE V AFFIRMATIVE COVENANTS
    52  
Section 5.01 Compliance with Laws, Etc
    52  
Section 5.02 Maintenance of Insurance
    52  
Section 5.03 Preservation of Corporate Existence, Etc
    53  
Section 5.04 Payment of Taxes, Etc
    53  
Section 5.05 Inspection; Books and Records
    53  
Section 5.06 Reporting Requirements
    53  
Section 5.07 Maintenance of Property
    56  
Section 5.08 Environmental Laws
    57  
Section 5.09 Payment of Trade Payables
    57  
Section 5.10 Use of Proceeds
    57  
Section 5.11 Additional Collateral
    57  
Section 5.12 New Subsidiaries
    58  
Section 5.13 Title
    58  
Section 5.14 Further Assurances
    58  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VI NEGATIVE COVENANTS
    59  
Section 6.01 Liens, Etc
    59  
Section 6.02 Debts, Guaranties, and Other Obligations
    59  
Section 6.03 Agreements Restricting Liens and Distributions
    61  
Section 6.04 Merger or Consolidation
    61  
Section 6.05 Sales of Assets
    61  
Section 6.06 Restricted Payments
    62  
Section 6.07 Investments and Acquisitions
    62  
Section 6.08 Affiliate Transactions
    62  
Section 6.09 Compliance with ERISA
    62  
Section 6.10 Sales and Leasebacks
    63  
Section 6.11 Change of Business
    64  
Section 6.12 Use of Proceeds
    64  
Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments
    64  
Section 6.14 Additional Subsidiaries
    64  
Section 6.15 Limitation on Leases
    64  
Section 6.16 Equity Interests of Partners
    64  
Section 6.17 Change of Name; Fiscal Year; Accounting Method
    64  
Section 6.18 Current Ratio
    65  
Section 6.19 Interest Coverage Ratio
    65  
Section 6.20 Restrictions on Limited Partners
    65  
Section 6.21 Subordinated Debt
    65  
Section 6.22 Advance Payment Contracts
    65  
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
    66  
Section 7.01 Events of Default
    66  
Section 7.02 Optional Acceleration of Maturity
    67  
Section 7.03 Automatic Acceleration of Maturity
    68  
Section 7.04 Right of Set-off
    68  
Section 7.05 Non-exclusivity of Remedies
    69  
Section 7.06 Application of Proceeds
    69  
ARTICLE VIII THE GUARANTY
    69  
Section 8.01 Liabilities Guaranteed
    69  
Section 8.02 Nature of Guaranty
    69  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 8.03 Agent’s Rights
    70  
Section 8.04 Guarantor’s Waivers
    70  
Section 8.05 Maturity of Obligations, Payment
    71  
Section 8.06 Agent’s Expenses
    71  
Section 8.07 Liability
    71  
Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations
    71  
Section 8.09 Subordination of All Guarantor Claims
    73  
Section 8.10 Claims in Bankruptcy
    73  
Section 8.11 Payments Held in Trust
    74  
Section 8.12 Liens Subordinate
    74  
Section 8.13 Guarantor’s Enforcement Rights
    74  
ARTICLE IX THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
    74  
Section 9.01 Authorization and Action
    74  
Section 9.02 Administrative Agent’s Reliance, Etc
    74  
Section 9.03 The Administrative Agent and Its Affiliates
    75  
Section 9.04 Lender Credit Decision
    75  
Section 9.05 Indemnification
    75  
Section 9.06 Successor Administrative Agent and Issuing Lender
    76  
Section 9.07 Other Agents
    77  
Section 9.08 Collateral Matters
    77  
ARTICLE X MISCELLANEOUS
    78  
Section 10.01 Amendments, Etc
    78  
Section 10.02 Notices, Etc
    79  
Section 10.03 No Waiver; Remedies
    79  
Section 10.04 Costs and Expenses
    79  
Section 10.05 Binding Effect
    80  
Section 10.06 Lender Assignments and Participations
    80  
Section 10.07 Indemnification
    82  
Section 10.08 Execution in Counterparts
    82  
Section 10.09 Survival of Representations, Etc
    82  
Section 10.10 Severability
    82  
Section 10.11 Governing Law
    83  

iv



--------------------------------------------------------------------------------



 



              Page  
Section 10.12 Submission To Jurisdiction; Waivers
    83  
Section 10.13 Waiver of Jury Trial
    83  
Section 10.14 Oral Agreements
    84  
Section 10.15 Dissemination of Information
    84  
Section 10.16 Production Proceeds
    84  
Section 10.17 Replacement of Lenders
    85  
Section 10.18 Amendment and Restatement
    85  
EXHIBITS:
       
Exhibit A - Form of Assignment and Acceptance
    A-1  
Exhibit B - Form of Compliance Certificate
    B-1  
Exhibit C - Form of Notice of Borrowing
    C-1  
Exhibit D - Form of Notice of Conversion or Continuation
    D-1  
Exhibit E - Form of Note
    E-1  
Exhibit F - Form of Mortgage Amendment
    F-1  
Exhibit G - Form of Pledge Agreement
    G-1  

v



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT

     This Third Amended and Restated Credit Agreement dated as of January 21,
2005 is among Brigham Oil & Gas, L.P., a Delaware limited partnership
(“Borrower”), Brigham Exploration Company, a Delaware corporation (“Brigham
Exploration”), Brigham, Inc., a Nevada corporation (the “General Partner”), the
lenders party hereto from time to time (“Lenders”), Société Générale, as lead
arranger (in such capacity, the “Lead Arranger”), as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”) and as issuing
lender for such Lenders (in such capacity, the “Issuing Lender”), The Royal Bank
of Scotland plc, as co-arranger and as documentation agent (the “Documentation
Agent”), and Bank of America, N.A., as co-arranger (in such capacity, together
with The Royal Bank of Scotland plc in such capacity, the “Co-Arrangers”) and as
Syndication Agent (the “Syndication Agent”).

INTRODUCTION

     A. The Borrower, the Guarantors (as defined below), the lenders party
thereto, and Société Générale, as agent, are parties to that certain Second
Amended and Restated Credit Agreement dated March 21, 2003 (the “Existing Senior
Credit Agreement”).

     B. The Borrower, the Lenders and the Administrative Agent desire to amend
and restate the Existing Senior Credit Agreement in its entirety. To evidence
the credit facility requested hereunder, the Borrower, the Lenders and the
Administrative Agent have agreed that this Agreement is an amendment and
restatement of the Existing Senior Credit Agreement, not a new or substitute
credit agreement or novation of the Existing Senior Credit Agreement, and each
reference to an “Advance” or a “Letter of Credit” shall include each Advance
made and each Letter of Credit issued heretofore under the Existing Senior
Credit Agreement as well as each Advance made and each Letter of Credit issued
hereafter under this Agreement.

     Therefore, the Borrower, the Guarantors, the Lenders, the Issuing Lender
and the Administrative Agent agree that the Existing Senior Credit Agreement is
hereby amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     Section 1.01 Certain Defined Terms. As used in this Agreement, the terms
defined above shall have the meanings set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):

     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Lender, the Lenders, and any Swap
Counterparty, (b) is superior to all Liens or rights of any other Person in the
Property encumbered thereby, other than Permitted Liens, (c) secures the
Obligations, and (d) is perfected and enforceable.

 



--------------------------------------------------------------------------------



 



     “Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Base Rate in effect on such day and
(b) the Federal Funds Rate in effect on such day plus 1/2 of 1%.

     “Administrative Agent” means Société Générale, in its capacity as agent
pursuant to Article IX, and any successor agent pursuant to Section 9.06.

     “Administrative Agent’s Fee Letter” means the letter dated [November ___,
2004] among the Borrower, the Lead Arranger, and the Administrative Agent.

     “Advance” means any advance hereunder of monies by a Lender to the Borrower
as part of a Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Advance.

     “Advance Payment Contract” means any contract whereby any Person either
receives or becomes entitled to receive (either directly or indirectly through a
third party for such Person’s account or benefit) any payment (an “Advance
Payment”) to be applied toward the payment of the purchase price of Hydrocarbons
produced or to be produced from any Properties owned by such Person and which
Advance Payment is paid or to be paid more than 90 days in advance of actual
delivery of such production to or for the account of the purchaser regardless of
such production, and the Advance Payment is, or is to be, applied as payment in
full for such production when sold and delivered or is, or is to become applied
as payment for a portion only of the purchase price thereof or for a percentage
or a share of such production.

     “Affiliate” of any Person shall mean (a) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(b) any director or officer of such first Person or of any Person referred to in
clause (a) above and (c) if any Person in clause (a) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 20% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
20% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person; provided, however, that
“Affiliate” shall not include any Affiliates of the Preferred Shareholders.

     “Affiliated Fund” means, with respect to any Preferred Shareholder, any
other fund that is managed or advised by the same manager, general partner or
investment advisor as such Preferred Shareholder or by an Affiliate of such
manager, general partner or investment advisor.

     “Agents” means the Administrative Agent, the Documentation Agent and the
Syndication Agent.

     “Agreement” means this Credit Agreement, as the same may be amended,
supplemented, and otherwise modified from time to time.

2



--------------------------------------------------------------------------------



 



     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

     “Applicable Margin” means, as of any date of determination, the following
percentages determined as a function of the Borrower’s Utilization Percentage:

                                  Eurodollar Rate     Base Rate          
Utilization Percentage     Advances     Advances     Commitment Fees    
³ 90%
    2.00%     1.00%     0.50%    
³ 75% and < 90%
    1.875%     0.875%     0.375%    
³ 50% and < 75%
    1.625%     0.625%     0.375%    
³ 25% and < 50%
    1.375%     0.375%     0.25%    
< 25%
    1.25%     0.25%     0.25%    

     “Arrangers” means the Lead Arranger and the Co-Arrangers.

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of the attached Exhibit A.

     “Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Société Générale, as its Base Rate, whether or not the Borrower has notice
thereof.

     “Base Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each Lender pursuant to Section 2.03(a), continued by each
Lender pursuant to Section 2.03(b), or Converted by each Lender to Advances of a
different Type pursuant to Section 2.03(b).

     “Borrowing Base” means at any particular time, the Dollar amount determined
in accordance with Section 2.02 on account of Proven Reserves attributable to
Oil and Gas Properties of the Borrower and its Subsidiaries described in the
most recent Independent Engineering Report or Internal Engineering Report, as
applicable, delivered to the Administrative Agent and the Lenders pursuant to
Section 2.02.

     “Borrowing Base Deficiency” means the aggregate outstanding amount, if any,
by which the sum of the Advances plus the Letter of Credit Exposure exceeds the
lesser of the (i) Borrowing Base and (ii) the aggregate Commitments.

     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on by
banks in the London interbank market.

3



--------------------------------------------------------------------------------



 



     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) to be maintained with the
Issuing Lender in accordance with Section 2.07(g) and bear interest or be
invested in the Issuing Lender’s reasonable discretion.

     “Cash Equivalents” means (a) direct obligations of the United States or any
agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year or less from the date of creation
thereof, (b) commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by Standard and Poor’s Ratings Group (“S&P”)
and by Moody’s Investors Service, Inc. (“Moody’s”), (c) deposits maturing within
one year from the date of creation thereof with, including certificates of
deposit issued by, any Lender or any office located in the United States, Canada
or England or any other bank or trust company which is organized under the laws
of the United States, Canada or England or any state or province thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000.00 (as
of the date of such Lender’s or bank or trust company’s most recent financial
reports) and has a short term deposit rating of not lower than A2 or P2, as such
rating is set forth from time to time by S&P or Moody’s, respectively, and
(d) deposits in money market funds investing exclusively in investments
described in clauses (a) through (c) of this definition.

     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

     “Change of Control” means any of the following: (a) any acquisition
pursuant to which any Person or group (as defined in Section 13(d)(3) or
14(d)(2) of the Exchange Act) (other than the Preferred Shareholders) has become
the direct or indirect beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of more than 35% of the Voting Stock of Brigham Exploration;
(b) any transaction or acquisition pursuant to which any one or more of the
Preferred Shareholders has or have become the direct or indirect beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 47% of the
Voting Stock of Brigham Exploration; (c) Brigham Exploration is merged with or
into or consolidated with another Person except as otherwise permitted by
Section 6.04; (d) Brigham Exploration, either individually or in conjunction
with one or more of its Subsidiaries, sells, conveys, transfers or leases, or
its Subsidiaries sell, convey, transfer or lease, all or substantially all of
the assets of Brigham Exploration and its Subsidiaries, taken as a whole (either
in one transaction or a series of related transactions), including Capital Stock
of its Subsidiaries, to any Person except as otherwise permitted by
Section 6.04; (e) the first day on which a majority of the individuals who

4



--------------------------------------------------------------------------------



 



constitute the Board of Directors of Brigham Exploration are not Continuing
Directors or (f) Brigham Exploration shall cease to own, directly or indirectly,
100% of the Capital Stock of the Borrower.

     “Closing Date” means the date on which the conditions set forth in
Section 3.01 are satisfied, which date shall not be later than January 21, 2005.

     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.

     “Collateral” means Property of the Credit Parties, now owned or hereafter
acquired, that is subject to any Lien in favor of the Administrative Agent, the
Lenders, the Issuing Bank or any Swap Counterparty to secure, directly or
indirectly, the Obligations of the Credit Parties under the Loan Documents.

     “Commitment” means, for any Lender, the amount set opposite such Lender’s
name on Schedule 1 as its “Commitment”, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 10.06(c), as
such amount may be increased pursuant to Section 2.01(c) or reduced or
terminated pursuant to Section 2.04 or Article VII or otherwise under this
Agreement. The original aggregate amount of the Commitments is $100,000,000.

     “Commitment Termination Date” means the earlier of (a) the Maturity Date
and (b) the earlier termination in whole of the Commitments pursuant to
Section 2.04 or Article VII.

     “Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of Brigham Exploration.

     “Consolidated Net Income” means, with respect to Brigham Exploration and
its consolidated Subsidiaries, for any period, the aggregate of the net income
(or loss) of Brigham Exploration and its consolidated Subsidiaries after
allowances for taxes for such period as determined on a consolidated basis in
accordance with GAAP; provided, that there shall be excluded from the
calculation of such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which Brigham Exploration or any
consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of Brigham
Exploration and its consolidated Subsidiaries in accordance with GAAP), except
to the extent of the amount of dividends or distributions actually paid in such
period by such other Person to Brigham Exploration or to a consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) of any
consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Legal Requirement applicable to such
consolidated Subsidiary, or is otherwise restricted or prohibited in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses, including gains or
losses attributable to Property sales not in the ordinary course of business;
and (e) the cumulative effect

5



--------------------------------------------------------------------------------



 



of a change in accounting principles and any gains or losses attributable to
writeups or writedowns of assets.

     “Continuing Director” means an individual who (a) is a member of the full
Board of Directors of Brigham Exploration and (b) either (i) was a member of the
Board of Directors of Brigham Exploration on the Closing Date or (ii) whose
nomination for election or election to the Board of Directors of Brigham
Exploration was approved by vote of at least two-thirds of the directors then
still in office who were either directors on the Closing Date or whose election
or nomination for election was previously so approved.

     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.03(b).

     “Credit Parties” means the Borrower and the Guarantors.

     “Debt,” for any Person, means without duplication:

     (a) indebtedness of such Person for borrowed money;

     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

     (c) obligations of such Person (whether contingent or otherwise) in respect
to letters of credit, bankers’ acceptances, surety or other bonds and similar
instruments, and agreements relating to the issuance of letters of credit or
acceptance financing;

     (d) obligations of such Person to pay the deferred purchase price of
Property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued current liabilities incurred in the ordinary course of business);

     (e) all obligations of such Person under Capital Leases;

     (f) all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);

     (g) net obligations of such Person under any Interest Hedge Agreement or
Hydrocarbon Hedge Agreement;

     (h) obligations of such Person under any Advance Payment Contract;

6



--------------------------------------------------------------------------------



 



     (i) obligations of such Person owing in respect of redeemable preferred
stock of such Person;

     (j) any obligations in connection with any volumetric or production
payments;

     (k) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) above; and

     (l) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (k) secured by any Lien on or in respect of any Property of
such Person; provided that if such Person has not assumed or otherwise become
liable in respect of such Debt, the amount of Debt of such Person shall be
limited to the lesser of (a) the fair market value of the Property serving such
indebtedness or obligations and (b) the outstanding amount of such indebtedness
or obligations.

     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would become an Event of Default.

     “Dollars” and “$” means lawful money of the United States of America.

     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1 or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

     “EBITDA” means, without duplication, for Brigham Exploration and its
consolidated Subsidiaries for any period, (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, Interest Expense, taxes, depreciation, depletion, amortization
and other non-cash charges for such period, minus (c) to the extent added in
determining Consolidated Net Income for such period, all non-cash income during
such period, in each case determined in accordance with GAAP and without
duplication of amounts.

     “Eligible Assignee” means (a) any Lender or any Affiliate of any Lender and
(b) any commercial bank or other financial institution approved by (i) the
Administrative Agent in its reasonable discretion and (ii) provided no Default
or Event of Default has occurred and is continuing, the Borrower (which consent
shall not be unreasonably withheld or delayed).

     “Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

     “Environment” or “Environmental” shall have the meanings set forth in 43
U.S.C. 9601(8) (1988).

     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree,

7



--------------------------------------------------------------------------------



 



consent agreement or notice of potential or actual responsibility or violation
(including claims or proceedings under the Occupational Safety and Health Acts
or similar laws or requirements relating to health or safety of employees) which
seeks to impose liability under any Environmental Law.

     “Environmental Law” means, as to any Credit Party, all Legal Requirements
or common law theories applicable to any Credit Party arising from, relating to,
or in connection with the Environment, including without limitation CERCLA,
relating to (a) pollution, contamination, injury, destruction, loss, protection,
cleanup, reclamation or restoration of the air, surface water, groundwater, land
surface or subsurface strata, or other natural resources; (b) solid, gaseous or
liquid waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, medical infections, or toxic substances, materials or wastes; or
(d) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous or toxic substances, materials
or wastes.

     “Environmental Permit” means any permit, license, order, approval,
registration or other authorization under Environmental Law.

     “Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.

     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule 1 (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.

     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on the
applicable Telerate Page as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided that, if no such quotation appears on the applicable Telerate Page, the
Eurodollar Rate shall be an interest rate per annum equal to the rate per annum
at which deposits in Dollars are offered by the principal office of Société
Générale in London, England to prime banks in the London interbank market at
11:00 a.m. (London, England time) two Business Days before the first day of such
Interest Period in an amount substantially equal to the Eurodollar Rate Advance
to be maintained by the Lender that is the Administrative Agent in respect of
such Borrowing and for a period equal to such Interest Period.

8



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.09(b).

     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental, or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

     “Event of Default” has the meaning specified in Section 7.01.

     “Excepted Liens” means (a) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or other like
Liens arising in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Properties or customary landlord’s
liens, each of which is in respect of obligations that have not been outstanding
more than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP; (d) any Liens reserved in leases, farmout agreements, exploration
agreements, operating agreements or participation agreements for rent, or
royalties, or other production proceeds and for compliance with the terms of
such agreements or leases in the case of leasehold estates, to the extent that
any such Lien referred to in this clause does not materially impair the use of
the Property covered by such Lien for the purposes for which such Property is
held or materially impair the value of such Property subject thereto;
(e) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in the title of
any rights of way or other Property which in the aggregate do not materially
impair the use of such rights of way or other Property for the purposes of which
such rights of way and other Property are held or materially impair the value of
such Property subject thereto; (f) deposits of cash or securities to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature incurred in the ordinary course of business; and
(g) minor defects in the chain of title to the Properties that are customarily
accepted in the oil and gas industry, provided, however, that none of such
defects interfere with the ordinary conduct of the business of any of the Credit
Parties or materially detract from the value or use of the Property to which
such defects apply.

9



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Existing Letters of Credit” means the letters of credit described on
Schedule 2.07.

     “Existing Mortgages” means the collective reference to every Mortgage, Deed
of Trust, Assignment of Production, Security Agreement and Financing Statement
from the Borrower to the Trustee named therein and the Administrative Agent (or
any successor thereto), covering the assets of the Borrower located in the
continental United States, as amended prior to the Closing Date.

     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

     “Financial Letter of Credit” means a Letter of Credit qualifying as a
“financial standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 4(a)(8) or any successor U.S. Comptroller of the Currency regulation and
issued by an Issuing Bank under the terms of this Agreement.

     “Financial Statements” means the audited consolidated balance sheet of
Brigham Exploration and its consolidated Subsidiaries as at December 31, 2003
and the related consolidated statement of income, stockholders’ equity and cash
flow of Brigham Exploration and its consolidated Subsidiaries for the fiscal
year ended on such date.

     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.

     “Governmental Authority” means, as to any Person in connection with any
subject, any foreign, national, state or provincial governmental authority, or
any political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.

     “Guarantor” means Brigham Exploration, the General Partner, and each
Subsidiary of the Borrower.

10



--------------------------------------------------------------------------------



 



     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

     “Hydrocarbon Hedge Agreement” means a swap, collar, floor, cap, option,
forward sale or purchase or other contract (excluding sales contracts with fixed
or floating prices for Hydrocarbons sold) that is intended to reduce or
eliminate the risk of fluctuations in the price of Hydrocarbons.

     “Hydrocarbon Interests” means (a) all oil and gas and/or oil, gas and
mineral leases and leasehold interests, fee mineral interests, term mineral
interests, subleases, farmouts, royalties, overriding royalties, net profits
interests, production payments and similar interests or estates including any
reversionary or carried interests relating to any of the foregoing and interests
under any exploration agreements, operating agreements and participation
agreements, and (b) all production units and drilling and spacing units (and the
Properties covered thereby) which may affect all or any portion of such
interests including those units and any units created by agreement or
designation or under orders, regulations, rules or other official acts of any
Federal, state or other governmental body or agency having jurisdiction.

     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons and all products, by-products, and other substances of
value derived, refined or separated therefrom.

     “Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Lenders.

     “Incremental Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.01(c), to make Advances to the Borrower.

     “Incremental Commitment Amount” shall mean, at any time, the excess, if
any, of (a) $100,000,000 over (b) the aggregate amount of all Incremental
Commitments established prior to such time pursuant to Section 2.01(c).

     “Independent Engineer” means Cawley, Gillespie & Associates or any other
engineering firm reasonably acceptable to either the Administrative Agent or the
Majority Lenders.

     “Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Subsidiaries
(or to be acquired by the Borrower or any of its Subsidiaries, as applicable)
which are or are to be included in the Borrowing Base, which report shall
(a) specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and

11



--------------------------------------------------------------------------------



 



Gas Properties, (c) contain an estimate of the associated capital expenditures
and net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

     “Intercreditor and Subordination Agreement” means that certain Second
Amended and Restated Intercreditor and Subordination Agreement, which shall be
in a form acceptable to the Administrative Agent and the Lenders, dated as of
the Closing Date among the Administrative Agent, certain of the Credit Parties,
and The Royal Bank of Scotland plc, as agent for the lenders party to the
Subordinated Credit Agreement.

     “Interest Coverage Ratio” means, for Brigham Exploration and its
consolidated Subsidiaries, as of the end of any fiscal quarter, the ratio of
(a) EBITDA calculated for the four fiscal quarters then ended, to (b) Interest
Expense for such period.

     “Interest Expense” means, for Brigham Exploration and its consolidated
Subsidiaries for any period, total interest, letter of credit fees, and other
fees and expenses incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Interest Hedge Agreements, all as
determined in conformity with GAAP.

     “Interest Hedge Agreement” means an interest hedge, rate swap, cap or
collar, or similar arrangement between the Borrower and one or more financial
institutions providing for the exchange of nominal interest obligations between
the Borrower and such financial institution.

     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into a Eurodollar
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, two, three, or six months, in each case as
the Borrower may, upon notice received by the Administrative Agent not later
than 12:00 p.m. (New York time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

     (a) the Borrower may not select any Interest Period for any Advance which
ends after the Maturity Date;

     (b) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;

     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such

12



--------------------------------------------------------------------------------



 



Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

     (d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

     “Internal Engineering Report” means a report, in form and substance
reasonably satisfactory to the Administrative Agent and each Lender, prepared by
the Borrower and certified by a Responsible Officer of the General Partner,
addressed to the Administrative Agent and the Lenders with respect to the Oil
and Gas Properties owned by the Borrower or any of its Subsidiaries (or to be
acquired by the Borrower or any of its Subsidiaries, as applicable) which are or
are to be included in the Borrowing Base, which report shall (a) specify the
location, quantity, and type of the estimated Proven Reserves attributable to
such Oil and Gas Properties, (b) contain a projection of the rate of production
of such Oil and Gas Properties, (c) contain an estimate of the associated
capital expenditures and net operating revenues to be derived from the
production and sale of Hydrocarbons from such Proven Reserves based on product
price and cost escalation assumptions specified by the Administrative Agent and
the Lenders, and (d) contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

     “Investment” means any investment, made directly or indirectly, in any
Person, whether by acquisition of Equity Interests, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise.

     “Issuing Lender” means Société Générale, and any successor issuing bank
pursuant to Section 9.06.

     “Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.

     “Lender” means each Lender that has a Commitment hereunder or is the holder
of an Advance.

     “Letter of Credit” means, individually, any standby letter of credit issued
by the Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and “Letters of Credit”
means all such letters of credit collectively.

     “Letter of Credit Application” means the Issuing Lender’s standard form
letter of credit application for standby letters of credit that has been
executed by the Borrower and accepted by the Issuing Lender in connection with
the issuance of a Letter of Credit.

     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and any other agreements, documents, and instruments entered into
in connection with or relating thereto.

13



--------------------------------------------------------------------------------



 



     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit at such time plus
(b) the aggregate unpaid amount of all Reimbursement Obligations at such time.

     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.

     “Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

     “Limited Partners” means Brigham Holdings I, LLC, a Nevada limited
liability company, and Brigham Holdings II, LLC, a Nevada limited liability
company.

     “Loan Documents” means this Agreement, the Notes, the Administrative
Agent’s Fee Letter, the Letter of Credit Documents, the Security Instruments,
the Intercreditor and Subordination Agreement, any Interest Hedge Agreements
with a Swap Counterparty, any Hydrocarbon Hedge Agreements with a Swap
Counterparty, and each other agreement, instrument, or document executed by any
Credit Party or any of their officers at any time in connection with this
Agreement.

     “Majority Lenders” means, at any time, the Administrative Agent and Lenders
holding at least 66-2/3% of the then aggregate unpaid principal amount of the
Notes held by the Lenders and the Letter of Credit Exposure of the Lenders at
such time; provided that, if no Advances or Letter of Credit Exposure is then
outstanding, “Majority Lenders” shall mean the Administrative Agent and Lenders
having at least 66-2/3% of the aggregate amount of the Commitments at such time.

     “Material Adverse Change” means (a) a material adverse change in the
business, Property (including the Oil and Gas Properties), assets, liabilities
or financial condition of the Borrower and its Subsidiaries, taken as a whole,
(b) a material adverse effect on any Credit Party’s ability to perform its
obligations under this Agreement, any Note, or any other Loan Document and (c) a
material adverse effect on the validity or enforceability against any Credit
Party of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

     “Maturity Date” means the earlier of (a) March 21, 2009 or (b) 60 days
prior to Subordinated Debt Maturity Date (if any Subordinated Debt remains
outstanding on such date).

     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law (determined under such laws after giving effect to any items which are
required by such laws to be construed as interest in making such determination,
including without limitation if required by such laws, certain fees and other
costs).

14



--------------------------------------------------------------------------------



 



     “Mortgage Amendments” means each of the mortgage amendments or deed of
trust amendments to be entered into on or before the Closing Date to amend the
Existing Mortgages in substantially the form of the attached Exhibit F.

     “Mortgages” means, collectively, each Mortgage Amendment or any other
mortgage or deed of trust executed by any one or more of the Borrower and its
Subsidiaries in favor of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Lender, the Lenders, and any Swap
Counterparty, as the same may be amended, modified, restated or supplemented
from time-to-time, and “Mortgages” shall mean all of such Mortgages
collectively.

     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

     “Non-Proven Reserves” means “Non-Proved Reserves” as defined in the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in
question.

     “Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.

     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit C signed by a Responsible Officer of the General Partner.

     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit D signed by a Responsible
Officer of the General Partner.

     “Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by any Credit Party to the
Administrative Agent, the Issuing Lender or the Lenders under the Loan
Documents, including without limitation, the Letter of Credit Obligations and
(b) all obligations of any Credit Party owing to any Swap Counterparty under any
Interest Hedge Agreement or Hydrocarbon Hedge Agreement, but excluding any
transactions or confirmations entered into after such Swap Counterparty ceases
to be a Lender or an Affiliate of a Lender.

     “Oil and Gas Properties” means (a) all Hydrocarbon Interests to which
Proven Reserves are properly attributed; (b) all Hydrocarbons in and under and
which may be produced, saved, processed or attributable to such Hydrocarbon
Interests, including all oil in tanks; (c) all accounts attributable to such
Hydrocarbon Interests (including accounts resulting from the sale of
Hydrocarbons attributable to such Hydrocarbon Interests at the wellhead);
(d) all operating agreements, contracts, agreements, and other contract rights
related to such Hydrocarbon Interests and to the production, sale, purchase,
exchange, or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; (e) all real and personal Property used directly for or held for use
directly for the operation, working, development, exploration, or production of
such Hydrocarbon Interests, including all oil and gas gathering, treating,
storage, processing, and handling equipment and other assets; and (f) all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.

15



--------------------------------------------------------------------------------



 



     “Partners” means the General Partner and the Limited Partners.

     “Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower among the Partners dated as of December 30, 1997, as heretofore or
hereafter amended, supplemented or restated from time to time.

     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     “Performance Letter of Credit” means a Letter of Credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation
and issued by an Issuing Bank under the terms of this Agreement.

     “Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

     “Permitted Liens” has the meaning ascribed to such term in Section 6.01.

     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability corporation or company,
limited liability partnership, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof
or any trustee, receiver, custodian or similar official.

     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

     “Pledge Agreements” means each of the Second Amended and Restated Pledge
Agreements, in substantially the form of the attached Exhibit G, executed by
each of Brigham Exploration, the General Partner and the Borrower, as the same
may be amended, modified, restated or supplemented from time to time.

     “Preferred Shareholders” means each of the Persons listed on Schedule 1.01
who hold Capital Stock in Brigham Exploration, together with its successors,
assigns and transferees of its shares of Capital Stock of Brigham Exploration
that are Affiliated Funds of such Preferred Shareholders.

     “Preferred Stock” means the mandatorily redeemable Series A Preferred
Stock, $.01 par value, issued by Brigham Exploration prior to the Closing Date.

     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.

     “Pro Rata Share” means, with respect to any Lender, either (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of

16



--------------------------------------------------------------------------------



 



such Lender’s aggregate outstanding Advances and Letter of Credit Exposure at
such time to the aggregate outstanding Advances and Letter of Credit Exposure of
all the Lenders at such time.

     “Proven Reserves” means, at any particular time, the estimated quantities
of Hydrocarbons which geological and engineering data demonstrate with
reasonable certainty to be recoverable in future years from known reservoirs
attributable to Oil and Gas Properties under then existing economic and
operating conditions (i.e., prices and costs as of the date the estimate is
made).

     “Register” has the meaning set forth in paragraph (c) of Section 10.06.

     “Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same are from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

     “Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).

     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

     “Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Executive Vice
President, Chief Financial Officer, or Vice President—Controller (b) with
respect to any Person that is a limited liability company, a manager (or such
Person’s Chief Executive Officer, President, Executive Vice President, Chief
Financial Officer, or Vice President—Controller, if any) or the Responsible
Officer of such Person’s managing member or manager, and (c) with respect to any
Person that is a general partnership or a limited liability partnership, the
Responsible Officer of such Person’s general partner or partners.

     “Restricted Payment” means, with respect to any Person, any direct or
indirect dividend or distribution (whether in cash, securities or other
property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person; provided that the term
“Restricted Payment” shall not include any dividend or distribution payable
solely in Equity Interests of Brigham Exploration or warrants, options or other
rights to purchase such Equity Interests.

     “SEC” means the U.S. Securities and Exchange Commission.

     “Security Instruments” means, collectively, (a) the Mortgages, (b) the
Pledge Agreements, (c) each other agreement, instrument or document executed at
any time in

17



--------------------------------------------------------------------------------



 



connection with the Pledge Agreements and the Mortgages, and (d) each other
agreement, instrument or document executed at any time in connection with
securing the Obligations.

     “Solvent” means, with respect to any Person as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(b) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations, and other commitments as they mature in the
normal course of business, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount that, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

     “Subordinated Credit Agreement” means the Subordinated Second Amended and
Restated Credit Agreement dated as of the date hereof among the Borrower, the
lenders party thereto, and The Royal Bank of Scotland plc, as administrative
agent for such lenders.

     “Subordinated Debt” means the “Obligations” as defined in the Subordinated
Credit Agreement.

     “Subordinated Debt Maturity Date” means the “Maturity Date” as defined in
the Subordinated Credit Agreement.

     “Subordinated Loan Documents” means the Subordinated Credit Agreement, the
promissory notes executed and delivered pursuant to the Subordinated Credit
Agreement, all agreements, instruments, or documents executed at any time in
connection with securing the Subordinated Debt, and each other agreement,
instrument, or document executed by any Credit Party or any of their Responsible
Officers in connection with the Subordinated Credit Agreement.

     “Subsidiary” of a Person means any corporation or other entity of which
more than 50% of the outstanding Equity Interests having ordinary voting power
under ordinary circumstances to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time Equity Interests of any other class or classes of such
corporation or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

18



--------------------------------------------------------------------------------



 



     “Swap Counterparty” means any Lender (or Affiliate of a Lender) that is
party to a Hydrocarbon Hedge Agreement or Interest Hedge Agreement with the
Borrower or any of its Subsidiaries.

     “Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Borrower or any of its Affiliates from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

     “Type” has the meaning set forth in Section 1.04.

     “Unused Commitment Amount” means, with respect to a Lender at any time, the
lesser of (a) such Lender’s Commitment at such time and (b) such Lender’s Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each case
the sum of (i) the aggregate outstanding principal amount of all Advances owed
to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.

     “Utilization Percentage” means, at any time, the ratio (expressed as a
percentage) at such time of (a) the sum of the aggregate outstanding principal
amount of the Advances and the aggregate Letter of Credit Exposure at such time
to (b) the lesser of (i) the Commitments or (ii) the Borrowing Base, as
applicable, in effect at such time.

     “Voting Stock” means, with respect to any Person, securities of any class
or classes of Capital Stock or other interests (including partnership interests)
in such Person entitling the holders thereof (whether at all times or at the
time that such class of Capital Stock has voting power by reason of the
happening of any contingency) to vote in the election of members of the board of
directors or comparable body of such Person.

     Section 1.02 Computation of Time Periods. In this Agreement, with respect
to the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

     Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the Financial Statements. In addition, all
calculations and defined accounting terms used herein shall, unless expressly
provided otherwise, when referring to any Person, refer to such Person on a
consolidated basis and mean such Person and its consolidated subsidiaries.

19



--------------------------------------------------------------------------------



 



     Section 1.04 Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Base Rate Advance.

     Section 1.05 Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement. All Exhibits and Schedules
attached to this Agreement are a part hereof for all purposes. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

ARTICLE II

CREDIT FACILITIES

     Section 2.01 Revolving Credit Facility.

     (a) Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender’s Unused Commitment Amount. Each Borrowing shall, in the case of
Borrowings consisting of Base Rate Advances, be in an aggregate amount not less
than $1,000,000 and in integral multiples of $500,000 in excess thereof, and in
the case of Borrowings consisting of Eurodollar Rate Advances, be in an
aggregate amount not less than $2,000,000 and in integral multiples of
$1,000,000 in excess thereof, and in each case shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender’s Commitment, and
subject to the terms of this Agreement, the Borrower may from time to time
borrow, prepay, and reborrow Advances.

     (b) Notes. The indebtedness of the Borrower to each Lender resulting from
the Advances owing to such Lender shall be evidenced by a Note of the Borrower
payable to the order of such Lender in an amount equal to such Lender’s
Commitment.

     (c) Increase in Commitments.

          (i) The Borrower may, by written notice to the Administrative Agent
from time to time after the Closing Date, request that the aggregate Commitments
be increased by an amount not to exceed the Incremental Commitment Amount at
such time by delivering a request

20



--------------------------------------------------------------------------------



 



to the Administrative Agent, who shall deliver a copy thereof to each Lender.
Such notice shall set forth (A) the amount of the requested increase in the
aggregate Commitments (which shall be in minimum increments of U.S.$1,000,000
and a minimum amount of U.S.$5,000,000 or equal to the remaining Incremental
Commitment Amount), (B) the date on which such increase is requested to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice and which, in any event, must be on or prior to
the Maturity Date), and (C) the Lenders who have agreed to increase their
Commitment by all or a portion of the offered amount (each Lender so agreeing
being an “Increasing Lender”) or one or more banks or other entities who have
agreed to extend the Commitment by all or a portion of the offered amount (any
such bank or other entity referred to in this clause (c) being called an
“Augmenting Lender” and, together with the Increasing Lenders, the “Incremental
Lenders”) in an aggregate amount equal to the unsubscribed amount; provided that
each Augmenting Lender shall be subject to the approval of the Administrative
Agent and the Issuing Lender (which approvals shall not be unreasonably withheld
or delayed). Any increase in the aggregate Commitments may be made in an amount
which is less than the increase requested by the Borrower if the Borrower is
unable to arrange for, or chooses not to arrange for, Incremental Lenders.

          (ii) The Borrower and each Incremental Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of such Incremental Lender or its status as
a Lender hereunder. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Commitment evidenced thereby.

          (iii) Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all actions as may be reasonably necessary to ensure
that, after giving effect to any increase in the aggregate Commitments pursuant
to this Section 2.01(c), the outstanding Advances (if any) are held by the
Lenders in accordance with their new Pro Rata Shares. This may be accomplished
at the discretion of the Administrative Agent (A) by requiring the outstanding
Advances to be prepaid with the proceeds of a new Borrowing, (B) by causing
Non-Increasing Lenders to assign portions of their outstanding Advances to
Incremental Lenders, (C) by permitting the Borrowings outstanding at the time of
any increase in the aggregate Commitments pursuant to this Section 2.01(c) to
remain outstanding until the last days of the respective Interest Periods
therefor, even though the Lenders would hold such Borrowings other than in
accordance with their new Pro Rata Shares, or (D) by any combination of the
foregoing. Any prepayment or assignment described in this paragraph (c) shall be
subject to indemnification by the Borrowers pursuant to Section 2.12, but
otherwise without premium or penalty.

          (iv) Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) or addition of a new Lender
shall become effective under this Section 2.01(c) unless, (A) on the date of
such increase, the conditions set forth in Section 3.02 shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Borrower and (B) the

21



--------------------------------------------------------------------------------



 



Administrative Agent shall have received (with sufficient copies for each of the
Lenders) an officer’s certificate consistent with those delivered on the Closing
Date under clauses (a)(ix) through (xiv) of Section 3.01, which certificate
shall include a certification from a Responsible Officer that the resolutions
delivered on the Closing Date remain in full force and effect and authorize the
applicable increase in the aggregate commitments.

     Section 2.02 Borrowing Base.

     (a) Borrowing Base. The Borrowing Base as of the Closing Date has been set
by the Administrative Agent and the Lenders and acknowledged by the Borrower as
$68,500,000. Such Borrowing Base shall remain in effect until the next
redetermination made pursuant to this Section 2.02. The Borrowing Base shall be
determined in accordance with the standards set forth in Section 2.02(d) and is
subject to periodic redetermination pursuant to Sections 2.02(b) and 2.02(c).

     (b) Calculation of Borrowing Base.

          (i) The Borrower shall deliver to the Administrative Agent and each of
the Lenders on or before each February 15, beginning February 15, 2005, an
Independent Engineering Report dated effective as of the immediately preceding
December 31, and such other information as may be reasonably requested by any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base. Within 20 days after the Administrative Agent and the
Lenders’ receipt of such Independent Engineering Report and other information,
the Administrative Agent shall deliver to each Lender the Administrative Agent’s
recommendation for the redetermined Borrowing Base. Within 20 days after the
Lenders’ receipt of the Administrative Agent’s recommendation, each Lender shall
advise the Administrative Agent whether or not such Lender agrees with the
Administrative Agent’s recommendation and the Borrowing Base shall be
redetermined upon the approval of Majority Lenders (or all of the Lenders in
case of an increase in the Borrowing Base); provided, however, the failure of
any Lender to give such notice within such period of time shall be deemed to
constitute an acceptance of such redetermination. The Administrative Agent shall
promptly notify the Borrower in writing of the amount of the Borrowing Base as
so redetermined; provided, however that the failure to give such notice shall
not affect the validity of any such redetermination.

          (ii) The Borrower shall deliver to the Administrative Agent and each
Lender on or before each August 15, beginning August 15, 2005, an Internal
Engineering Report dated effective as of the immediately preceding June 30, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base. Within 20 days after the Administrative Agent
and the Lenders’ receipt of such Internal Engineering Report and other
information, the Administrative Agent shall deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base.
Within 20 days after the Lenders’ receipt of the Administrative Agent’s
recommendation, each Lender shall advise the Administrative Agent whether or not
such Lender agrees with the Administrative Agent’s recommendation and the
Borrowing Base shall be redetermined upon the approval of Majority Lenders (or
all of the Lenders in case of an increase in the Borrowing Base); provided,
however,

22



--------------------------------------------------------------------------------



 



the failure of any Lender to give such notice within such period of time shall
be deemed to constitute an acceptance of such redetermination. The
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

          (iii) In the event that the Borrower does not furnish to the
Administrative Agent and the Lenders the Independent Engineering Report,
Internal Engineering Report or other information specified in clauses (i) and
(ii) above by the date specified therein, the Administrative Agent and the
Majority Lenders (or all the Lenders in case of an increase in the Borrowing
Base) may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, as applicable, or other
information whereupon the Administrative Agent and the Majority Lenders (or all
the Lenders in case of an increase in the Borrowing Base) shall redetermine the
Borrowing Base as otherwise specified in this Section 2.02. The failure of the
Administrative Agent and the Lenders to redetermine the Borrowing Base and
redesignate the Borrowing Base by the dates specified above shall not affect the
validity of any redetermination and redesignation conducted from time-to-time
hereafter.

          (iv) Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that
(A) the Borrower and its Subsidiaries, as applicable, own the Oil and Gas
Properties specified therein free and clear of any Liens (except Permitted
Liens), and (B) on and as of the date of such Engineering Report each Oil and
Gas Property described as “proved developed” therein was developed for oil and
gas, and the wells pertaining to such Oil and Gas Properties that are described
therein as producing wells (“Wells”) were each producing oil and gas in paying
quantities, except for Wells that were utilized as water or gas injection wells
or as water disposal wells.

     (c) Interim Redetermination. In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b), (i) the Borrower may request
one additional redetermination of the Borrowing Base during any 12-month period
and (ii) the Majority Lenders may make one additional redetermination of the
Borrowing Base during any 12-month period; provided, however, that any increase
in the Borrowing Base resulting from such a redetermination shall require the
consent of all the Lenders; and provided further, that such redeterminations
shall be in the Lenders’ sole discretion and shall be based on such information
as the Administrative Agent and the Lenders deem relevant (but in accordance
with Section 2.02(d)). The parties requesting the redetermination shall give the
other parties at least 10 days’ prior written notice that a redetermination of
the Borrowing Base pursuant to this paragraph (c) is to be performed. In
connection with any redetermination of the Borrowing Base under this
Section 2.02(c), the Borrower shall provide the Administrative Agent and the
Lenders with such information regarding the Credit Parties’ business (including,
without limitation, its Oil and Gas Properties, the Proven Reserves, and
production relating thereto) as the Administrative Agent or any Lender may
request. In connection with such interim redeterminations, the Administrative
Agent may request the Borrower to deliver an updated Internal Engineering Report
or Independent Engineering Report. The Administrative Agent shall promptly
notify the Borrower in writing of each redetermination of the Borrowing Base
pursuant to this Section 2.02(c) and the amount of the Borrowing Base as so
redetermined.

23



--------------------------------------------------------------------------------



 



     (d) Standards for Redetermination. Each redetermination of the Borrowing
Base by the Administrative Agent and the Lenders pursuant to this Section 2.02
shall be made (i) in the sole discretion of the Administrative Agent and the
Lenders (but in accordance with the other provisions of this Section 2.02(d)),
(ii) in accordance with the Administrative Agent’s and the Lenders’ customary
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, (iii) in conjunction with the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, or other information
received by the Administrative Agent and the Lenders relating to the Proven
Reserves of the Borrower and its Subsidiaries, and (iv) based upon the estimated
value of the Proven Reserves owned by the Borrower and its Subsidiaries as
determined by the Administrative Agent and the Lenders. In valuing and
redetermining the Borrowing Base, the Administrative Agent and the Lenders may
also consider the business, financial condition, and Debt obligations of the
Borrower and its Subsidiaries and such other factors as the Administrative Agent
and the Lenders customarily deem appropriate. In that regard, the Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (market value in excess of loan value), which is essential for the
adequate protection of the Administrative Agent and the Lenders. No Proven
Reserves shall be included or considered for inclusion in the Borrowing Base
unless the Administrative Agent and the Lenders shall have received, at the
Borrower’s expense, evidence of title satisfactory in form and substance to the
Administrative Agent in accordance with Section 5.13. At all times after the
Administrative Agent has given the Borrower notification of a redetermination of
the Borrowing Base under this Section 2.02, the Borrowing Base shall be equal to
the redetermined amount or such lesser amount designated by the Borrower and
disclosed in writing to the Administrative Agent and the Lenders until the
Borrowing Base is subsequently redetermined in accordance with this
Section 2.02.

     Section 2.03 Method of Borrowing.

     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 12:00 p.m. (New York time) (i) on the third Business Day
before the date of the proposed Borrowing, in the case of a Borrowing consisting
of Eurodollar Rate Advances or (ii) on the Business Day of the proposed
Borrowing, in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall in turn give to each
applicable Lender prompt notice of such proposed Borrowing by telecopier or
telex. Each Notice of a Borrowing shall be given by telecopier or telex,
confirmed immediately in writing, specifying the information required therein.
In the case of a proposed Borrowing comprised of Eurodollar Rate Advances, the
Administrative Agent shall promptly notify each applicable Lender of the
applicable interest rate under Section 2.09(b). Each applicable Lender shall,
before 2:00 p.m. (New York time) on the date of such Borrowing, make available
for the account of its Applicable Lending Office to the Administrative Agent at
its address referred to in Section 10.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds, in
the case of a Borrowing, such Lender’s Pro Rata Share of such Borrowing. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.

24



--------------------------------------------------------------------------------



 



     (b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing by delivering an irrevocable Notice of Conversion or
Continuation to the Administrative Agent at the Administrative Agent’s office no
later than 12:00 p.m. (New York time) (i) on the date which is at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances and (ii) on the Business Day of the proposed Conversion in the
case of a Conversion to a Borrowing comprised of Base Rate Advances. Each such
Notice of Conversion or Continuation shall be in writing or by telex or
telecopier confirmed immediately in writing specifying the information required
therein. Promptly after receipt of a Notice of Conversion or Continuation under
this Section, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a continuation of a Borrowing
comprised of Eurodollar Rate Advances, notify each Lender of the applicable
interest rate under Section 2.09(b).

     (c) Certain Limitations. Notwithstanding anything to the contrary contained
in paragraphs (a) and (b) above:

          (i) at no time shall there be more than six Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;

          (ii) if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Base Rate Advance;

          (iii) if the Administrative Agent is unable to determine the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrower to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be a Base Rate Advance;

          (iv) if the Majority Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and

25



--------------------------------------------------------------------------------



 



          (v) if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Base Rate Advances or, if an existing
Advance, Convert into Base Rate Advances.

     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower.

     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing that such
Lender shall not make available to the Administrative Agent such Lender’s Pro
Rata Share of a Borrowing, the Administrative Agent may assume that such Lender
has made its Pro Rata Share of such Borrowing available to the Administrative
Agent on the date of such Borrowing in accordance with this Agreement and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate for such day. If such Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.

     (f) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.

     Section 2.04 Reduction of the Commitments.

     (a) The Borrower shall have the right, upon at least five Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Commitments; provided that each
partial reduction shall be in the aggregate amount of $1,000,000 or in integral
multiples of $1,000,000 in excess thereof.

     (b) Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender’s Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.

26



--------------------------------------------------------------------------------



 



     (c) Until the Commitment Termination Date, Borrower may, upon three
(3) Business Days prior written notice to Administrative Agent, reduce the
Borrowing Base from the then designated amount to any lesser amount, provided
that the amount of any such reduction must be equal to $5,000,000 or any higher
integral multiple of $1,000,000. Such reduced Borrowing Base shall be effective
as of such third Business Day (or any later date as designated by Borrower in
such written notice) and shall continue in effect until the next date as of
which the Borrowing Base is redetermined. Any such reduction in the Borrowing
Base shall remain in effect until the next redetermination made in accordance
with Section 2.02.

     Section 2.05 Prepayment of Advances.

     (a) Optional. The Borrower may prepay the Advances, without premium or
penalty, after giving by 12:00 p.m. (New York time) (i) in the case of
Eurodollar Rate Advances, at least three Business Days’ or (ii) in the case of
Base Rate Advances, on the same Business Day, irrevocable prior written notice
to the Administrative Agent stating the proposed date and aggregate principal
amount of such prepayment. If any such notice is given, the Borrower shall
prepay the Advances in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.12 as a result of such prepayment being made on such
date; provided, however, that each partial prepayment with respect to: (A) any
Eurodollar Rate Advances shall be applied to Eurodollar Rate Advances comprising
part of the same Borrowing; and (B) any Type of Advances shall be made in
$1,000,000 and in integral multiples of $500,000 in excess thereof (or the
remaining aggregate principal balance outstanding). Full prepayments of any
Borrowing are permitted without restriction of amounts.

     (b) Borrowing Base Deficiency. If a Borrowing Base Deficiency exists, then
the Administrative Agent shall give the Borrower and the Lenders prompt written
notice thereof. The Borrower shall, within ten days after receipt of written
notice of such condition from the Administrative Agent elect by written notice
to the Administrative Agent to take one or more of the following actions to
remedy the Borrowing Base deficiency:

          (i) prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure in an aggregate amount equal to such deficiency within
ten days after the Borrower’s written election;

          (ii) add additional Oil and Gas Properties acceptable to the
Administrative Agent, in its sole discretion, to the Borrowing Base such that
the Borrowing Base Deficiency is cured within 20 days after the Borrower’s
written election; or

          (iii) pay the Borrowing Base Deficiency in six equal monthly
installments for the prepayment of the Advances or, if the Advances have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure such that the Borrowing Base
Deficiency is eliminated in a period of six months, by irrevocably dedicating an
amount of the monthly cash flow from the Borrower’s and its Subsidiaries’ Oil
and Gas Properties to the prepayment of Advances or, if the Advances have been
repaid in full, making

27



--------------------------------------------------------------------------------



 



deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure. Each prepayment pursuant to this Section 2.05(b)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date. Each
prepayment under this Section 2.05(b) shall be applied to the Advances in
accordance with Section 2.10.

     (c) Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.04, the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances to the extent,
if any, that the aggregate unpaid principal amount of all Advances plus the
Letter of Credit Exposure exceeds the lesser of (A) the aggregate Commitments,
as so reduced and (B) the Borrowing Base. Each prepayment pursuant to this
Section 2.05(c) shall be accompanied by accrued interest on the amount prepaid
to the date of such prepayment and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment being made on such date. Each
prepayment under this Section 2.05(c) shall be applied to the Advances as
provided in Section 2.10(a).

     (d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 12:00 p.m. (New York time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice, prepay all of
the Eurodollar Rate Advances made by such Lender then outstanding, together with
accrued interest on the principal amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date, (ii) such Lender shall simultaneously
make a Base Rate Advance to the Borrower on such date in an amount equal to the
aggregate principal amount of the Eurodollar Rate Advances prepaid to such
Lender, and (iii) the right of the Borrower to select Eurodollar Rate Advances
from such Lender for any subsequent Borrowing shall be suspended until such
Lender gives notice referred to above shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist.

     (e) No Additional Right; Ratable Prepayment. The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon the Borrower. Each payment of any Advance pursuant
to this Section 2.05 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.

     Section 2.06 Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest on the
Maturity Date or such earlier date pursuant to Section 7.02 or Section 7.03.

28



--------------------------------------------------------------------------------



 



     Section 2.07 Letters of Credit.

     (a) Issuance. From time to time from the date of this Agreement until
30 days prior to the Commitment Termination Date, at the request of the
Borrower, the Issuing Lender shall, on the terms and conditions hereinafter set
forth, issue, increase, or extend the Expiration Date of, Letters of Credit for
the account of the Borrower on any Business Day. No Letter of Credit will be
issued, increased, or extended:

          (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $5,000,000 and (B) the Unused
Commitment Amount;

          (ii) unless such Letter of Credit has an Expiration Date not later
than the earlier of (A) 12 months after the date of issuance thereof (or, if
extendable beyond such period, unless such Letter of Credit is cancelable upon
not more than 30 days’ notice given by the Issuing Lender to the beneficiary of
such Letter of Credit) and (B) the Maturity Date;

          (iii) unless such Letter of Credit Documents are in form and substance
acceptable to the Issuing Lender in its sole discretion;

          (iv) unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;

          (v) unless the Borrower has delivered to the Issuing Lender a
completed and executed Letter of Credit Application; and

          (vi) unless such Letter of Credit is governed by either (A) the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 (or any successor to such
publication) or (B) the International Standby Practices 1998, Institute of
International Banking Law & Practice (or any successor to such publication).

If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.

     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit, the Issuing Lender shall be deemed to have sold to each Lender and
each Lender shall be deemed to have purchased from the Issuing Lender a
participation in the related Letter of Credit Obligations equal to such Lender’s
Pro Rata Share at such date and such sale and purchase shall otherwise be in
accordance with the terms of this Agreement. The Issuing Lender shall promptly
notify each Lender by telex, telephone, or telecopy of each Letter of Credit
issued, increased, or extended or converted and the actual dollar amount of such
Lender’s participation in such Letter of Credit; provided, however that the
failure to give such notice shall not affect the validity of any such
participation.

     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
12:00 p.m. (New York time) on the fifth Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and

29



--------------------------------------------------------------------------------



 



the Issuing Lender shall give to each other Lender prompt notice thereof by
telex, telephone, or telecopy. Each Letter of Credit Application shall be given
by telecopier or telex, confirmed immediately in writing, specifying the
information required therein. After the Issuing Lender’s receipt of such Letter
of Credit Application and upon fulfillment of the applicable conditions set
forth in Article III, the Issuing Lender shall issue, increase, or extend such
Letter of Credit for the account of the Borrower. Each Letter of Credit
Application shall be irrevocable and binding on the Borrower.

     (d) Reimbursement. The Borrower hereby agrees to pay on demand to the
Issuing Lender an amount equal to any amount paid by the Issuing Lender under
any Letter of Credit; provided that, subject to the terms and conditions of this
Agreement, the Borrower may request a Advance hereunder for the purpose of
satisfying any such reimbursement obligation. In the event the Issuing Lender
makes a payment pursuant to a request for draw presented under a Letter of
Credit and such payment is not promptly reimbursed by the Borrower pursuant to
the preceding sentence, the Issuing Lender shall give the Administrative Agent
notice of the Borrower’s failure to make such reimbursement and the
Administrative Agent shall promptly notify each Lender of the amount necessary
to reimburse the Issuing Lender. Upon such notice from the Administrative Agent,
each Lender shall promptly reimburse the Issuing Lender for such Lender’s Pro
Rata Share of such amount, and such reimbursement shall be deemed for all
purposes of this Agreement to be a Advance to the Borrower transferred at the
Borrower’s request to the Issuing Lender. If such reimbursement is not made by
any Lender to the Issuing Lender on the same day on which the Administrative
Agent notifies such Lender to make reimbursement to the Issuing Lender
hereunder, such Lender shall pay interest on its Pro Rata Share thereof to the
Issuing Lender at a rate per annum equal to the Federal Funds Rate. The Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat such
reimbursements to the Issuing Lender as Base Rate Advances under a Borrowing
requested by the Borrower to reimburse the Issuing Lender which have been
transferred to the Issuing Lender at the Borrower’s request.

     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

          (i) any lack of validity or enforceability of any Letter of Credit
Documents;

          (ii) any amendment or waiver of, or any consent to or departure from,
any Letter of Credit Documents;

          (iii) the existence of any claim, set-off, defense, or other right
which the Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;

30



--------------------------------------------------------------------------------



 



          (iv) any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

          (v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.07(f) below.

     (f) Liability of Issuing Lender. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:

          (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

          (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

          (iii) payment by the Issuing Lender against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or

          (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including the Issuing Lender’s own
negligence),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Lender’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

     (g) Cash Collateral Account.

          (i) If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Sections 2.05(b), 7.02(b), or 7.03(b), then the
Borrower and the Issuing Lender shall establish the Cash Collateral Account and
the Borrower shall execute any documents and

31



--------------------------------------------------------------------------------



 



agreements, including the Issuing Lender’s standard form assignment of deposit
accounts, that the Issuing Lender requests in connection therewith to establish
the Cash Collateral Account and grant the Issuing Lender a first priority
security interest in such account and the funds therein. The Borrower hereby
pledges to the Issuing Lender and grants the Issuing Lender a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.

          (ii) So long as no Event of Default exists, (A) the Issuing Lender may
apply the funds held in the Cash Collateral Account only to the reimbursement of
any Letter of Credit Obligations, and (B) the Issuing Lender shall release to
the Borrower at the Borrower’s written request any funds held in the Cash
Collateral Account in an amount up to but not exceeding the excess, if any
(immediately prior to the release of any such funds), of the total amount of
funds held in the Cash Collateral Account over the Letter of Credit Exposure.
During the existence of any Event of Default, the Issuing Lender may apply any
funds held in the Cash Collateral Account to the Obligations in accordance with
Section 7.06.

          (iii) The Issuing Lender shall exercise reasonable care in the custody
and preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Issuing Lender accords its own
property, it being understood that the Issuing Lender shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

     Section 2.08 Fees.

     (a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee at a per annum rate equal to the
Applicable Margin for commitment fees on the average daily Unused Commitment
Amount of such Lender, from the date of this Agreement until the Commitment
Termination Date. The commitment fees shall be due and payable quarterly in
arrears on the last day of each March, June, September, and December commencing
on March 31, 2005 and continuing thereafter through and including the Commitment
Termination Date.

     (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the pro rata benefit of the Lenders a per annum letter
of credit fee for each Financial Letter of Credit issued hereunder in an amount
equal to the Applicable Margin for Eurodollar Rate Advances on the aggregate
amount available for drawing from time to time under such Letter of Credit, (ii)
to the Administrative Agent for the pro rata benefit of the Lenders a per annum
letter of credit fee for each Performance Letter of Credit issued hereunder in
an amount equal to 50% of the Applicable Margin for Eurodollar Rate Advances on
the aggregate amount available for drawing from time to time under such Letter
of Credit. Each such fee will be calculated based on the face amount of all
Letters of Credit outstanding on each day at the above applicable rate and will
be payable quarterly in arrears. In addition, the Borrower agrees to pay to the
Issuing Lender, (i) a fronting fee for each Letter of Credit equal to 0.125% of
the face amount of such Letter of Credit and (ii) such other usual and customary
fees associated with any transfers, amendments, drawings, negotiations or
reissuances of any Letters of Credit.

32



--------------------------------------------------------------------------------



 



     (c) Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent for the account of the Lenders in connection with any
increase of the Borrowing Base, a borrowing base increase fee in an amount equal
to 0.25% multiplied by the amount of such increase. Such fee shall be due and
payable on the date that the increase to the Borrowing Base becomes effective.

     (d) Other Fees. The Borrower agrees to pay to the Lead Arranger and the
Administrative Agent the fees described in the Administrative Agent’s Fee
Letter.

     Section 2.09 Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

     (a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the Adjusted Base Rate in effect from time to time
plus the Applicable Margin in effect from time to time, payable quarterly in
arrears on the last day of each calendar quarter and on the date such Base Rate
Advance shall be paid in full, provided that upon the occurrence and continuance
of an Event of Default, such Advances shall bear interest from the date on which
such Event of Default occurred until such Event of Default has been cured or
waived, payable on demand, at a rate per annum equal at all times to the
Adjusted Base Rate in effect from time to time plus the Applicable Margin plus
2.00%, provided that the rate charged pursuant to this Section 2.09(a) shall
never exceed the Maximum Rate.

     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of six-month Interest Periods, on the day which occurs during such
Interest Period three months from the first day of such Interest Period,
provided that upon the occurrence and continuance of an Event of Default, such
Advance shall bear interest from the date on which such Event of Default
occurred until such Event of Default has been cured or waived, payable on
demand, at a rate per annum equal at all times to the rate required to be paid
on such Advance immediately prior to the occurrence of such Event of Default
plus 2.00%, provided further, that any amount of principal, interest, fees or
any other amount which is not paid when due (whether at stated maturity, by
acceleration, or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to the Adjusted Base Rate in effect from time to
time plus the Applicable Margin plus 2.00%, provided that the rate charged
pursuant to this Section 2.09(b) shall never exceed the Maximum Rate.

     (c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Lender, so long as any such Lender shall be required under regulations
of the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar

33



--------------------------------------------------------------------------------



 



Rate Reserve Percentage of such Lender for such Interest Period, payable on each
date on which interest is payable on such Advance. Such additional interest
payable to any Lender shall be determined by such Lender and notified to the
Borrower through the Administrative Agent (such notice to include the
calculation of such additional interest, which calculation shall be conclusive
in the absence of manifest error).

     (d) Usury Recapture.

          (i) If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents which are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts which were due at the Maximum Rate (the “Lost Interest”) has
been recaptured by such Lender.

          (ii) If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
subsection (i), then, to the extent permitted by law, for the loans made
hereunder by such Lender the interest rates charged under this Section 2.09
shall be retroactively increased such that the effective rate of interest under
the Loan Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Lender the amount of the Lost Interest remaining to
be recaptured by such Lender.

          (iii) Notwithstanding the foregoing or any other term in this
Agreement and the Loan Documents to the contrary, it is the intention of each
Lender and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the maximum rate, then any such excess
shall be canceled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Advances made hereunder by
such Lender or be refunded to the Borrower.

     Section 2.10 Payments and Computations.

     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 p.m. (New York time) on the
day when due in Dollars to the Administrative Agent at the location referred to
in the Notes (or such other location as the Administrative Agent shall designate
in writing to the Borrower) in same day funds without deduction, setoff, or
counterclaim of any kind. The Administrative Agent shall promptly thereafter
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(b), 2.08(d), 2.09(c), 2.12, 2.13, 2.14, 9.05, or 10.07, but after
taking into account payments effected pursuant to Section 10.04) in accordance
with each Lender’s Pro Rata Share to the Lenders for the account of their
respective

34



--------------------------------------------------------------------------------



 



Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender or the Issuing Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.

     (b) Computations. All computations of interest based on the Base Rate and
of fees shall be made by the Administrative Agent on the basis of a year of 365
or 366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate and the Federal Funds Rate shall be made by the Administrative
Agent, on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.

     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

     (d) Administrative Agent Reliance. Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender. If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for such day.

     Section 2.11 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share of payments on account of
the Advances or Letter of Credit Obligations obtained by all the Lenders, such
Lender shall notify the Administrative Agent and forthwith purchase from the
other Lenders such participations in the Advances made by them or Letter of
Credit Obligations held by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share (according to the proportion of (a) the
amount of the participation sold by such Lender to the purchasing Lender as a
result of such excess payment to (b) the total amount of such excess payment) of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to the purchasing Lender to (ii) the total amount of all such required
repayments to

35



--------------------------------------------------------------------------------



 



the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.11 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

     Section 2.12 Breakage Costs. If (a) any default by the Borrower in making
any borrowing of, conversion into or continuation of any Eurodollar Rate Advance
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) any payment of any Eurodollar Rate Advance is
made prior to the last day of the Interest Period for such Advance, whether as a
result of any payment pursuant to Section 2.05, the acceleration of the maturity
of the Notes pursuant to Article VII, or otherwise, or (c) any default by the
Borrower in making any prepayment of any Eurodollar Rate Advance after the
Borrower has given notice thereof in accordance with the provisions of this
Agreement, the Borrower shall, within 10 days of any written demand sent by any
Lender to the Borrower through the Administrative Agent, pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, out-of-pocket costs or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including, without limitation, any loss, cost, or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain such Advance.

     Section 2.13 Increased Costs.

     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding, or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent),
immediately pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Lender shall be conclusive and binding for all purposes, absent manifest
error.

     (b) Capital Adequacy. If any Lender or the Issuing Lender determines in
good faith that compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or the Issuing Lender or any
corporation controlling such Lender or the Issuing Lender and that the amount of
such capital is increased by or based upon the existence of such Lender’s
commitment to lend or the Issuing Lender’s commitment to issue the Letters of
Credit and other commitments of this type, then, upon 30 days’ prior written
notice by such Lender or the Issuing Lender (with a copy of any such demand to
the Administrative Agent), the Borrower shall immediately pay to the

36



--------------------------------------------------------------------------------



 



Administrative Agent for the account of such Lender or to the Issuing Lender, as
the case may be, from time to time as specified by such Lender or the Issuing
Lender, additional amounts sufficient to compensate such Lender or the Issuing
Lender for the reduced rate of return on that capital of such Lender or the
Issuing Lender (but without duplication of amounts, if any, paid by the Borrower
pursuant to Section 2.13(a) above), in light of such circumstances, (i) with
respect to such Lender, to the extent that such Lender reasonably determines
such increase in capital to be allocable to the existence of such Lender’s
commitment to lend under this Agreement and (ii) with respect to the Issuing
Lender, to the extent that the Issuing Lender reasonably determines such
increase in capital to be allocable to the issuance or maintenance of the
Letters of Credit. A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower by such Lender or the
Issuing Lender shall be conclusive and binding for all purposes, absent manifest
error.

     (c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of,
the Issuing Lender or (ii) impose on the Issuing Lender any other condition
regarding the provisions of this Agreement relating to the Letters of Credit or
any Letter of Credit Obligations, and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Lender
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Lender’s reasonable allocation of the aggregate of
such cost increases resulting from such event), then, upon demand by the Issuing
Lender, the Borrower shall pay to the Issuing Lender, from time to time as
specified by the Issuing Lender, additional amounts which shall be sufficient to
compensate the Issuing Lender for such increased cost. A certificate as to such
increased cost incurred by the Issuing Lender, as a result of any event
mentioned in clause (i) or (ii) above, and detailing the calculation of such
increased costs submitted by the Issuing Lender to the Borrower, shall be
conclusive and binding for all purposes, absent manifest error.

     Section 2.14 Taxes.

     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Lender, and the Administrative Agent, taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender, the Issuing Lender, or the
Administrative Agent (as the case may be) is organized or otherwise resides for
tax purposes or maintains any Applicable Lending Office or any political
subdivision of the jurisdiction, and any branch profits taxes imposed by the
United States of America or any similar tax imposed by another jurisdiction in
which the Borrower is located, and any withholding or similar taxes imposed by
the United States of America, pursuant to laws in effect as of the date the
Lender or the Issuing Lender becomes a party to this Agreement, upon any
payments to or for the benefit of such Lender or Issuing Lender under this
Agreement (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”) and, in
the case of each Lender and the Issuing Lender, Taxes by the jurisdiction of
such Lender’s

37



--------------------------------------------------------------------------------



 



Applicable Lending Office or any political subdivision of such jurisdiction. If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable to any Lender, the Issuing Lender, or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.14), such Lender, the Issuing Lender, or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made; provided, however, that if
the Borrower’s obligation to deduct or withhold Taxes is caused solely by such
Lender’s, the Issuing Lender’s, or the Administrative Agent’s failure to provide
the forms described in paragraph (d) of this Section 2.14 and such Lender, the
Issuing Lender, or the Administrative Agent could have provided such forms, no
such increase shall be required; (ii) the Borrower shall make such deductions;
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. After a
Lender or the Issuing Lender learns of the imposition of Taxes, such Lender or
Issuing Lender will promptly notify Borrower of such Taxes.

     (b) Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Loan Documents (hereinafter referred to as “Other Taxes”).

     (c) Indemnification. The Borrower indemnifies each Lender, the Issuing
Lender, and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender,
the Issuing Lender, or the Administrative Agent (as the case may be) and any
liability (including interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted unless the payment of such Taxes or Other Taxes were not correctly or
legal asserted and such Lender’s payment of such Taxes or Other Taxes was the
result of its gross negligence or wilful misconduct. Each payment required to be
made by the Borrower in respect of this indemnification shall be made to the
Administrative Agent for the benefit of any party claiming such indemnification
within 30 days from the date the Borrower receives written demand therefor from
the Administrative Agent on behalf of itself as Administrative Agent, the
Issuing Lender, or any such Lender. Within 30 days after receipt of a written
request by Borrower, a Lender or the Issuing Lender shall, at Borrower’s
expense, make a claim to an applicable Governmental Authority for a refund if,
in the judgment of such Lender or Issuing Lender, the making of such claim will
not be adverse to it in respect of any Taxes as to which it has been indemnified
by Borrower under this Section 2.14. If any Lender, the Administrative Agent, or
the Issuing Lender receives a refund in respect of any Taxes paid by the
Borrower under this Section 2.14, such Lender, the Administrative Agent, or the
Issuing Lender, as the case may be, shall promptly pay to the Borrower the
Borrower’s share of such refund. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Lender to make
available its tax

38



--------------------------------------------------------------------------------



 



returns (or any other information relating to its taxes) to the Borrower or any
other Person.

     (d) Foreign Lender Withholding Exemption. Each Lender and Issuing Lender
that is not incorporated under the laws of the United States of America or a
state thereof agrees that upon the request of the Borrower it shall deliver to
the Borrower and the Administrative Agent (i) two duly completed copies of
United States Internal Revenue Service Form W8-ECI, W8-IMY or W8-BEN or
successor applicable form, as the case may be, certifying in each case that such
Lender is entitled to receive payments under this Agreement and the Notes
payable to it, without deduction or withholding of any United States federal
income taxes, (ii) if applicable, an Internal Revenue Service Form W-9 or
successor applicable form, as the case may be, to establish an exemption from
United States backup withholding tax, and (iii) any other governmental forms
which are necessary or required under an applicable tax treaty or otherwise by
law to reduce or eliminate any withholding tax, which have been reasonably
requested by the Borrower. If an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any
delivery required by the preceding sentence would otherwise be required which
renders all such forms inapplicable or which would prevent any Lender from duly
completing and delivering any such form with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax, and in the case of a Form W-9 establishing an exemption from United
States backup withholding tax, such Lender shall not be required to deliver such
form. Each Lender further agrees to deliver to Borrower and the Administrative
Agent (i) renewals or additional copies of such forms (or any successor forms)
on or before the date that such forms expire or become obsolete, and (ii) after
the occurrence of any event requiring a change in the most recent forms so
delivered by it, such additional forms or amendments thereto as may be
reasonably requested by Borrower. The Borrower shall withhold tax at the rate
and in the manner required by the laws of the United States with respect to
payments made to a Lender failing to timely provide the requisite Internal
Revenue Service forms. For any period with respect to which a Lender or the
Issuing Lender has failed to provide the Borrower and the Administrative Agent
with the appropriate form pursuant to this Section 2.14(d) (unless such failure
is due to a change in treaty or Legal Requirement occurring subsequent to the
date on which a form originally was required to be provided), such Lender or the
Issuing Lender, as applicable, shall not be entitled to indemnification under
Section 2.14(c) with respect to Taxes imposed by the United States which taxes
would not have been imposed but for such failure to provide such forms;
provided, however that should a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax becomes subject to Taxes because of
its failure to deliver a form required hereunder, the Borrower shall take such
steps as such Lender shall reasonable request to assist such Lender to recover
such Taxes.

39



--------------------------------------------------------------------------------



 



ARTICLE III

CONDITIONS OF LENDING

     Section 3.01 Conditions Precedent to Closing Date. The Closing Date shall
occur upon the satisfaction of the following conditions precedent that:

     (a) Documentation. The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Lenders,
and, where applicable, in sufficient copies for each Lender:

          (i) this Agreement;

          (ii) a Note payable to the order of each Lender in the amount of its
Commitment;

          (iii) a Pledge Agreement executed by Brigham Exploration and the
General Partner;

          (iv) stock certificates required in connection with the Pledge
Agreements and stock powers executed in blank for each such stock certificate;

          (v) the Mortgage Amendments and any additional Mortgages that may be
required pursuant to Section 5.11;

          (vi) copies of insurance policies or certificates thereof naming the
Administrative Agent loss payee or additional insured, as applicable, certified
by the Borrower’s insurance broker as true and correct copies thereof, and which
are otherwise satisfactory to the Administrative Agent;

          (vii) a favorable opinion dated as of the Closing Date of Thompson &
Knight L.L.P., counsel to the Credit Parties, in form and substance satisfactory
to the Administrative Agent covering such matters as any Lender through the
Administrative Agent may reasonably request;

          (viii) a favorable opinion dated as of the Closing Date of
Dubberstein, Heinen & Morris, P.C., Oklahoma counsel to the Credit Parties, in
form and substance reasonably satisfactory to the Administrative Agent;

          (ix) copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of the General
Partner of (A) the resolutions of the applicable governing body of the Borrower
approving the Loan Documents to which the Borrower is a party, (B) the
organizational documents of the Borrower, and (C) all other documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement, the Notes, the Security Instruments and the other
Loan Documents to which the Borrower is a party;

40



--------------------------------------------------------------------------------



 



          (x) certificates of a Responsible Officer or the secretary or an
assistant secretary of the General Partner certifying the names and true
signatures of the officers of the General Partner authorized to sign on behalf
of the Borrower this Agreement, the Notes, Notices of Borrowing, Notices of
Conversion or Continuation, the Security Instruments and the other Loan
Documents to which the Borrower is a party;

          (xi) copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of each Guarantor
of (A) the resolutions of the applicable governing body of such Guarantor
approving the Loan Documents to which it is a party, (B) the organizational
documents of such Guarantor, and (C) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, the Security Instruments, and the other Loan Documents to which
such Guarantor is a party;

          (xii) a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign this Agreement, the Security Instruments and the other Loan
Documents to which such Guarantor is a party;

          (xiii) certificates from the appropriate Governmental Authority
certifying as to the good standing, existence and authority of each of the
Credit Parties in all jurisdictions where required by the Administrative Agent;

          (xiv) a certificate dated as of the date of this Agreement from the
Responsible Officer of the General Partner stating that (A) all representations
and warranties of the Borrower set forth in this Agreement are true and correct
in all material respects; (B) no Default has occurred and is continuing; and
(C) the conditions in this Section 3.01 have been met;

          (xv) the Intercreditor and Subordination Agreement;

          (xvi) results of lien, tax and judgment searches of the UCC Records of
the Secretary of State and applicable counties of the States of Delaware,
Oklahoma and Texas from a source acceptable to the Administrative Agent and
reflecting no Liens against any of the Collateral as to which perfection of a
Lien is accomplished by the filing of a financing statement other than in favor
of the Administrative Agent, other than Permitted Liens;

          (xvii) appropriate UCC-1 or UCC-3 Financing Statements covering the
Collateral for filing with the appropriate authorities and any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Collateral; and

          (xviii) such other documents, governmental certificates, agreements
and lien searches as the Administrative Agent or any Lender may reasonably
request.

     (b) Due Diligence. The Administrative Agent and the Lenders shall have
completed satisfactory due diligence review of the assets, liabilities,
business, operations and condition (financial or otherwise) of the Borrower and
its Subsidiaries, including, but not limited, to a review of their Oil and Gas
Properties, Subordinated Debt, and all legal, financial, accounting,

41



--------------------------------------------------------------------------------



 



governmental, environmental, tax and regulatory matters, and fiduciary aspects
of the proposed financing.

     (c) Payment of Fees. On the date of this Agreement, the Borrower shall have
paid the fees required by Section 2.08(d) and all costs and expenses that have
been invoiced and are payable pursuant to Section 10.04.

     (d) Delivery of Financial Statements. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Financial
Statements, and (ii) such other financial information as the Administrative
Agent or any Lender may reasonably request.

     (e) No Default. No Default shall have occurred and be continuing.

     (f) Representations and Warranties. The representations and warranties
contained in Article IV hereof and in each other Loan Document shall be true and
correct in all respects.

     (g) Material Adverse Change. No event or circumstance that could cause a
Material Adverse Change shall have occurred.

     (h) No Proceeding or Litigation; No Injunctive Relief. Except as described
in Schedule 4.07, no action, suit, investigation or other proceeding (including,
without limitation, the enactment or promulgation of a statute or rule) by or
before any arbitrator or any Governmental Authority shall be threatened or
pending and no preliminary or permanent injunction or order by a state or
federal court shall have been entered against the Borrower or any of its
Subsidiaries.

     (i) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by a Responsible Officer the Borrower
or other appropriate Credit Party) of all consents, licenses and approvals
required in accordance with applicable Legal Requirements, or in accordance with
any document, agreement, instrument or arrangement to which any Credit Party is
a party, in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Loan Documents. In addition, the
Credit Parties shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Credit Parties, and
such approvals shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on this Agreement and the actions contemplated hereby.

     (j) Subordinated Debt. The Borrower shall have entered into the
Subordinated Credit Agreement, the terms and conditions thereof shall be
reasonably satisfactory to the Administrative Agent and the Lenders and the
conditions precedent set forth in Section 3.01 of the Subordinated Credit
Agreement shall contemporaneously herewith have been satisfied or waived as of
the date of the Closing Date. The Borrower shall have delivered copies of the
Subordinated Credit Agreement and each other agreement, instrument, or document
executed by any Credit Party or any of their officers at any time in connection
with the Subordinated Credit Agreement on or before the Closing Date.

42



--------------------------------------------------------------------------------



 



     (k) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that arrangements have been made
for the Administrative Agent (for its benefit and the benefit of the Lenders) to
have an Acceptable Security Interest in the Collateral and that all actions or
filings necessary to protect, preserve and validly perfect such Liens have been
made, taken or obtained (or will be upon the filing and recording of the
appropriate Security Instruments), as the case may be, and are in full force and
effect.

     (l) Title. The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties included in the
Borrowing Base and that such Oil and Gas Properties constitute the percentage to
be specified pursuant to the first sentence of Section 5.13.

     (m) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with appropriate insertions and executed by a duly
authorized Responsible Officer of the General Partner.

     Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit, the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Conversion or Continuation, or Letter of Credit Application
and the acceptance by the Borrower of the proceeds of such Borrowing or the
issuance, increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
the issuance, increase, or extension of such Letter of Credit, such statements
are true):

     (a) the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of such Borrowing or the
date of the issuance, increase, or extension of such Letter of Credit, before
and after giving effect to such Borrowing or to the issuance, increase, or
extension of such Letter of Credit and to the application of the proceeds from
such Borrowing, as though made on and as of such date (unless such
representations and warranties are stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respect as of such earlier date);

     (b) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit; and

     (c) after giving effect to the such proposed Borrowing, no Borrowing Base
Deficiency exists.

43



--------------------------------------------------------------------------------



 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Each Credit Party jointly and severally represents and warrants as follows:

     Section 4.01 Corporate Existence; Subsidiaries. Each of the Credit Parties
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and in good standing and qualified to do business
in each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification and where the failure to so qualify could
reasonably be expected to cause a Material Adverse Change. As of the Closing
Date, the Credit Parties have no Subsidiaries other than those listed on
Schedule 4.01.

     Section 4.02 Corporate Power. The execution, delivery, and performance by
each Credit Party of this Agreement, the Notes, and the other Loan Documents to
which it is a party and the consummation of the transactions contemplated hereby
and thereby (a) are within such Credit Party’s powers, (b) have been duly
authorized by all necessary governing action, (c) do not contravene (i) such
Credit Party’s governance documents or (ii) any Legal Requirement or any
material contractual restriction binding on or affecting such Credit Party, and
(d) will not result in or require the creation or imposition of any Lien upon
any of the material Property of any Credit Party prohibited by this Agreement.
At the time of each Advance, such Advance and the use of the proceeds of such
Advance will (A) be within the Borrower’s limited partnership powers, (B) have
been duly authorized by all necessary partnership action, (C) not contravene
(i) the Borrower’s limited partnership agreement or other organizational
documents or (ii) any Legal Requirement or any material contractual restriction
of any material agreement binding on or affecting the Borrower and (D) not
result in or require the creation or imposition of any Lien upon any of the
material Property of any Credit Party prohibited by this Agreement.

     Section 4.03 Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by any Credit Party of this Agreement, the Notes, or
the other Loan Documents to which such Credit Party is a party or the
consummation of the transactions contemplated hereby or thereby. At the time of
each Borrowing and each issuance, increase or extension of a Letter of Credit,
no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority will be required for such Borrowing or such
issuance, increase or extension of such Letter of Credit or the use of the
proceeds of such Borrowing or such Letter of Credit.

     Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which each Credit Party is a party have been duly
executed and delivered by such Credit Party. Each Loan Document to which each
Credit Party is a party is the legal, valid, and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights generally and by general principles of equity.

44



--------------------------------------------------------------------------------



 



     Section 4.05 Financial Statements.

     (a) The Borrower has delivered to the Administrative Agent and the Lenders
the Financial Statements, and the Financial Statements are correct and complete
in all material respects and present fairly the consolidated financial condition
of the Credit Parties as of their respective dates and for their respective
periods in accordance with GAAP, applied on a consistent basis. As of the date
of the Financial Statements, there were no material Debt, trade payables,
contingent obligations, liabilities for taxes, unusual forward or long-term
commitments, or unrealized or anticipated losses of any Credit Party, except as
disclosed therein and adequate reserves for such items have been made in
accordance with GAAP.

     (b) Since December 31, 2003, no event or circumstance that could reasonably
be expected to cause a Material Adverse Change has occurred.

     (c) Each of the Credit Parties is Solvent.

     Section 4.06 True and Complete Disclosure. All written information (whether
delivered before or after the Closing Date) furnished by or on behalf of any
Credit Party to any Lender or the Administrative Agent for purposes of or in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby or thereby, when taken as a whole, is true and accurate in
all material respects on the date as of which such information is dated or
certified (or, if not dated and certified, as of the date as of which such
information is provided) and does not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
contained therein not materially misleading at such time. All projections,
estimates, and pro forma financial information furnished by the Borrower were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were furnished, but the Credit Parties do not represent
and warrant that such projections, estimates or pro forma information is (or
will ultimately prove to have been) accurate.

     Section 4.07 Litigation. There is no pending or, to the knowledge of any
Responsible Officer of any Credit Party, threatened action or proceeding
affecting any of the Credit Parties before any court, Governmental Authority or
arbitrator which (a) both (i) involves the possibility of any judgment or
liability against any Credit Party not fully covered by insurance (except for
normal deductibles) and (ii) could reasonably be expected to cause a Material
Adverse Change or (b) purports to affect the legality, validity, binding effect
or enforceability of this Agreement, any Note, or any other Loan Document.
Additionally, there is no pending or, to the knowledge of any Responsible
Officer of any Credit Party, threatened action or proceeding instituted against
any Credit Party which seeks to adjudicate such Credit Party as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.

45



--------------------------------------------------------------------------------



 



     Section 4.08 Taxes.

     (a) Reports and Payments. All Returns (as defined below in clause (c) of
this Section) required to be filed by or on behalf of any Credit Party or any
member of the Controlled Group (hereafter collectively called the “Tax Group”)
have been duly filed on a timely basis or appropriate extensions have been
obtained and such Returns are and will be true, complete and correct in all
material respects; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto will have been paid in full on a
timely basis, and no other Taxes will be payable by the Tax Group with respect
to items or periods covered by such Returns, except where any obligation is
being contested in good faith and by appropriate proceedings and after adequate
reserves for such items have been made in accordance with GAAP. The reserves for
accrued Taxes reflected in the financial statements delivered to the Lenders
under this Agreement are adequate in the aggregate for the payment of all unpaid
Taxes, whether or not disputed, for the period ended as of the date thereof and
for any period prior thereto, and for which the Tax Group may be liable in its
own right, as withholding agent or as a transferee of the assets of, or
successor to, any Person.

     (b) Taxes Definition. “Taxes” in this Section 4.08 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).

     (c) Returns Definition. “Returns” in this Section 4.08 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

     Section 4.09 Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. The present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits. None of the Credit Parties or any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability. As of the most recent
valuation date applicable thereto, none of the Credit Parties or any member of
the Controlled Group would become subject to any liability under ERISA if any
Credit Party or any member of the Controlled Group received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, no Credit
Party has reason to believe that the annual cost during the term of this
Agreement to any Credit Party or any other member of the

46



--------------------------------------------------------------------------------



 



Controlled Group for post-retirement benefits to be provided to the current and
former employees of the Borrower or any member of the Controlled Group under
welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.

     Section 4.10 Condition of Property; Casualties.

     (a) Subject to the matters set forth in Schedule 4.10, each of the Borrower
and its Subsidiaries has good and indefeasible title to all of its Oil and Gas
Properties evaluated in the most recently delivered Engineering Report, free and
clear of all Liens except for Permitted Liens. Brigham Exploration has good and
defensible title to all of the Equity Interests in the General Partner and,
directly and indirectly, all of the ownership interests in the Limited Partners,
except for Permitted Liens. Each of the General Partner and the Limited Partners
has good and defensible title to all of the Equity Interests in the Borrower,
except for Permitted Liens.

     (b) The quantum and nature of the interest of the Borrower and its
Subsidiaries in and to its Hydrocarbon Interests as set forth in the most recent
Engineering Report includes the entire interest of the Borrower and its
Subsidiaries in such Hydrocarbon Interests as of the date of such Engineering
Report and are complete and accurate in all material respects as of the date of
such Engineering Report; and there are no “back-in” or “reversionary” interests
held by third parties which could materially reduce the interest of the Borrower
and its Subsidiaries in such Hydrocarbon Interests except as taken into account
in such Engineering Report. The ownership of such Hydrocarbon Interests held by
the Borrower and its Subsidiaries shall not in any material respect obligate any
of such Persons to bear the costs and expenses relating to the maintenance,
development, and operations of such Hydrocarbon Interests in an amount in excess
of the working interest of such Person in each such Hydrocarbon Interest set
forth in the most recent Engineering Report.

     (c) All leases, instruments and agreements comprising the Borrower’s and
its Subsidiaries’ Oil and Gas Properties necessary for the conduct of business
of the Borrower and its Subsidiaries are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
under any such leases, instruments or agreements, in each case which would
affect in any material respect the conduct of the business of the Borrower and
its Subsidiaries. Neither Borrower or any of its Subsidiaries nor, to the
knowledge of Borrower, any other party to any leases, instruments or agreements
comprising its Oil and Gas Properties evaluated in the most recently delivered
Engineering Report, has given or threatened to give notice of any default under
or inquiry into any possible default under, or action to alter, terminate,
rescind or procure a judicial reformation of, any such lease, instrument or
agreement.

     (d) All of the Properties of the Borrower and its Subsidiaries that are
reasonably necessary for the operation of their business are in good repair,
working order and condition in all material respects and are maintained as is
customary in the oil and gas industry. Since the date of the most recent
financial statements delivered pursuant to Section 5.06(a), neither the business
nor the Properties of the Credit Parties, taken as a whole, has been materially
and adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm,

47



--------------------------------------------------------------------------------



 



accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, Permits, or concessions by a Governmental
Authority, riot, activities of armed forces, or acts of God or of any public
enemy.

     (e) Except as set forth on Schedule 4.10 or as otherwise disclosed in
writing to the Administrative Agent:

          (i) In each case only with respect to any of the Borrower’s and its
Subsidiaries’ Oil and Gas Properties that have been assigned a discounted
present value equal to or in excess of $2,000,000 in any Engineering Report,
(A) all rentals, royalties, overriding royalties, shut-in royalties and other
payments due under or with respect to any such Hydrocarbon Interests evaluated
in any Engineering Report have been properly and timely paid in the ordinary
course of business and (B) all material expenses payable under the terms of the
contracts and agreements comprising such Oil and Gas Properties (other than
those described above in clause (A)) have been properly and timely paid in the
ordinary course of business, except in each case (1) where such payments are
being contested in good faith by appropriate proceedings and for which adequate
reserves complying with GAAP have been made or (2) for payments the late payment
of which could not reasonably be expected to cause a termination or forfeiture
of any of the Borrower’s or its Subsidiaries’ rights under any such leases,
instruments or agreements comprising any such Oil and Gas Properties or
otherwise, individually or in the aggregate, cause a Material Adverse Change;

          (ii) All of the proceeds from the sale of Hydrocarbons produced from
the Borrower’s and its Subsidiaries’ Hydrocarbon Interests are being properly
and timely paid to the Borrower without suspense, other than any such proceeds
the late payment or non-payment of which could not reasonably be expected to
cause a Material Adverse Change or materially adversely affect the value of the
Collateral taken as a whole; and

          (iii) No material amount of proceeds that has been received by any
Credit Party from the sale of Hydrocarbons produced from the Oil and Gas
Properties evaluated in the most recently delivered Engineering Report is
subject to any claim for any refund or refund obligation, except as permitted
under Section 4.14 or Section 6.13.

     Section 4.11 Security Instruments.

     (a) The provisions of each of the Pledge Agreements delivered to the
Administrative Agent are effective to create in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Pledged Collateral (as defined therein) and proceeds
thereof and when (i) certificates, if any, representing or constituting the
Pledged Collateral are delivered to the Administrative Agent, the Pledge
Agreement shall constitute a first priority Acceptable Security Interest in, all
right, title and interest of the pledgor party thereto in such Pledged
Collateral and the proceeds thereof, subject to Permitted Liens or and (ii) upon
the filing of UCC-1 Financing Statements with the secretary of state of each
jurisdiction of formation for each of the grantors party thereto, the Pledge
Agreements shall constitute a first priority Acceptable Security Interest in,
all right, title and interest of the applicable Credit Party in such Pledged
Collateral and the proceeds thereof, subject to Permitted Liens.

48



--------------------------------------------------------------------------------



 



     (b) On the Closing Date, the Equity Interests listed on Schedule I to each
of the Pledge Agreements will constitute all the issued and outstanding Equity
Interests in the Borrower, the General Partner, the Limited Partners, and the
direct and indirect Subsidiaries of the Borrower; all such Equity Interests have
been duly and validly issued and are fully paid and nonassessable; and the
relevant pledgor of said shares is the record and beneficial owner of said
shares.

     (c) The provisions of the Mortgages will be effective to grant to the
Administrative Agent, for the ratable benefit of the Lenders, legal, valid and
enforceable mortgage liens on all of the right, title and interest of the
Borrower and its Subsidiaries in the mortgaged property described therein. Once
such Mortgages have been recorded in the appropriate recording office, the
Mortgages will constitute perfected first liens on, and security interest in,
such mortgaged property, subject to Permitted Liens.

     (d) On the Closing Date, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions (or are the subject of arrangements, satisfactory to the
Administrative Agent, to be made, obtained or taken on or promptly after the
Closing Date). No other filings or recordings are required in order to perfect
the security interests created under any Security Instruments.

     Section 4.12 No Burdensome Restrictions; No Defaults.

     (a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation that could reasonably be expected to
cause a Material Adverse Change. Neither the Borrower nor any of its
Subsidiaries is in default nor has any event or circumstance occurred which, but
for the expiration of any grace period or the giving of notice, or both, would
constitute a default under (i) the Subordinated Credit Agreement or (ii) any
other material contract, agreement, lease, or other instrument to which such
Credit Party is a party which default could reasonably be expected to cause a
Material Adverse Change.

     (b) No Default has occurred and is continuing.

     Section 4.13 Environmental Condition. Other than exceptions to any of the
following that would not reasonably be expected to cause a Material Adverse
Change or materially adversely affect the value of the Collateral taken as a
whole:

     (a) Permits, Etc. With respect to its Oil and Gas Properties for which such
Credit Party is the operator and with respect to its Oil and Gas Properties that
are operated by operators other than the Borrower or a Subsidiary, to the best
of its knowledge, in all material respects, each of the Credit Parties (i) has
obtained all Environmental Permits necessary for the ownership and operation of
any and all of their respective Properties for which such Credit Party is the
operator and the conduct of their respective businesses; (ii) have at all times
been and are in compliance with all terms and conditions of such Permits and
with all other requirements of

49



--------------------------------------------------------------------------------



 



applicable Environmental Laws and other Legal Requirements; (iii) have not
received notice of any violation or alleged violation of any Environmental Law
or any such Permit; and (iv) are not subject to any actual or contingent
Environmental Claim with respect to such Properties.

     (b) Certain Liabilities. None of the present or, to the best knowledge of
any Credit Party, previously owned or operated Property of any of the Credit
Parties, wherever located, (i) has been placed on or proposed to be placed on
the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; or (ii) is
subject to a Lien other than a Permitted Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of its Subsidiaries, wherever located.
To the best knowledge of any Credit Party, none of the present or previously
owned Property of any of the Credit Parties, wherever located, has been the site
of any Release of Hazardous Substances or Hazardous Wastes from present or past
operations that has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response.

     (c) Certain Actions. Without limiting the foregoing, (i) neither Borrower
nor any Subsidiary of Borrower has filed any notice under any Law indicating
that any such Person is responsible for the improper Release in the Environment,
or the improper storage or disposal, of any material amount of any Hazardous
Wastes or that any Hazardous Wastes have been improperly released, or are
improperly stored or disposed of, upon any Property of any such Person, and (ii)
neither Borrower nor any of its Subsidiaries has any known contingent liability
under any Environmental Laws.

     Section 4.14 Gas Contracts. Except as set forth in the most recent
Engineering Report or in Schedule 4.14, on a net basis there are no material gas
imbalances, material take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower and its Subsidiaries (or, in the case of Oil
and Gas Properties operated by operators other than the Borrower or its
Subsidiaries, to the Borrower’s knowledge after reasonable investigation) that
would require the Borrower and its Subsidiaries to deliver 2.5% or more of the
aggregate calendar quarter production from the Borrower’s and its Subsidiaries’
Hydrocarbons produced on a calendar quarter basis from their Hydrocarbon
Interests at some future time without then or thereafter receiving full payment
therefor.

     Section 4.15 Compliance with Laws. Except for any failure to comply with
any of the foregoing which would not reasonably be expected to cause a Material
Adverse Change, each of the Credit Parties has (a) complied with all applicable
Legal Requirements of any Governmental Authority having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property and (b) obtained all Permits that are necessary for the ownership of
any of its Properties or the conduct of their business. Other than exceptions to
any of the following that would not reasonably be expected to cause a Material
Adverse Change: (i) the prices being received by the Borrower and its
Subsidiaries for the production of Hydrocarbons do not violate any material
provision of any contract or agreement comprising the Oil and Gas Properties of
the Borrower and its Subsidiaries or any Legal Requirement, (ii) where
applicable, all of the wells

50



--------------------------------------------------------------------------------



 



located on the Borrower’s and its Subsidiaries’ Hydrocarbon Interests and
production of Hydrocarbons therefrom have been properly classified under
appropriate governmental regulations, (iii) all necessary regulatory filings
have been properly made in connection with the drilling, completion and
operation of the wells on or attributable to the Borrower’s and its
Subsidiaries’ Hydrocarbon Interests and all other operations related thereto and
(iv) all production and sales of the Borrower’s and its Subsidiaries’
Hydrocarbons produced or sold from the Borrower’s and its Subsidiaries’
Hydrocarbon Interests have been made in accordance with any applicable
allowables (plus permitted tolerances) imposed by any Governmental Authorities.

     Section 4.16 Material Agreements. Schedule 4.16 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
Closing Date providing for, evidencing, securing or otherwise relating to any
material Debt of the Borrower or any of its Subsidiaries, and all obligations of
the Borrower or any of its Subsidiaries to issuers of surety or appeal bonds
(other than operator’s bonds, plugging and abandonment bonds, and similar surety
obligations obtained in the ordinary course of business) issued for the account
of the Borrower or any of its Subsidiaries, and such list correctly sets forth
the names of the debtor or lessee and creditor or lessor with respect to the
Debt or lease obligations outstanding or to be outstanding and the Property
subject to any Lien securing such Debt or lease obligation.

     Section 4.17 Organizational Documents. The Partnership Agreement has not
been terminated, is in full force and effect as of the Closing Date and no
default has occurred and is continuing thereunder that could reasonably be
expected to cause a Material Adverse Change.

     Section 4.18 Guarantors. All of the Borrower’s Subsidiaries are Guarantors
under Article VIII.

     Section 4.19 Insurance. Each of the Borrower and its Subsidiaries carry
insurance required under Section 5.02.

     Section 4.20 Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.10. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.

     Section 4.21 Investment Company Act. Neither Brigham Exploration nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

     Section 4.22 Public Utility Holding Company Act. Neither Brigham
Exploration nor any of its Subsidiaries is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” or a “public utility” within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

51



--------------------------------------------------------------------------------



 



     Section 4.23 Transmitting Utility. Neither Brigham Exploration nor any of
its Subsidiaries is a “transmitting utility” or an “interstate gas pipeline
company” or a “public service corporation” within the meaning of the laws
currently in effect for the States of Texas and/or Oklahoma.

ARTICLE V

AFFIRMATIVE COVENANTS

     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Lender shall have
any Commitment hereunder, each of the Credit Parties agrees to comply with the
following covenants.

     Section 5.01 Compliance with Laws, Etc. The Borrower shall comply, and
cause each of its Subsidiaries to comply, in all material respects with all
Legal Requirements; provided, however, that this Section 5.01 shall not prevent
the Borrower or any of its Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings. Without limitation of the
foregoing, the Borrower shall use commercially reasonable efforts to obtain, and
shall cause each of its Subsidiaries to use commercially reasonable efforts to
obtain, as soon as practicable, all consents or approvals required from any
states of the United States (or other Governmental Authorities) necessary to
grant the Administrative Agent an Acceptable Security Interest in the Borrower’s
and its Subsidiaries’ Oil and Gas Properties.

     Section 5.02 Maintenance of Insurance.

     (a) The Borrower shall, and shall cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance of
such types, in such amounts and against such risks as is customary to be
maintained by companies engaged in the same or a similar business in the same
general area; and furnish to the Administrative Agent, upon written request,
full information as to the insurance carried. In addition, the Borrower shall,
and shall cause each of its Subsidiaries to, comply with all requirements
regarding insurance contained in the Security Instruments.

     (b) All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent. All policies of insurance shall either have attached
thereto a Lender’s loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. All policies or certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. In addition, all policies of insurance
required under the terms hereof shall contain an endorsement or agreement by the
insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act of negligence of the Borrower, or a Subsidiary or
any party holding under the Borrower or a Subsidiary which might otherwise
result in a forfeiture of the insurance and the further agreement of the insurer
waiving all rights of setoff, counterclaim or deductions against the Borrower
and its Subsidiaries. All such policies shall contain a provision that
notwithstanding

52



--------------------------------------------------------------------------------



 



any contrary agreements between the Borrower, its Subsidiaries, and the
applicable insurance company, such policies will not be canceled, allowed to
lapse without renewal, surrendered or amended (which provision shall include any
reduction in the scope or limits of coverage) without at least 10 days’ prior
written notice to the Administrative Agent in the event of the Borrower’s
failure to pay any premiums and in all other cases, 30 days’ prior written
notice to the Administrative Agent. In the event that, notwithstanding the
“lender’s loss payable endorsement” requirement of this Section 5.02, the
proceeds of any insurance policy described above are paid to the Borrower or a
Subsidiary of the Borrower, the Borrower shall deliver such proceeds to the
Administrative Agent immediately upon receipt. So long as no Default or Event of
Default shall have occurred that is continuing, Borrower shall be entitled to
retain the proceeds of any insurance policy described above.

     Section 5.03 Preservation of Corporate Existence, Etc. Each of the Credit
Parties shall preserve and maintain its corporate, limited partnership or
limited liability company, as applicable, existence, and all of its material
rights, franchises, and privileges in the jurisdiction of its formation, and
qualify and remain qualified as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties to the extent the failure to qualify could
reasonably be expected to cause a Material Adverse Change.

     Section 5.04 Payment of Taxes, Etc. The Borrower shall, and shall cause
each of its Subsidiaries to, pay and discharge, before the same shall become
delinquent, (a) all taxes, assessments, and governmental charges or levies
imposed upon it or upon its income or profits or Property prior to the date on
which penalties attach thereto and (b) all lawful claims that are material in
amount which, if unpaid, could by law become a Lien upon its Property; provided,
however, that neither the Borrower nor any such Subsidiary shall be required to
pay or discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings, and with respect to
which reserves in conformity with GAAP have been provided.

     Section 5.05 Inspection; Books and Records. Upon reasonable notice, each
Credit Party shall permit the Administrative Agent or any of its agents or
representatives thereof, during normal business hours, to (a) examine and make
copies of and abstracts from the records and books of account of, and visit and
inspect at their reasonable discretion the Properties of, such Credit Party, and
(b) discuss the affairs, finances and accounts of such Credit Party with any of
their respective officers or directors, all to the extent reasonably requested
by the Administrative Agent. Each Credit Party shall keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Legal Requirements shall be made of all dealings and transactions
in relation to its business and activities.

     Section 5.06 Reporting Requirements. The Borrower shall furnish, or shall
cause the applicable Credit Party to furnish, to the Administrative Agent and
each Lender:

     (a) Annual Financials of Brigham Exploration. As soon as available, but in
any event within 90 days after the end of each fiscal year of Brigham
Exploration or sooner if required by the SEC, the audited consolidated
statements of income, stockholders’ equity, changes in financial position and
cash flow of Brigham Exploration and its consolidated Subsidiaries for

53



--------------------------------------------------------------------------------



 



such fiscal year, and the related consolidated and unaudited consolidating
balance sheets of Brigham Exploration and its consolidated Subsidiaries as at
the end of such fiscal year, and setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, together with a
certification by its Chief Executive Officer and its Chief Financial Officer in
accordance with the Sarbanes-Oxley Act of 2002 and accompanied by the related
opinion of independent public accountants of recognized national standing
reasonably acceptable to the Administrative Agent which opinion shall state that
such financial statements fairly present the consolidated financial position and
results of operations of Brigham Exploration and its consolidated Subsidiaries
as at the end of, and for, such fiscal year and that such financial statements
have been prepared in accordance with GAAP except for such changes in such
principles with which the independent public accountants shall have concurred
and such opinion shall not contain a “going concern” or like qualification or
exception;

     (b) Quarterly Financials of Brigham Exploration. As soon as available, but
in any event not later than 45 days after the end of each of the first three
quarterly fiscal periods of each fiscal year of Brigham Exploration and its
consolidated Subsidiaries (or sooner if required by the SEC), consolidated
statements of income, stockholders’ equity, changes in financial position and
cash flow of Brigham Exploration and its consolidated Subsidiaries for such
period and for the period from the beginning of the respective fiscal year to
the end of such period, and the related consolidated and consolidating balance
sheets of Brigham Exploration and its consolidated Subsidiaries as at the end of
such period, and setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
together with a certification by its Chief Executive Officer and its Chief
Financial Officer in accordance with the Sarbanes-Oxley Act of 2002 and
accompanied by the certificate of a Responsible Officer of Brigham Exploration,
which certificate shall state that such financial statements fairly present the
consolidated financial position and results of operations of Brigham Exploration
and its consolidated Subsidiaries in accordance with GAAP, as at the end of, and
for such period (subject to normal year-end audit adjustments);

     (c) Compliance Certificates. Concurrently with the delivery of each of the
financial statements referred to in subsections 5.06(a) and (b), a Compliance
Certificate executed by a Responsible Officer of Brigham Exploration;

     (d) Insurance Certificates. Concurrently with the annual renewal thereof,
insurance certificates naming the Administrative Agent loss payee or additional
insured, as applicable, and evidencing insurance which meets the requirements of
this Agreement and the Security Instruments;

     (e) Notice of Defaults. As soon as possible after the occurrence of a
Default known to any Responsible Officer of any Credit Party which is continuing
on the date of such statement, a statement of a Responsible Officer setting
forth the details of such Default and the actions which the Credit Parties have
taken and propose to take with respect thereto;

     (f) Material Changes. Prompt written notice of any condition or event of
which any Responsible Officer of any Credit Party has knowledge, which condition
or event has resulted or could reasonably be expected to cause a Material
Adverse Change;

54



--------------------------------------------------------------------------------



 



     (g) Annual Capital Expenditures Budget. As soon as available and in any
event prior to January 31, a one- year capital expenditure projection for
Brigham Exploration and its Subsidiaries in form and substance acceptable to the
Administrative Agent for the following fiscal year;

     (h) Litigation. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting any
Credit Party which, if adversely determined, could reasonably be expected to
cause a Material Adverse Change, (ii) any material litigation or proceeding
against the Borrower or any of its Subsidiaries in which the amount involved is
not covered in full by insurance (subject to normal and customary deductibles),
or in which injunctive or similar relief is sought or (iii) any claim, judgment,
Lien or other encumbrance (other than a Permitted Lien) affecting any Property
of the Borrower or any of its Subsidiaries if the value of such claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $2,000,000
(excluding liabilities to the extent covered by insurance unless the insurer has
disputed that such insurance covers such liabilities);

     (i) Environmental. Prompt written notice of any threatened action,
investigation or inquiry by any Governmental Authority of which any Responsible
Officer of any Credit Party has knowledge in connection with any Environmental
Laws with respect to the Property of the Borrower or any of its Subsidiaries,
excluding routine testing, compliance and corrective action;

     (j) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (excluding routine correspondence) submitted to any
Credit Party by independent accountants in connection with any annual, interim
or special audit made by them of the books of any Credit Party, and a copy of
any response by any Credit Party to such letter or report;

     (k) Securities Law Filings and other Public Information. Promptly, upon its
becoming available, each financial statement, notice, proxy material, reports
and other information which any Credit Party sends to the holders of its
respective public securities generally, files with or received from the SEC
(excluding correspondence and other information received from the SEC concerning
draft registration statements), or otherwise makes available to the public or
the financial community generally;

     (l) Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;

     (m) ERISA Information and Compliance. Promptly furnish, and will cause any
ERISA Affiliate to promptly furnish, (i) if requested by the Administrative
Agent promptly after the filing thereof with the United States Secretary of
Labor, the Interest Revenue Service or the PBGC, copies of each annual and other
report with respect to each Plan or any trust created thereunder,
(ii) immediately upon becoming aware of the occurrence of any ERISA Event or of
any “prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by a Responsible Officer of the General Partner or such
ERISA Affiliate specifying the nature

55



--------------------------------------------------------------------------------



 



thereof, what action the borrower or the ERISA Affiliate is taking or proposes
to take with respect thereto, and when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan;

     (n) Acquisition Information. Concurrently with the delivery of each of the
financial statements referred to in subsections 5.06(a) and (b), a list of any
Properties consisting of Oil and Gas Properties purchased by the Borrower or any
of its Subsidiaries during the previous fiscal quarter other than in the
ordinary course of business for a price equal to or greater than $5,000,000 for
any single transaction or group of related transactions or $10,000,000 in the
aggregate during the previous twelve months (unless previously disclosed),
together with such other information regarding such Oil and Gas Properties as
Administrative Agent or any Lender may reasonably request; and

     (o) Other Information. Subject to any applicable restrictions on
disclosure, such other information respecting the business or Properties, or the
condition or operations, financial or otherwise, of the Credit Parties
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA), as any Lender through
the Administrative Agent may from time to time reasonably request. The
Administrative Agent agrees to provide the Lenders with copies of any material
notices and information delivered solely to the Administrative Agent pursuant to
the terms of this Agreement.

Documents required to be delivered pursuant to Section 5.06(a), (b) or (k) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Brigham Exploration posts such
documents, or provides a link thereto on Brigham Exploration’s website on the
Internet; or (ii) on which such documents are posted on Brigham Exploration’s
behalf on an Internet or intranet website (such as “Edgar”), if any, to which
each Lender and the Administrative Agent have access (whether a commercial
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.06(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

     Section 5.07 Maintenance of Property. The Borrower shall, and shall cause
each of its Subsidiaries to, (a) develop and operate its Oil and Gas Properties
in a good and workmanlike manner as is customary in the oil and gas industry,
and observe and comply in all material

56



--------------------------------------------------------------------------------



 



respects with all of the terms and provisions, express or implied, of all oil
and gas leases relating to such Oil and Gas Properties so long as the oil and
gas leases are capable of producing Hydrocarbons in quantities and at prices
providing for continued efficient and profitable operation of business;
(b) comply in all material respects with all contracts and agreements applicable
to or relating to its Oil and Gas Properties or the production and sale of
Hydrocarbons and accompanying elements therefrom; (c) maintain, preserve, and
keep all operating equipment used with respect to its Oil and Gas Properties in
proper repair, working order and condition (ordinary wear and tear excepted) in
a good and workmanlike manner as is customary in the oil and gas industry, and
(d) with respect to its Oil and Gas Properties that are operated by operators
other than the Borrower or a Subsidiary, (i) seek to enforce the operators’
contractual obligations to maintain, develop, and operate such Properties
subject to the applicable operating agreements and (ii) cause or make reasonable
and customary efforts to cause such Oil and Gas Properties to be operated in a
good and workmanlike manner as is customary in the oil and gas industry.

     Section 5.08 Environmental Laws. To the extent that a reasonably prudent
owner or operator would do so under the same or similar circumstances, the
Borrower shall, and shall cause each of its Subsidiaries to establish and
implement such procedures as may be reasonably necessary to periodically
determine and assure that any failure of the following does not cause a Material
Adverse Change: (i) all Property of the Borrower and its Subsidiaries and the
operations conducted thereon and other activities of the Borrower and the
Subsidiaries are in compliance with and do not violate the requirements of any
Environmental Laws; (ii) no Hazardous Substances or Hazardous Wastes are
disposed of or otherwise released on or to any Property owned by any such party
except in compliance with Environmental Laws, (iii) no Hazardous Substance will
be released on or to any such Property in a quantity equal to or exceeding that
quantity that requires reporting under CERCLA, and (iv) no Hazardous Substances
or Hazardous Wastes is released on or to any such Property so as to pose an
imminent and substantial endangerment to public health or welfare or the
environment. With respect to Oil and Gas Properties owned by the Borrower and/or
any of its Subsidiaries, but with respect to which neither the Borrower nor a
Subsidiary is the operator, the Borrower shall use commercially reasonable
efforts to cause the operator of such Oil and Gas Properties to establish and
implement procedures and take any other actions required of the Borrower under
this Section 5.08.

     Section 5.09 Payment of Trade Payables. Each of the Credit Parties shall
pay, and shall cause each of its Subsidiaries to pay, all of their customary
trade payables incurred in the ordinary course of business now or hereafter
incurred within 90 days of the date the invoice is received by such Credit
Party, unless subject to legal offset or unless being contested in good faith by
appropriate proceedings and reserves adequate under GAAP shall have been
established therefore.

     Section 5.10 Use of Proceeds. The Borrower shall use the proceeds of the
Advances and Letters of Credit (a) to refinance Debt under the Existing Senior
Credit Agreement and (b) for other general partnership purposes.

     Section 5.11 Additional Collateral. The Borrower will grant, and will cause
each of its Subsidiaries to grant, to the Administrative Agent an Acceptable
Security Interest in such Oil and Gas Properties of the Borrower and its
Subsidiaries, constituting 80% of the discounted net

57



--------------------------------------------------------------------------------



 



present value of the Proven Reserves of the Borrower and its Subsidiaries as
determined by the Administrative Agent.

     Section 5.12 New Subsidiaries. Within 10 days after (a) the date of the
creation of any new Subsidiary of Brigham Exploration or the Borrower, or
(b) the purchase by Brigham Exploration, the Borrower, or any of its other
Subsidiaries of the Equity Interests of any Person, which purchase results in
such Person becoming a Subsidiary of Brigham Exploration or of the Borrower
permitted by this Agreement, Brigham Exploration or the Borrower, as applicable,
shall, in each case, cause (i) such Person to execute and deliver to the
Administrative Agent (with sufficient originals for each applicable Lender) a
joinder agreement to this Agreement in form and substance acceptable to the
Administrative Agent, a Pledge Agreement (if such new Subsidiary owns one or
more Subsidiaries), one or more Mortgages (if such new Subsidiary owns Oil and
Gas Properties and if such Mortgages are otherwise required under Section 5.11),
and such other Security Instruments as the Administrative Agent or any Lender
may reasonably request (to the extent that such other Security Interests are
required to be delivered under the terms of this Agreement), in each case to
secure the Obligations together with evidence of corporate authority to enter
into and such legal opinions in relation to such joinder agreement, Pledge
Agreement, Mortgages, and other Security Instruments as the Administrative Agent
may reasonably request, and (ii) the stockholder of such new Subsidiary to
execute a Pledge Agreement pledging its interests in the Equity Interests of
such new Subsidiary to secure the Obligations and such evidence of corporate
authority to enter into and such legal opinions in relation to such Pledge
Agreement as the Administrative Agent may reasonably request, along with share
certificates, if any, pledged thereby and appropriately executed stock powers in
blank.

     Section 5.13 Title. As of the Closing Date, the Administrative Agent shall
have received title opinions, title reports or other title due diligence
reflecting that the Borrower has title reasonably satisfactory to the
Administrative Agent in such Oil and Gas Properties of the Borrower and its
Subsidiaries constituting 80% of the Borrower’s and its Subsidiaries’ proved,
developed, producing Hydrocarbon reserves and proved, developed, nonproducing
Hydrocarbon reserves (each as determined in conformity with the guidelines in
effect from time to time as promulgated by the Society of Petroleum Engineers or
its successor association) as determined by the Administrative Agent.
Thereafter, with respect to Oil and Gas Properties acquired after the Closing
Date or not previously included in the Borrowing Base, and to the extent
necessary to allow the Administrative Agent to achieve the percentage described
in the preceding sentence, the Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments as the Administrative Agent shall
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory title opinions (including, if requested, supplemental or
new title opinions addressed to it), title reports, or other title due
diligence, which title diligence shall be in form and substance reasonably
acceptable to the Administrative Agent and shall include information regarding
the before payout and after payout ownership interests held by the Borrower and
its Subsidiaries, for all wells located on the Oil and Gas Properties covered
thereby as to the ownership of Oil and Gas Properties of the Borrower and its
Subsidiaries.

     Section 5.14 Further Assurances. The Borrower shall, and shall cause each
of its Subsidiaries to, cure promptly any defects in the execution and delivery
of the Loan Documents, including, without limitation, the Security Instruments
and this Agreement. The Borrower

58



--------------------------------------------------------------------------------



 



hereby authorizes the Administrative Agent to file any financing statements
without the signature of the Borrower to the extent permitted by applicable law
in order to perfect or maintain the perfection of any security interest granted
under any of the Loan Documents. The Borrower at its expense will, and will
cause each of its Subsidiaries to, promptly execute and deliver to the
Administrative Agent upon request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of the
Borrower or any Subsidiary of the Borrower, as the case may be, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Notes, or to correct any omissions
in the Loan Documents, or to state more fully the security obligations set out
herein or in any of the Loan Documents, or to perfect, protect or preserve any
Liens created pursuant to any of the Loan Documents, or to make any recordings,
to file any notices or obtain any consents, all as may be necessary or
appropriate in connection therewith or to enable the Administrative Agent to
exercise and enforce its rights and remedies with respect to any Collateral.

ARTICLE VI

NEGATIVE COVENANTS

     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Lender shall have
any Commitment, each of the Credit Parties agrees to comply with the following
covenants.

     Section 6.01 Liens, Etc. None of the Credit Parties shall create, assume,
incur, or suffer to exist, or permit any of their Subsidiaries to create,
assume, incur, or suffer to exist, any Lien on or in respect of any of its
Property whether now owned or hereafter acquired, or assign any right to receive
income, except that the Credit Parties may create, incur, assume, or suffer to
exist the following (collectively, the “Permitted Liens”):

     (a) Liens securing the Obligations;

     (b) Liens securing the Subordinated Debt;

     (c) Excepted Liens;

     (d) Liens securing leases allowed under Section 6.02(f) but only on the
Property under lease;

     (e) Liens disclosed on Schedule 6.01; and

     (f) any encumbrances permitted under the terms of any Mortgage.

     Section 6.02 Debts, Guaranties, and Other Obligations. None of the Credit
Parties shall, and none of the Credit Parties shall permit any of their
Subsidiaries to, create, assume, suffer to exist, or in any manner become or be
liable in respect of, any Debt except:

     (a) Debt of the Borrower and its Subsidiaries under the Loan Documents;

59



--------------------------------------------------------------------------------



 



     (b) Debt of the Borrower and its Subsidiaries under the Subordinated Loan
Documents;

     (c) Debt existing on the Closing Date that is reflected in the Financial
Statements or is disclosed on Schedule 6.02, and any renewals or extensions (but
not increases) thereof;

     (d) Accounts payable for the deferred purchase price of Property or
services (other than customary trade payables incurred in the ordinary course of
business) from time to time incurred in the ordinary course of business which,
if greater than 90 days past the date the invoice is received by such Credit
Party, are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been established;

     (e) Debt owing by a Credit Party to any other Credit Party which is
subordinated to the Obligations pursuant to subordination provisions in form and
substance acceptable to the Administrative Agent;

     (f) Debt of the Borrower under Capital Leases not to exceed $5,000,000 at
any one time outstanding;

     (g) Debt of the Borrower under Hydrocarbon Hedge Agreements or Interest
Hedge Agreements that is made (i) with a Person that is, at the time such
Hydrocarbon Hedge Agreement or Interest Hedge Agreement is made, either a Lender
or an Affiliate of a Lender, or (ii) with another counterparty rated at least A-
or better by S&P or A3 or better by Moody’s, provided that the aggregate
notional amounts under all such Hydrocarbon Hedge Agreements (other than
Hydrocarbon Hedge Agreement that are floors) do not exceed 80% of the Borrower’s
proved, developed, producing Hydrocarbon reserves (as determined in conformity
with the guidelines in effect from time to time as promulgated by the Society of
Petroleum Engineers or its successor association) to be produced during the term
of such Hydrocarbon Hedge Agreements and that such Hydrocarbon Hedge Agreements
are entered into as a part of its normal business operations as risk management
strategy and/or hedge against changes resulting from market conditions related
to the Borrower’s and its Subsidiaries’ operations;

     (h) Debt of the Borrower and its Subsidiaries (i) associated with bonds or
surety obligations required by Legal Requirements in connection with the
operation of the Oil and Gas Properties and (ii) associated with the financing
of insurance premiums;

     (i) Debt of the Borrower described in Schedule 6.02(i) and such other Debt
of the Borrower related to the acquisition of software and licensing rights
related thereto that does not exceed $500,000 at any one time outstanding;

     (j) Debt of the Borrower with respect to payments in kind of accrued
dividends on Preferred Stock of the Borrower held by the Preferred Shareholders;
and

     (k) Debt that is not described in subsections (a) through (j) above and
that together with all Debt of the Borrower allowed under subsection (i) above
does not exceed $5,000,000 at any one time outstanding.

60



--------------------------------------------------------------------------------



 



     Section 6.03 Agreements Restricting Liens and Distributions. None of the
Credit Parties shall, nor shall any of the Credit Parties permit any of their
Subsidiaries to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than the Loan Documents and the Subordinated
Loan Documents) that in any way prohibits or restricts (a) the granting,
conveying, creation or imposition of any Lien on any of its Property, whether
now owned or hereafter acquired, to secure the Obligations, except for customary
limitations and restrictions contained in, and limited to, specific leases,
licenses, conveyances, partnership agreements and co-owners’ agreements, and
similar conveyances and agreements or (b) any Subsidiary from paying dividends
or making any other distribution to the Borrower, or otherwise transferring
assets to the Borrower, or which requires the consent of or notice to other
Persons in connection therewith.

     Section 6.04 Merger or Consolidation. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to (a) merge or
consolidate with or into any other Person, or (b) sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person, except that (i) if either
Brigham Exploration or the Borrower is a party to such merger or consolidation,
then Brigham Exploration or the Borrower, as the case may be, shall be the
continuing Person, (ii) a Subsidiary of the Borrower may merge with or into the
Borrower or a wholly owned Subsidiary of the Borrower (provided that if either
of such Subsidiaries is a Guarantor, the surviving entity shall be a Guarantor),
(iii) a Subsidiary of the Borrower may transfer all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
wholly-owned Subsidiary of the Borrower (provided that if the transferor in such
a transaction is a Guarantor, then the transferee must either be the Borrower or
a Guarantor), and (iv) a Subsidiary of Brigham Exploration (other than the
Borrower and its Subsidiaries) may merge with or into Brigham Exploration or a
wholly owned Subsidiary of Brigham Exploration (provided that if either of such
Subsidiaries is a Guarantor, the surviving entity shall be a Guarantor),
provided in each case that (A) no Event of Default exists or no Default would be
caused thereby, and (B) if any Collateral is transferred pursuant to this
Section 6.04, the Borrower shall provide the Administrative Agent with ten
Business Days’ written notice prior to such transfer, and the Borrower or such
Guarantor, as the case may be, owning the Collateral after such transfer shall
ratify and confirm the Lien on such Collateral and shall take all action
reasonably requested by the Administrative Agent in respect of the continued
priority and perfection of the Lien over such Collateral.

     Section 6.05 Sales of Assets. None of the Credit Parties shall, nor shall
any of the Credit Parties permit any of its Subsidiaries to, discount or sell
(with or without recourse) any of their notes receivable or accounts receivable
except in the ordinary course of business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to sell, assign, farm-out, convey or otherwise
transfer (collectively, a “Disposition”) any Hydrocarbon Interests except for
(a) Dispositions of Hydrocarbons in the ordinary course of business,
(b) Dispositions of equipment that is no longer necessary for the business of
such Person or contemporaneously replaced by equipment of at least comparable
value and use, (c) Dispositions permitted under Section 6.04, (d) Dispositions
of Properties by a Credit Party to another Credit Party, (e) Dispositions of Oil
and Gas Properties made in arm’s length transactions for fair market value, not
exceeding $7,500,000 in any period of twelve consecutive calendar months in the
aggregate or (f) Dispositions (other than farm-outs) of Non-Proven Reserves made
in arm’s length transactions

61



--------------------------------------------------------------------------------



 



for fair market value, not exceeding $7,500,000 in any period of twelve
consecutive calendar months in the aggregate, provided that with respect to
subsections (c), (d), (e) and (f) of this Section 6.05, no Default or Event of
Default has occurred and is continuing or would result from such sale.

     Section 6.06 Restricted Payments. Neither Brigham Exploration nor the
Borrower shall make any Restricted Payments except as permitted under
Section 6.07(a)(iii).

     Section 6.07 Investments and Acquisitions.

     (a) None of the Credit Parties shall, nor shall any of the Credit Parties
permit any of their Subsidiaries to, make or permit to exist any Investment,
except:

          (i) Investments, loans or advances reflected in the Financial
Statements or that are disclosed to the Lenders in Schedule 6.07;

          (ii) Investments in Cash Equivalents; and

          (iii) Investments by any Credit Party in the Borrower or a Person that
is or will become within 10 Business Days after the making of such Investment a
Guarantor in accordance with Section 5.12 or that will, within ten (10) Business
Days after the making of any such Investment merge or consolidate into such
Credit Party, provided, however, that the Borrower may only make Investments to
Brigham Exploration or any Partner to pay federal or state taxes owing by any of
them, payroll and payroll related taxes and other reasonable general and
administrative expenses, or consisting of forgiveness of indebtedness;

     (b) (i) None of the Credit Parties shall, nor shall any of the Credit
Parties permit any of their Subsidiaries to, purchase any Oil and Gas Properties
not evaluated in the most recently delivered Engineering Report in an aggregate
amount in excess of $10,000,000 in any period of twelve consecutive calendar
months. (ii) None of the Credit Parties shall, nor shall any of the Credit
Parties permit any of their Subsidiaries to, purchase any Properties (other than
Oil and Gas Properties) other than in the ordinary course of business in an
aggregate amount in excess of $10,000,000 in any period of twelve consecutive
calendar months.

     Section 6.08 Affiliate Transactions. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates (other than any transaction between the Borrower, any Credit
Party, or any Subsidiary of the Borrower) unless such transaction or series of
transactions is not in violation of this Agreement and upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person that is not such an Affiliate.

     Section 6.09 Compliance with ERISA. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, directly or
indirectly, (a) engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which any Credit Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to

62



--------------------------------------------------------------------------------



 



section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code in excess of $500,000; (b) terminate, or permit any ERISA Affiliate
to terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result reasonably be expected to result in any liability to
any Credit Party or any ERISA Affiliate to the PBGC in excess of $500,000;
(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, any Credit Party or any ERISA Affiliate is
required to pay as contributions thereto; (d) permit to exist, or allow any
ERISA Affiliate to permit to exist, any accumulated funding deficiency in excess
of $500,000 within the meaning of Section 302 of ERISA or section 412 of the
Code, whether or not waived, with respect to any Plan; (e) permit, or allow any
ERISA Affiliate to permit, the actuarial present value of the benefit
liabilities (as “actuarial present value of the benefit liabilities” shall have
the meaning specified in section 4041 of ERISA) under any Plan maintained by any
Credit Party or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by an amount in excess of $500,000; (f) contribute to or assume an
obligation to contribute to, or permit any ERISA Affiliate to contribute to or
assume an obligation to contribute to, any Multiemployer Plan; (g) acquire, or
permit any ERISA Affiliate to acquire, an interest in any Person that causes
such Person to become an ERISA Affiliate with respect to any Credit Party or any
ERISA Affiliate if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities; (h) incur, or permit
any ERISA Affiliate to incur, a liability to or on account of a Plan under
sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA which in the aggregate for
all such liabilities exceeds $500,000; (i) contribute to or assume an obligation
to contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability; or (j) amend or permit any ERISA Affiliate to amend, a Plan
resulting in an increase in current liability such that any Credit Party or any
ERISA Affiliate is required to provide security to such Plan under section
401(a)(29) of the Code.

     Section 6.10 Sales and Leasebacks. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, enter into
any arrangement, directly or indirectly, with any Person whereby such Credit
Party shall sell or transfer any of its Property, whether now owned or hereafter
acquired, and whereby such Credit Party shall then or thereafter rent or lease
as lessee such Property or any part thereof or other Property which such Credit
Party intends to use for substantially the same purpose or purposes as the
Property sold or transferred, except for sales and leasebacks of compression,
processing, gathering or other similar equipment in an aggregate amount not to
exceed $2,000,000 in any period of twelve consecutive calendar months provided
that no Default or Event of Default has occurred and is continuing or would
result from such sale and leaseback.

63



--------------------------------------------------------------------------------



 



     Section 6.11 Change of Business. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, allow any
material change to be made in the character of its business as an independent
oil and gas exploration and production company.

     Section 6.12 Use of Proceeds. The Borrower will not permit the proceeds of
any Advance or Letters of Credit to be used for any purpose other than those
permitted by Section 5.10. Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or shall take, any action which might cause any of the
Loan Documents to violate Regulation T, U or X or any other regulation of the
Board of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect.

     Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments. Except as
set forth in Schedule 4.14, the Borrower shall not allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower and its Subsidiaries that would require the Borrower and its
Subsidiaries to deliver 2.5% or more of the aggregate calendar quarter
production from the Borrower’s and its Subsidiaries’ Hydrocarbons produced on a
calendar quarter basis from such Hydrocarbon Interests at some future time
without then or thereafter receiving full payment therefor.

     Section 6.14 Additional Subsidiaries. Except as otherwise permitted by
Section 6.07, none of the Credit Parties shall, nor shall any of the Credit
Parties permit any of their Subsidiaries to, create any additional Subsidiaries
or make any additional Investment in a Subsidiary unless such Credit Party has
complied with Section 5.12. Except as otherwise permitted by
Section 6.07(a)(iii), no assets may be transferred to a Subsidiary that is not a
Guarantor.

     Section 6.15 Limitation on Leases. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, create,
incur, assume or suffer to exist any obligation for the payment of rent or hire
of Property of any kind whatsoever (real or personal including Capital Leases
but excluding leases of Hydrocarbon Interests and the equipment used thereon),
under leases or lease agreements that would cause the aggregate amount of all
payments made by the Credit Parties and their Subsidiaries pursuant to all such
leases or lease agreements to exceed $5,000,000 in any period of twelve
consecutive calendar months during the life of such leases.

     Section 6.16 Equity Interests of Partners. Brigham Exploration will not
permit any of Equity Interests of any of the Partners to be owned or controlled
by any Person other than Brigham Exploration or another Partner, except pursuant
to a transaction otherwise permitted under Section 6.04.

     Section 6.17 Change of Name; Fiscal Year; Accounting Method. None of the
Credit Parties shall, nor shall any of the Credit Parties permit any of their
Subsidiaries to, change its name, fiscal year or method of accounting except as
required by GAAP; provided, however, any Credit Party may change its name if
such Credit Party has given the Administrative Agent at least 30 days’ (unless
otherwise consented to by the Administrative Agent) prior written notice

64



--------------------------------------------------------------------------------



 



of such name change and taken such action as the Administrative Agent deems
reasonably necessary to continue the perfection of the Liens securing payment of
the Obligations.

     Section 6.18 Current Ratio. Brigham Exploration shall not permit the ratio
of (a) its consolidated current assets of Brigham Exploration and its
consolidated Subsidiaries to (b) their consolidated current liabilities to be
less than 1.00 to 1.00 at any time. For purposes of this Agreement,
“consolidated current assets” and “consolidated current liabilities” shall be
determined in accordance with GAAP, except that (a) consolidated current assets
and consolidated current liabilities will be calculated without including any
amounts resulting from the application of FASB Statements 133 or 143, (b) the
Unused Commitment Amount shall be treated as a consolidated current asset, and
(c) consolidated current liabilities will exclude current maturities of
long-term debt.

     Section 6.19 Interest Coverage Ratio. Brigham Exploration shall not permit
the Interest Coverage Ratio as of the end of any fiscal quarter (calculated
quarterly at the end of each fiscal quarter) to be less than 3.0 to 1.0 for each
twelve month period ending at the end of each such fiscal quarter.

     Section 6.20 Restrictions on Limited Partners. Brigham Exploration shall
not permit either of the Limited Partners to hold any Properties other than the
limited partner interests in the Borrower.

     Section 6.21 Subordinated Debt. None of the Credit Parties may make any
optional, mandatory or scheduled payments on account of principal (whether by
redemption, purchase, retirement, defeasance, set-off or otherwise) in respect
of the Subordinated Debt; provided that the Credit Parties may make any such
payment (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise) so long as (a) no Default or an Event of Default would result or has
occurred and is continuing, (b) such payment occurs on or before the first
anniversary of the Closing Date and (c) immediately after giving effect to such
payment, the aggregate Unused Commitment Amount is greater than or equal to 25%
of the Borrowing Base then in effect and in any event, not less than
$15,000,000. None of the Credit Parties may make any scheduled payments on
account of interest on and fees in respect of the Subordinated Debt if a Default
or an Event of Default would result or has occurred and is continuing. None of
the Credit Parties may amend, supplement or otherwise modify the terms of the
Subordinated Debt, (including, without limitation, the Subordinated Credit
Agreement) without the express written consent of the Majority Lenders, which
consent will not be unreasonably withheld, which has the effect of
(a) increasing the outstanding principal amount of the Subordinated Debt above
$20,000,000, provided that the foregoing shall not affect the Borrower’s right
to make payment in kind of accrued interest or the ability of the lenders
thereunder to accept payment in kind as provided in the Subordinated Credit
Agreement, thereby increasing the principal amount of the Subordinated Debt or
(b) increasing the rate of interest except with respect to imposing the default
rate as provided for in the Subordinated Credit Agreement on the date hereof or
any fees charged on the Subordinated Debt.

     Section 6.22 Advance Payment Contracts. None of the Credit Parties will
enter into or be a party to any Advance Payment Contract with respect to any
Properties.

65



--------------------------------------------------------------------------------



 



ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:

     (a) Payment. The Borrower shall fail to (i) pay any principal of any
Advance or reimburse any drawing under any Letter of Credit when the same
becomes due and payable, or (ii) pay any interest on any Note, any fees,
reimbursements, indemnifications, or other amounts payable in connection with
the Obligations, this Agreement or any of the other Loan Documents within three
Business Days after the same becomes due and payable;

     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by any Credit Party in this Agreement or in any other Loan
Document, or (ii) by any Credit Party in connection with this Agreement or any
other Loan Document, shall prove to have been incorrect in any material and
adverse respect when made or deemed to be made;

     (c) Covenant Breaches. Any Credit Party shall fail to perform or observe
(i) any covenant contained in Section 2.05(b), Section 5.02(a), Section 5.06(e),
Section 5.12, or Article VI of this Agreement or (ii) any other term or covenant
set forth in this Agreement or in any other Loan Document which is not covered
by clause (i) above or any other provision of this Section 7.01 if such failure
shall remain unremedied for 30 days after notice of such breach or failure has
been given to the Borrower by the Administrative Agent or any of the Lenders
(through the Administrative Agent);

     (d) Cross-Defaults. (i) Any Credit Party shall fail to pay any principal of
or premium or interest on its Debt which is outstanding in a principal amount of
at least $5,000,000 individually or when aggregated with all such Debt of the
Credit Parties so in default (but excluding Debt evidenced by the Notes) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument (including, without limitation,
the Subordinated Credit Agreement) relating to Debt which is outstanding in a
principal amount of at least $5,000,000 individually or when aggregated with all
such Debt of the Credit Parties so in default, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or optional prepayment), prior to the
stated maturity thereof;

     (e) Insolvency. Any Credit Party shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against any Credit Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts

66



--------------------------------------------------------------------------------



 



under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against any
Credit Party either such proceeding shall remain undismissed for a period of
60 days or any of the actions sought in such proceeding shall occur; or any
Credit Party shall take any corporate action to authorize any of the actions set
forth above in this paragraph (e);

     (f) Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 (excluding liabilities to the extent covered by insurance unless the
insurer has disputed that such insurance covers such liabilities) shall be
rendered against any Credit Party and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;

     (g) Loan Documents. Any provision of any Loan Document shall for any reason
cease to be in full force and effect and valid, binding and enforceable in all
material respects in accordance with their terms or cease in any material
respect to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
otherwise permitted by this Agreement, or any Credit Party shall so state in
writing;

     (h) Brigham Exploration. Any Change of Control shall occur; or

     (i) Operator. The Borrower ceases to be the primary operating entity for
Brigham Exploration and its Subsidiaries and the Borrower and its Subsidiaries
cease to be the only Brigham Exploration entities owning Oil and Gas Properties.

     Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,

     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
Commitments and the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and (ii)
shall at the request, or may with the consent, of the Majority Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Loan Documents to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable in full, without notice of
intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrower;

     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash

67



--------------------------------------------------------------------------------



 



Collateral Account an amount of cash equal to the Letter of Credit Exposure as
security for the Obligations; and

     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Instruments, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

     Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

     (a) (i) the Commitments and the obligation of each Lender and the Issuing
Lender to make extensions of credit hereunder, including making Advances and
issuing Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

     (b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and

     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Instruments, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

     Section 7.04 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent, the Issuing
Lender and each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, the
Issuing Lender or such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement, the Notes held by the Administrative Agent, the
Issuing Lender or such Lender, and the other Loan Documents, irrespective of
whether or not the Administrative Agent, the Issuing Lender or such Lender shall
have made any demand under this Agreement, such Notes, or such other Loan
Documents, and although such obligations may be unmatured. The Administrative
Agent, the Issuing Lender and each Lender agrees to promptly notify the Borrower
after any such set-off and application made by the Administrative Agent, the
Issuing Lender or such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent, the Issuing Lender and each Lender under this Section 7.04
are in addition to any other rights and remedies (including, without limitation,
other rights of set-off) that the Administrative Agent, the Issuing Lender or
such Lender may have.

68



--------------------------------------------------------------------------------



 



     Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Lender and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

     Section 7.06 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of the Borrower’s Subsidiaries
which secures any of the Obligations, shall be applied in the following order:

     (a) First, to the payment of all amounts, including without limitation
costs and expenses incurred in connection with the collection of such proceeds
and the payment of any part of the Obligations, due to the Administrative Agent
under any of the expense reimbursement or indemnity provisions of this Agreement
or any other Loan Document, any Security Instrument or other collateral
documents, and any applicable law;

     (b) Second, to the ratable payment of accrued but unpaid fees of the
Administrative Agent, commitment fees, letter of credit fees, and fronting fees
owing to the Administrative Agent, the Issuing Lender, and the Lenders in
respect of the Advances and Letters of Credit under this Agreement and the
Notes;

     (c) Third, to the ratable payment of accrued but unpaid interest on the
Advances owing under this Agreement and the Notes;

     (d) Fourth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Advances and Letters of
Credit and which are owing to the Administrative Agent and the Lenders and to
the payment of all obligations of the Borrower or its Subsidiaries owing to any
Swap Counterparty under any Interest Hedge Agreement or Hydrocarbon Hedge
Agreement, if any, then due and payable; and

     (e) Fifth, the remainder, if any, to the Borrower or its Subsidiaries, or
its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

ARTICLE VIII

THE GUARANTY

     Section 8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and
severally, irrevocably and unconditionally guarantees the prompt payment at
maturity of the Obligations.

     Section 8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable,
completed and continuing guaranty of payment and not a guaranty of collection,
and no notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower need be given to any Guarantor. This
guaranty may not be revoked by any Guarantor

69



--------------------------------------------------------------------------------



 



and shall continue to be effective with respect to the Obligations arising or
created after any attempted revocation by such Guarantor and shall remain in
full force and effect until the Obligations are paid in full and the Commitments
are terminated, notwithstanding that from time to time prior thereto no
Obligations may be outstanding. The Borrower and the Lenders may modify, alter,
rearrange, extend for any period and/or renew from time to time, the
Obligations, and the Lenders may waive any Default or Events of Default without
notice to any Guarantor and in such event each Guarantor will remain fully bound
hereunder on the Obligations. This guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Obligations is
rescinded or must otherwise be returned by any of the Lenders upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made. This guaranty may be enforced by the
Administrative Agent and any subsequent holder of any of the Obligations and
shall not be discharged by the assignment or negotiation of all or part of the
Obligations. Each Guarantor hereby expressly waives presentment, demand, notice
of non-payment, protest and notice of protest and dishonor, notice of Default or
Event of Default, and also notice of acceptance of this guaranty, acceptance on
the part of the Lenders being conclusively presumed by the Lenders’ request for
this guaranty and the Guarantors’ being party to this Agreement.

     Section 8.03 Agent’s Rights. Each Guarantor authorizes the Administrative
Agent, without notice or demand and without affecting any Guarantor’s liability
hereunder, to take and hold security for the payment of its obligations under
this Article VIII and/or the Obligations, and exchange, enforce, waive and
release any such security; and to apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its discretion may
determine, and to obtain a guaranty of the Obligations from any one or more
Persons and at any time or times to enforce, waive, rearrange, modify, limit or
release any of such other Persons from their obligations under such guaranties.

     Section 8.04 Guarantor’s Waivers.

     (a) General. Each Guarantor waives any right to require any of the Lenders
to (i) proceed against the Borrower or any other person liable on the
Obligations, (ii) enforce any of their rights against any other guarantor of the
Obligations, (iii) proceed or enforce any of their rights against or exhaust any
security given to secure the Obligations, (iv) have the Borrower joined with any
Guarantor in any suit arising out of this Article VIII and/or the Obligations,
or (v) pursue any other remedy in the Lenders’ powers whatsoever. The Lenders
shall not be required to mitigate damages or take any action to reduce, collect
or enforce the Obligations. Guarantor waives any defense arising by reason of
any disability, lack of corporate authority or power, or other defense of the
Borrower or any other guarantor of the Obligations, and shall remain liable
hereon regardless of whether the Borrower or any other guarantor be found not
liable thereon for any reason. Whether and when to exercise any of the remedies
of the Lenders under any of the Loan Documents shall be in the sole and absolute
discretion of the Administrative Agent, and no delay by the Administrative Agent
in enforcing any remedy, including delay in conducting a foreclosure sale, shall
be a defense to any Guarantor’s liability under this Article VIII.

     (b) Subrogation. Until the Obligations have been paid in full, each
Guarantor waives all rights of subrogation or reimbursement against the
Borrower, whether arising by contract or

70



--------------------------------------------------------------------------------



 



operation of law (including, without limitation, any such right arising under
any federal or state bankruptcy or insolvency laws) and waives any right to
enforce any remedy which the Lenders now have or may hereafter have against the
Borrower, and waives any benefit or any right to participate in any security now
or hereafter held by the Administrative Agent or any Lender.

     Section 8.05 Maturity of Obligations, Payment. Each Guarantor agrees that
if the maturity of any of the Obligations is accelerated by bankruptcy or
otherwise, such maturity shall also be deemed accelerated for the purpose of
this Article VIII without demand or notice to any Guarantor. Each Guarantor
will, forthwith upon notice from the Administrative Agent, jointly and severally
pay to the Administrative Agent the amount due and unpaid by the Borrower and
guaranteed hereby. The failure of the Administrative Agent to give this notice
shall not in any way release any Guarantor hereunder.

     Section 8.06 Agent’s Expenses. If any Guarantor fails to pay the
Obligations after notice from the Administrative Agent of the Borrower’s failure
to pay any Obligations at maturity, and if the Administrative Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Administrative Agent the Administrative Agent’s reasonable
attorneys’ fees.

     Section 8.07 Liability. It is expressly agreed that the liability of each
Guarantor for the payment of the Obligations guaranteed hereby shall be primary
and not secondary.

     Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations. Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:

     (a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
of the Notes, or this Agreement or any instrument executed in connection
therewith, or any contract or understanding between the Borrower and any of the
Lenders, or any other Person, pertaining to the Obligations;

     (b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any of the Lenders to the Borrower or any
Guarantor or any Person liable on the Obligations;

     (c) Condition of the Borrower or any Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of the Borrower or any Guarantor or any other Person at
any time liable for the payment of all or part of the Obligations; or any
dissolution of the Borrower or any Guarantor, or any sale, lease or

71



--------------------------------------------------------------------------------



 



transfer of any or all of the assets of the Borrower or any Guarantor, or any
changes in the shareholders, partners, or members of the Borrower or any
Guarantor; or any reorganization of the Borrower or any Guarantor;

     (d) Invalidity of Obligations. The invalidity, illegality or
unenforceability of all or any part of the Obligations, or any document or
agreement executed in connection with the Obligations, for any reason
whatsoever, including without limitation the fact that the Obligations, or any
part thereof, exceed the amount permitted by law, the act of creating the
Obligations or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Obligations acted in excess of
their authority, the Obligations violate applicable usury laws, the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Obligations wholly or partially uncollectible from the
Borrower, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;

     (e) Release of Obligors. Any full or partial release of the liability of
the Borrower on the Obligations or any part thereof, of any co-guarantors, or
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Obligations or any part thereof, it being recognized,
acknowledged and agreed by any Guarantor that such Guarantor may be required to
pay the Obligations in full without assistance or support of any other Person,
and no Guarantor has been induced to enter into this Article VIII on the basis
of a contemplation, belief, understanding or agreement that other parties other
than the Borrower will be liable to perform the Obligations, or the Lenders will
look to other parties to perform the Obligations.

     (f) Other Security. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Obligations;

     (g) Release of Collateral etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Obligations;

     (h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

     (i) Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that no
Guarantor is entering into this Article VIII in reliance on, or in contemplation

72



--------------------------------------------------------------------------------



 



of the benefits of, the validity, enforceability, collectibility or value of any
of the collateral for the Obligations;

     (j) Payments Rescinded. Any payment by the Borrower to the Lenders is held
to constitute a preference under the bankruptcy laws, or for any reason the
Lenders are required to refund such payment or pay such amount to the Borrower
or someone else; or

     (k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

     Section 8.09 Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of the Borrower or
any Subsidiary of the Borrower to any Guarantor, whether such debts and
liabilities now exist or are hereafter incurred or arise, or whether the
obligation of the Borrower or such Subsidiary thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the person or persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by any Guarantor. The Guarantor Claims shall include without limitation all
rights and claims of any Guarantor against the Borrower or any Subsidiary of the
Borrower arising as a result of subrogation or otherwise as a result of such
Guarantor’s payment of all or a portion of the Obligations. Until the
Obligations shall be paid and satisfied in full and each Guarantor shall have
performed all of its obligations hereunder, no Guarantor shall receive or
collect, directly or indirectly, from the Borrower or any Subsidiary of the
Borrower or any other party any amount upon the Guarantor Claims during the
occurrence and continuance of an Event of Default.

     Section 8.10 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving the Borrower or any Subsidiary of the Borrower, as debtor,
the Lenders shall have the right to prove their claim in any proceeding, so as
to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends
and payments to the Lenders. Should the Administrative Agent or any Lender
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between the Borrower
or any Subsidiary of the Borrower and any Guarantor, shall constitute a credit
upon the Guarantor Claims, then upon payment in full of the Obligations, such
Guarantor shall become subrogated to the rights of the Lenders to the extent
that such payments to the Lenders on the Guarantor Claims have contributed
toward the liquidation of the Obligations, and such subrogation shall be with
respect to that proportion of the Obligations

73



--------------------------------------------------------------------------------



 



which would have been unpaid if the Administrative Agent or a Lender had not
received dividends or payments upon the Guarantor Claims.

     Section 8.11 Payments Held in Trust. In the event that notwithstanding
Sections 8.09 and 8.10 above, any Guarantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, such Guarantor
agrees to hold in trust for the Lenders an amount equal to the amount of all
funds, payments, claims or distributions so received, and agrees that it shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, and each
Guarantor covenants promptly to pay the same to the Administrative Agent.

     Section 8.12 Liens Subordinate. Each Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon the
Borrower’s or any Subsidiary of the Borrower’s assets securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon the
Borrower’s or any Subsidiary of the Borrower’s assets securing payment of the
Obligations, regardless of whether such encumbrances in favor of any Guarantor,
the Administrative Agent or the Lenders presently exist or are hereafter created
or attach.

     Section 8.13 Guarantor’s Enforcement Rights. Without the prior written
consent of the Lenders, no Guarantor shall (a) exercise or enforce any
creditor’s right it may have against the Borrower or any Subsidiary of the
Borrower, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any lien,
mortgages, deeds of trust, security interest, collateral rights, judgments or
other encumbrances on assets of the Borrower or any Subsidiary of the Borrower
held by Guarantor.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

     Section 9.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, any other Loan
Document, or applicable law.

     Section 9.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or

74



--------------------------------------------------------------------------------



 



omitted to be taken (including the Administrative Agent’s own negligence) by it
or them under or in connection with this Agreement or the other Loan Documents,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent: (a) may
treat the payee of any Note as the holder thereof until the Administrative Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to the Administrative Agent; (b) may consult with
legal counsel (including counsel for any Credit Party), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties, or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not, except with respect to
Administrative Agent’s receipt of payments due hereunder, have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Loan Document on the part
of any Credit Party or to inspect the property (including the books and records)
of any Credit Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document; and (f) shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate, or other instrument or writing
(which may be by telecopier or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

     Section 9.03 The Administrative Agent and Its Affiliates. With respect to
its Commitments, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, any Credit Party, and any Person who may do business with
or own securities of any Credit Party, all as if the Administrative Agent were
not an agent hereunder and without any duty to account therefor to the Lenders.

     Section 9.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the Financial Statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

     Section 9.05 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent and the Issuing Lender and each Affiliate thereof and their
respective directors, officers, employees, and agents (to the extent not
reimbursed by the Credit Parties), according to their respective Pro Rata Shares
from and against any and all liabilities, obligations, losses, damages,
penalties,

75



--------------------------------------------------------------------------------



 



actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent and the Issuing Lender in any way relating to or arising
out of this Agreement or any action taken or omitted by the Administrative Agent
or the Issuing Lender under this Agreement or any other Loan Document (including
the Administrative Agent’s and the Issuing Lender’s own negligence), and
including, without limitation, environmental liabilities, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the Administrative Agent’s or the Issuing Lender’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent and the Issuing Lender
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent or the Issuing
Lender in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document, to the extent
that the Administrative Agent or the Issuing Lender is not reimbursed for such
by the Credit Parties, provided that no Lender shall be liable for any portion
of such out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent or the Issuing Bank as a result of the Administrative
Agent’s or the Issuing Lender’s gross negligence or willful misconduct.

     Section 9.06 Successor Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Majority Lenders upon receipt of written
notice from the Majority Lenders to such effect. Upon receipt of notice of any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Administrative Agent or Issuing Lender with, if any Event of
Default has not occurred and is not continuing, the consent of the Borrower,
which consent shall not be unreasonably withheld. If no successor Administrative
Agent or Issuing Lender shall have been so appointed by the Majority Lenders
with the consent of the Borrower, and shall have accepted such appointment,
within 30 days after the resigning Administrative Agent’s or Issuing Lender’s
giving of notice of resignation or the Majority Lenders’ removal of the
resigning Administrative Agent or Issuing Lender, then the resigning
Administrative Agent or Issuing Lender may, on behalf of the Lenders and the
Borrower, appoint a successor Administrative Agent or Issuing Lender, which
shall be, in the case of a successor agent, a Lender or any other commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000.00
and, in the case of the Issuing Lender, a Lender. Upon the acceptance of any
appointment as Administrative Agent or Issuing Lender by a successor
Administrative Agent or Issuing Lender, such successor Administrative Agent or
Issuing Lender shall thereupon succeed to and become vested with all the rights,
powers, privileges, and duties of the resigning Administrative Agent or Issuing
Lender, and the resigning Administrative Agent or Issuing Lender shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that the resigning Issuing Lender shall remain the
Issuing Lender with respect to any Letters of Credit outstanding on the Closing
Date

76



--------------------------------------------------------------------------------



 



of its resignation or removal and the provisions affecting the Issuing Lender
with respect to such Letters of Credit shall inure to the benefit of the
resigning Issuing Lender until the termination of all such Letters of Credit.
After any resigning Administrative Agent’s or Issuing Lender’s resignation or
removal hereunder as Administrative Agent or Issuing Lender, the provisions of
this Article IX shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent or Issuing Lender under this
Agreement and the other Loan Documents.

     Section 9.07 Other Agents. None of the Lead Arranger, any Co-Arrangers, the
Documentation Agent or the Syndication Agent, in such respective capacities,
shall have any duties or responsibilities, or incur any liabilities, under this
Agreement or the other Loan Documents.

     Section 9.08 Collateral Matters.

     (a) The Administrative Agent is authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time, to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Instruments. The Administrative Agent is further authorized on behalf of the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time, to take any action in exigent circumstances as may
be reasonably necessary to preserve any rights or privileges of the Lenders
under the Loan Documents or applicable Legal Requirements.

     (b) Each of the Lenders irrevocably authorizes the Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Commitments and payment in full of all
outstanding Advances and all other Obligations payable under this Agreement and
under any other Loan Document; (ii) constituting property sold or to be sold or
disposed of as part of or in connection with any disposition permitted under
this Agreement or the other Loan Documents; (iii) constituting property in which
any Credit Party owned no interest at the time the Lien was granted or at any
time thereafter; (iv) constituting Oil and Gas Properties to which no Proven
Reserves are attributed that currently are encumbered under the Mortgage
Amendments; (v) if approved, authorized or ratified in writing by the Majority
Lenders or all the Lenders, as the case may be, as required by Section 10.01 or
(vi) as otherwise permitted by this Agreement. Upon the request of the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.08. The Administrative Agent hereby
agrees, from time to time upon the prior written request of the Borrower, to
execute and deliver such releases and/or termination documents as may be
necessary to effectively release any and all of the Liens granted to or held by
the Administrative Agent upon any Collateral described in this Section 9.08(b).

     (c) The powers conferred on the Administrative Agent under this Agreement
and the other Security Instruments are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the reasonable care of any Collateral in its possession and the
accounting for monies or other property actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or as to the taking
of any

77



--------------------------------------------------------------------------------



 



necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care as to the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, provided that the
Administrative Agent shall have no responsibility for taking any necessary steps
to preserve rights against any parties with respect to any Collateral.

ARTICLE X

MISCELLANEOUS

     Section 10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document, nor consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that:

     (a) no amendment, waiver, or consent shall, unless in writing and signed by
all of the Lenders and the Borrower, do any of the following:

          (i) waive any of the conditions specified in Section 3.01 or 3.02;

          (ii) increase the Commitments of the Lenders;

          (iii) change the percentage of Lenders which shall be required for the
Lenders or any of them to take any action hereunder or under any other Loan
Document;

          (iv) amend Section 2.11 or this Section 10.01;

          (v) amend the definition of “Majority Lenders”;

          (vi) release any Guarantor from its obligations under Article VIII of
this Agreement;

          (vii) permit any Credit Party to enter into any merger or
consolidation with or into any other Person, except as permitted by
Section 6.04, that would have the effect of releasing the Borrower or a
Guarantor;

          (viii) release any Collateral, except for releases of Collateral in
connection with dispositions permitted by this Agreement;

          (ix) increase the Borrowing Base;

          (x) reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder or under any other Loan Document to or for the
benefit of the Lenders;

78



--------------------------------------------------------------------------------



 



          (xi) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or extend
the Maturity Date or the Commitment Termination Date; or

          (xii) amend or waive any provision of, nor consent to any departure by
any party thereto from the Intercreditor and Subordination Agreement to
(A) permit any payment otherwise prohibited under the Intercreditor and
Subordination Agreement, (B) amend or change the priority of any lien governed
thereby or (C) the subordination provisions thereof;

     (b) no amendment, waiver, or consent shall, unless in writing and signed by
the Majority Lenders, decrease the Borrowing Base; and

     (c) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent or the Issuing Lender in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent or the Issuing Lender, as the case may be, under this
Agreement or any other Loan Document.

Notwithstanding any of the foregoing provisions of this Section 10.01, the
Administrative Agent may release Collateral relating to sales or transfers of
property permitted under this Agreement or any other Loan Document; provided,
however, in no event shall Administrative Agent release all or substantially all
of the Collateral without the prior written consent of each of the Lenders.

     Section 10.02 Notices, Etc. All notices and other communications shall be
in writing (including, without limitation, telecopy or telex) and mailed by
certified mail, return receipt requested, telecopied, telexed, hand delivered,
or delivered by a nationally recognized overnight courier, at the address for
the appropriate party specified in Schedule 1 or at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall, when so mailed, telecopied, telexed, or hand
delivered or delivered by a nationally recognized overnight courier, be
effective when received if mailed, when telecopy transmission is completed, when
confirmed by telex answer-back, or when delivered by such messenger or courier,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, IX or X shall not be effective until received by the
Administrative Agent.

     Section 10.03 No Waiver; Remedies. No failure on the part of any Lender,
the Administrative Agent, or the Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

     Section 10.04 Costs and Expenses. The Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Lead Arranger and the
Administrative Agent in connection with the preparation, execution, delivery,
modification, and amendment of this Agreement, the Notes, and the other Loan
Documents including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,

79



--------------------------------------------------------------------------------



 



and (b) all out-of-pocket costs and expenses, if any, of the Administrative
Agent, the Issuing Lender, and each Lender (including, without limitation,
reasonable counsel fees and expenses of the Administrative Agent, the Issuing
Lender, and each Lender) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the Notes, and
the other Loan Documents.

     Section 10.05 Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the Credit Parties and the Administrative
Agent, and when the Administrative Agent shall have, as to each Lender, either
received a counterpart hereof executed by such Lender or been notified by such
Lender that such Lender has executed it and thereafter shall be binding upon and
inure to the benefit of the Credit Parties, the Administrative Agent, the
Issuing Lender, and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights or
delegate its duties under this Agreement or any interest in this Agreement
without the prior written consent of each Lender.

     Section 10.06 Lender Assignments and Participations.

     (a) Assignments. Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit Obligations held by it); provided, however, that (i) the
amount of the Commitments and Advances of such Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall be, if to an entity other than a Lender,
not less than $5,000,000.00, (ii) each such assignment shall be to an Eligible
Assignee, (iii) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment,
and (iv) each Eligible Assignee (other than an Eligible Assignee that is a
Lender or an Affiliate of a Lender) shall pay to the Administrative Agent a
$3,500 administrative fee. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least three Business Days after the
execution thereof unless otherwise waived by the Administrative Agent in its
sole discretion, (A) the assignee thereunder shall be a party hereto for all
purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (B) such Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

     (b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value

80



--------------------------------------------------------------------------------



 



of this Agreement or any other instrument or document furnished pursuant hereto;
(ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by the Borrower or its Subsidiaries of any of
their obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recently delivered
financial statements pursuant to Section 5.06 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

     (c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 10.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each of the Credit Parties, the Administrative Agent, the
Issuing Lender, and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

     (d) Procedures. Upon its receipt of an Assignment and Acceptance executed
by a Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Notes (A) if such Eligible Assignee has acquired a Commitment, a new Note to the
order of such Eligible Assignee in an amount equal to such Commitment assumed by
it pursuant to such Assignment and Acceptance and (B) if such Lender has
retained any Commitment hereunder, a new Note to the order of such Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note shall be
dated the effective date of such Assignment and Acceptance and shall otherwise
be in substantially the form of the attached Exhibit E.

     (e) Participations. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, its participation interest in the Letter
of Credit Obligations, and the Notes held by it); provided, however, that
(i) such Lender’s obligations under this Agreement (including, without
limitation,

81



--------------------------------------------------------------------------------



 



its Commitments to the Borrower hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Notes for all purposes of this Agreement, (iv) the Credit Parties, the
Administrative Agent, and the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (v) such Lender shall
not require the participant’s consent to any matter under this Agreement, except
for change in the principal amount of the Notes, reductions in fees or interest,
releasing all or substantially all of any Collateral or Brigham Exploration or
the General Partner as a Guarantor, permitting any Credit Party to enter into
any merger or consolidation with or into any other (except as permitted hereby),
postponement of any date fixed for any payment of principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, or extensions of
either the Maturity Date or the Commitment Termination Date. The Borrower hereby
agrees that participants shall have the same rights under Sections 2.12, 2.13,
2.14, and 10.07 as a Lender to the extent of their respective participations.

     Section 10.07 Indemnification. The Borrower shall indemnify the Arrangers,
the Agents, the Lenders, the Issuing Lender, and each Affiliate thereof and
their respective directors, officers, employees, and agents from, and discharge,
release, and hold each of them harmless against, any and all losses,
liabilities, claims, or damages which may be imposed on, incurred by, or
asserted against them in any way relating to or arising out of this Agreement or
any action taken or omitted by them under this Agreement or any other Loan
Document (including any such losses, liabilities, claims, damages, or expense
incurred by reason of the person being indemnified’s own negligence or strict
liability) and including without limitation Environmental Liabilities, but
excluding any such losses, liabilities, claims, damages, or expenses incurred by
reason of the gross negligence or willful misconduct of the person to be
indemnified.

     Section 10.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

     Section 10.09 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrower provided for in Sections 2.12, 2.13,
2.14(c), 10.04, and 10.07 and all of the obligations of the Lenders in
Section 9.05 shall survive any termination of this Agreement and repayment in
full of the Obligations.

     Section 10.10 Severability. In case one or more provisions of this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any respect under any applicable law, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

82



--------------------------------------------------------------------------------



 



     Section 10.11 Governing Law. Except as otherwise expressly stated in any
Security Instrument, this Agreement, the Notes and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York. Each Letter of Credit shall be governed by either (a) the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 (or any successor to such
publication) or (b) the International Standby Practices 1998, Institute of
International Banking Law & Practice (or any successor to such publication).

     Section 10.12 Submission To Jurisdiction; Waivers. The Borrower and each
Guarantor hereby irrevocably and unconditionally:

     (A) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 10.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

     Section 10.13 Waiver of Jury Trial. Each of the Credit Parties, the
Lenders, the Issuing Lender, the Arrangers and the Agents hereby acknowledges
that it has been represented by and has consulted with counsel of its choice,
and hereby knowingly, voluntarily, intentionally, and irrevocably waives any and
all right to trial by jury in respect of any legal proceeding arising out of or
relating to this Agreement, any other Loan Document, or any of the transactions
contemplated hereby or thereby.

83



--------------------------------------------------------------------------------



 



     Section 10.14 Oral Agreements. This Agreement and the Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties hereto.

     Section 10.15 Dissemination of Information. Each of the Agents and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority in connection with banking regulations or
supervision; (c) to the extent required by applicable Legal Requirements or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) to the extent required, in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement for the benefit of
the Credit Parties containing provisions substantially the same as those of this
Section 10.15 or any other confidentiality obligation referred to herein, to
(i) any participant or Eligible Assignee or any other Person acquiring an
interest in the Loan Documents (each a “Transferee”) and any prospective
Transferee or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of Credit Parties; (g) with the prior written consent of
the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent or Lender on a nonconfidential basis from a source other
than any Credit Party. In addition, any Agent or any Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, and the Advances.
For the purposes of this Section, “Information” means all information received
from, or on behalf of, any Credit Parties relating to any Credit Party or their
business, other than any such information that is available to any Agent or any
Lender on a nonconfidential basis prior to disclosure by any Credit Party;
provided that, in the case of information received from any Credit Party after
the date hereof, such information is clearly identified in writing at the time
of delivery as confidential; provided, however, that notwithstanding the
foregoing, each Engineering Report shall be deemed to be confidential regardless
of whether such Engineering Report is identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

     Section 10.16 Production Proceeds. Notwithstanding that, by the terms of
the various Security Instruments, the Credit Parties are and will be assigning
to the Administrative Agent and the Lenders all of the “Production Proceeds” (as
defined therein) accruing to the Property covered thereby, so long as no Event
of Default has occurred the Credit Parties may continue to receive from the
purchasers of production all such Production Proceeds, subject, however, to the
Liens created under the Security Instruments, which Liens are hereby affirmed
and ratified.

84



--------------------------------------------------------------------------------



 



Upon the occurrence of an Event of Default, the Administrative Agent and the
Lenders may exercise all rights and remedies granted under the Security
Instruments, including the right to obtain possession of all Production Proceeds
then held by the Credit Parties or to receive directly from the purchasers of
production all other Production Proceeds. In no case shall any failure, whether
intentional or inadvertent, by the Administrative Agent or the Lenders to
collect directly any such Production Proceeds constitute in any way a waiver,
remission or release of any of their rights under the Security Instruments, nor
shall any release of any Production Proceeds by the Administrative Agent or the
Lenders to the Credit Parties constitute a waiver, remission, or release of any
other Production Proceeds or of any rights of the Administrative Agent or the
Lenders to collect other Production Proceeds thereafter.

     Section 10.17 Replacement of Lenders. If any Lender (a) requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, (b) defaults in its obligation to fund
Advances hereunder, or (c) fails to consent to an election, consent, amendment,
waiver or other modification to this Agreement or any other Loan Document that
requires the consent of a greater percentage of the Lenders than the Majority
Lenders and such election, consent, amendment, waiver or other modification is
otherwise consented to by the Majority Lenders, then the Borrower may, at its
sole expenses and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

          (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06;

          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Reimbursement Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and

          (iv) such assignment does not conflict with applicable Legal
Requirement.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

     Section 10.18 Amendment and Restatement. The Borrower, the Agents and the
Lenders have agreed that this Agreement is an amendment and restatement of the
Existing Senior Credit Agreement in its entirety and the terms and provisions
hereof supersede the terms and provisions

85



--------------------------------------------------------------------------------



 



thereof, and this Agreement is not a new or substitute credit agreement or
novation of the Existing Senior Credit Agreement.

86



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            BORROWER:


BRIGHAM OIL & GAS, L.P.
      By:   Brigham, Inc., its General Partner                      

                  By:   /s/ Eugene B. Shepherd, Jr.             Eugene B.
Shepherd, Jr.            Executive Vice President and           Chief Financial
Officer     

            GUARANTORS:


BRIGHAM EXPLORATION COMPANY
      By:   /s/ Eugene B. Shepherd, Jr.             Eugene B. Shepherd, Jr.     
      Executive Vice President and           Chief Financial Officer     

            BRIGHAM, INC.
      By:   /s/ Eugene B. Shepherd, Jr.             Eugene B. Shepherd, Jr.     
      Executive Vice President and           Chief Financial Officer   

87



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:


SOCIETE GENERALE
as Lead Arranger, Administrative Agent and as Issuing Lender
      By:   /s/ Graeme Bullen             Graeme Bullen            Vice
President     

            LENDERS:

SOCIETE GENERALE
      By:   /s/ Graeme Bullen             Graeme Bullen            Vice
President   

 



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Phillip Ballard             Phillip Ballard            Senior
Vice President   

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:     /s/ Jeffrey H. Rathkamp       Name: Jefferey H. Rathkamp        
             Title:   Director   

 



--------------------------------------------------------------------------------



 



            HIBERNIA NATIONAL BANK
      By:     /s/ David R. Reid       Name: David R. Reid      Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



            NATEXIS BANQUES POPULAIRES
      By:     /s/ Donovan C. Broussard       Name: Donovan C. Broussard     
Title:   Vice President & Manager     

                  By:     /s/ Louis P. Laville, III       Name: Louis P.
Laville, III      Title:   Vice President & Manager   

2



--------------------------------------------------------------------------------



 



EXHIBIT A

ASSIGNMENT AND ACCEPTANCE

Dated ________________, ______

     Reference is made to the Third Amended and Restated Credit Agreement dated
as of January 21, 2005 (as the same may be amended or modified from
time-to-time, the “Credit Agreement”) among Brigham Oil & Gas, L.P., a Delaware
limited partnership (the “Borrower”), Brigham Exploration Company, a Delaware
corporation, Brigham, Inc., a Nevada corporation, the lenders party thereto (the
“Lenders”), and Société Générale, as administrative agent (“Administrative
Agent”) and as issuing lender (“Issuing Lender”) for the Lenders. Capitalized
terms not otherwise defined in this Assignment and Acceptance shall have the
meanings assigned to them in the Credit Agreement.

     Pursuant to the terms of the Credit Agreement,                      wishes
to assign and delegate ___%1 of its rights and obligations under the Credit
Agreement.
Therefore,                      (“Assignor”),                      (“Assignee”),
and the Administrative Agent agree as follows:

     1. The Assignor hereby sells and assigns and delegates to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, without recourse to
the Assignor and without representation or warranty except for the
representations and warranties specifically set forth in clauses (i) and (ii) of
Section 2 of this Assignment and Acceptance, a ___% interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement as of the
Effective Date (as defined below), including, without limitation, such
percentage interest in the Assignor’s Commitment, the Advances owing to the
Assignor, the Assignor’s Letter of Credit Exposure, and the Note held by the
Assignor.

     2. The Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, its Commitment is $                      , the
aggregate outstanding principal amount of Advances owed to it by the Borrower is
$                      , and its Pro Rata Share of the Letter of Credit Exposure
is $                      ; (ii) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties, or representations made in, or in connection with, the
Credit Agreement or any other Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency, or value of the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; (iv) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Credit Party or
the performance or observance by any Credit Party of any of its respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto; and (v) attaches the Note
referred to in paragraph 1 above



--------------------------------------------------------------------------------

    1Specify percentage in no more than 5 decimal points.

A-1



--------------------------------------------------------------------------------



 



and requests that the Administrative Agent exchange such Note for a new Note
dated                      , ___in the principal amount of
$                      payable to the order of the Assignee and [a new Note
dated                      , ___in the principal amount of
$                      payable to the order of the Assignor.]

     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 5.06 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Document; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and any other Loan
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Loan Document are required to be
performed by it as a Lender; (v) specifies as its Domestic Lending Office (and
address for notices) the office set forth beneath its name on the signature
pages hereof; (vi) attaches the forms prescribed by the Internal Revenue Service
of the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement and the Notes or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty2, and
(vii) represents that it is an Eligible Assignee.

     4. The effective date for this Assignment and Acceptance shall
be                      (the “Effective Date”)3 and following the execution of
this Assignment and Acceptance, the Administrative Agent will record it.

     5. Upon such recording, and as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement for all purposes, and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

     6. Upon such recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Note in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest, letter of credit fees and commitment fees)
to the Assignee. The Assignor and Assignee shall make all



--------------------------------------------------------------------------------

    2If the Assignee is organized under the laws of a jurisdiction outside the
United States.       3See Section 10.06(a) of the Credit Agreement. Such date
shall be at least three Business Days after the date of this Assignment and
Acceptance, unless otherwise waived by the Administrative Agent in its sole
discretion.

A-2



--------------------------------------------------------------------------------



 



appropriate adjustments in payments under the Credit Agreement and the Note for
periods prior to the Effective Date directly between themselves.

     7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

     The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

         
 
  [ASSIGNOR]
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
       

  Address:    

       
 
       

       
 
       

       

  Attention:    

       
 
  Telecopy No: (XXX) XXX-XXXX
  
       

  [ASSIGNEE]    
  
       

  By:    

       

  Name:    

       

  Title:    

       
 
       
 
  Lending Office
 
       

  Address:    

       
 
       

       
 
       

       

  Attention:    

       
 
  Telecopy No: (XXX) XXX-XXXX

A-3



--------------------------------------------------------------------------------



 



Acknowledged [and approved]4 this ___day of                      ,

200___:

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent

By:                                                                            
                           
Name:
                                                                              
                      
Title:
                                                                           
                         

[Approved this ___day of                      , 200_:

BRIGHAM OIL & GAS, L.P.

By:      Brigham, Inc., its general partner

           By:                                                                 
                
           Name:                                                             
           Title:                                                             ]
5



--------------------------------------------------------------------------------

4   Approval of Administrative Agent required if Assignee is not a Lender or an
Affiliate of a Lender.   5   Provided no Default or Event of Default has
occurred and is continuing, the consent of the Borrower is required if Assignee
is not a Lender or an Affiliate of a Lender.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B

COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM        , 200_ TO        , 200_

     This certificate dated as of                      , ___is prepared pursuant
to the Third Amended and Restated Credit Agreement dated as of January 21, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Brigham Oil & Gas, L.P., a Delaware limited partnership
(“Borrower”), Brigham Exploration Company, a Delaware corporation, Brigham,
Inc., a Nevada corporation, the lenders party thereto (the “Lenders”), and
Société Générale, as administrative agent for such Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise defined in this certificate,
capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.

     Brigham Exploration hereby certifies (a) that no Default or Event of
Default has occurred or is continuing, (b) that all of the representations and
warranties made by each of the Credit Parties in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as if made on
this date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), and
(c) that as of the date hereof, the following amounts and calculations are true
and correct:

                  1.   Section 6.18   Current Ratio.    
 
               

      (a)   consolidated current assets of    

          Brigham Exploration and its    

          consolidated Subsidiaries    

          (including the Unused    

          Commitment Amount as    

          of the date of calculation)   $                    
 
               

      (b)   consolidated current liabilities of    

          Brigham Exploration and its    

          consolidated Subsidiaries (excluding    

          current maturities of long-term debt)   $                    
 
                    Current Ratio = (a) divided by (b)                         
 
                    Minimum Current Ratio   1.00 to 1.00
 
                    Compliance   Yes            No
 
                2.   Section 6.19   Interest Coverage Ratio.    
 
               

      (a)   Consolidated Net Income   $                    

B-1



--------------------------------------------------------------------------------



 



                 

      (b)   Interest Expense   $                    
 
               

      (c)   taxes, depreciation, amortization,    

          depletion, and other non-cash    

          charges   $                    
 
               

      (d)   all non-cash income   $                    
 
               

      (e)   EBITDA = (a) + (b) + (c)- (d)   $                    
 
                    Interest Coverage Ratio = (e) divided by (b)  
                      
 
                    Minimum Interest Coverage Ratio for each        
twelve-month period ending at the end of each         fiscal quarter   3.00 to
1.00
 
                    Compliance   Yes            No

     IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as an officer of Brigham Exploration and not in my individual
capacity as of                      , ___.

         
 
  BRIGHAM EXPLORATION COMPANY
 
       

  By:    

       

  Name:    

       

  Title:    

       

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

NOTICE OF BORROWING

[Date]

Société Générale, as Administrative Agent
560 Lexington Avenue
New York, New York 10022

Attention: ___________________

Ladies and Gentlemen:

The undersigned, Brigham Oil & Gas, L.P., a Delaware limited partnership
(“Borrower”), refers to the Third Amended and Restated Credit Agreement dated as
of January 21, 2005 (as the same may be amended or modified from time-to-time,
the “Credit Agreement,” the defined terms of which are used in this Notice of
Borrowing unless otherwise defined in this Notice of Borrowing) among the
Borrower, Brigham Exploration Company, a Delaware corporation, Brigham, Inc., a
Nevada corporation, the lenders party thereto (the “Lenders”), and Société
Générale, as administrative agent (the “Administrative Agent”), and hereby gives
you irrevocable notice pursuant to Section 2.03(a) of the Credit Agreement that
the undersigned hereby requests a Borrowing, and in connection with that request
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.03(a) of the Credit Agreement:



  (a)   The Business Day of the Proposed Borrowing is                      ,
___.     (b)   The aggregate amount of the Proposed Borrowing is
$                      .     (c)   [The Interest Period for each Eurodollar Rate
Advance made as part of the Proposed Borrowing is ___ month[s].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:



  (i)   the representations and warranties contained in Article IV of the Credit
Agreement and each of the other Loan Documents are true and correct in all
material respects, on and as of the date of the Proposed Borrowing, before and
after giving effect to such Proposed Borrowing and to the application of the
proceeds therefrom, as though made on the date of the Proposed Borrowing (unless
such representations and warranties are stated to relate to a specific earlier

C-1



--------------------------------------------------------------------------------



 



      date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date);



  (ii)   no Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom; and    
(iii)   after giving effect to such Proposed Borrowing, no Borrowing Base
Deficiency exists.

         
 
  Very truly yours,
 
       
 
  BRIGHAM OIL & GAS, L.P.
 
       

  By:   Brigham, Inc., its general partner
 
       

  By:    

       

  Name:    

       

  Title:    

       

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D

NOTICE OF CONVERSION OR CONTINUATION

[Date]

Société Générale
560 Lexington Avenue
New York, New York 10022

Attention: _______________________

Ladies and Gentlemen:

The undersigned, Brigham Oil & Gas, L.P., a Delaware limited partnership (the
“Borrower”), refers to the Third Amended and Restated Credit Agreement dated as
of January 21, 2005 (as the same may be amended, modified, or supplemented from
time-to-time, the “Credit Agreement”, the defined terms of which are used in
this Notice of Conversion or Continuation unless otherwise defined in this
Notice of Conversion or Continuation) by and among the Borrower, Brigham
Exploration Company, a Delaware corporation, Brigham, Inc., a Nevada
corporation, the lenders party thereto (“Lenders”), and Société Générale, as
administrative agent (“Administrative Agent”) for the Lenders, and hereby gives
you irrevocable notice pursuant to Section 2.03(b) of the Credit Agreement that
the undersigned hereby requests a [Conversion] [Continuation] of outstanding
Advances, and in connection with that request sets forth below the information
relating to such [Conversion][Continuation] (the “Proposed
[Conversion][Continuation]”) as required by Section 2.03(b) of the Credit
Agreement:

     (a) The Business Day of the Proposed [Conversion][Continuation]
is                      , ___.

     (b) The aggregate amount of the existing Advance to be Converted or
Continued is $                      (“Existing Advance”).

     (c) The Proposed [Conversion][Continuation] consists of [a Conversion of
the Existing Advance to a [Base Rate Advance] [Eurodollar Rate Advance]] [a
Continuation of the Existing Advance as a Eurodollar Rate Advance].

     [(d) The Interest Period for the Proposed [Conversion][Continuation] is
___ month[s].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed [Conversion][Continuation]:

D-1



--------------------------------------------------------------------------------



 



     (i) the representations and warranties contained in Article IV of the
Credit Agreement and each of the other Loan Documents are true and correct in
all material respects on and as of the requested funding date of this Proposed
[Conversion][Continuation], before and after giving effect to such Proposed
[Conversion][Continuation] and to the application of the proceeds from such
Proposed [Conversion][Continuation], as though made on and as of the date of the
Proposed [Conversion][Continuation] (unless such representations and warranties
are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

     (ii) no Default has occurred and is continuing or would result from such
Proposed [Conversion][Continuation] or from the application of the proceeds
therefrom; and

     (iii) after giving effect to such Proposed [Conversion][Continuation], no
Borrowing Base Deficiency exists.

         
 
  Very truly yours,
 
       
 
  BRIGHAM OIL & GAS, L.P.
 
       

  By:   Brigham, Inc., its general partner
 
       

  By:    

       

  Name:    

       

  Title:    

       

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E

NOTE

     
$                                        
                                          , ___

     For value received, the undersigned BRIGHAM OIL & GAS, L.P., a Delaware
limited partnership (“Borrower”), hereby promises to pay to the order
of                      (“Payee”) the principal amount of                      
No/100 Dollars ($                      ) or, if less, the aggregate outstanding
principal amount of the Advances (as defined in the Credit Agreement referred to
below) made by the Payee to the Borrower, together with interest on the unpaid
principal amount of the Advances from the date of such Advances until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Credit Agreement. The Borrower may make prepayments on this
Note in accordance with the terms of the Credit Agreement (as defined below).

     This Note is one of the Notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Third Amended and Restated
Credit Agreement dated as of January 21, 2005, (as the same may be amended or
modified from time to time, the “Credit Agreement”), among the Borrower, Brigham
Exploration Company, a Delaware corporation, Brigham, Inc., a Nevada
corporation, the lenders party thereto (the “Lenders”), and Société Générale, as
administrative agent (the “Administrative Agent”) for the Lenders. Capitalized
terms used in this Note that are defined in the Credit Agreement and not
otherwise defined in this Note have the meanings assigned to such terms in the
Credit Agreement. The Credit Agreement, among other things, (a) provides for the
making of the Advances by the Payee to the Borrower in an aggregate amount not
to exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Note, and (b) contains provisions for acceleration of the maturity of this
Note upon the happening of certain events stated in the Credit Agreement and for
prepayments of principal prior to the maturity of this Note upon the terms and
conditions specified in the Credit Agreement.

     Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at 560 Lexington Avenue, New York,
New York 10022 or such other location or address specified by the Administrative
Agent to the Borrower in same day funds. The Payee shall record payments of
principal made under this Note, but no failure of the Payee to make such
recordings shall affect the Borrower’s repayment obligations under this Note.

     This Note is secured by the Security Instruments and guaranteed pursuant to
Article VIII of the Credit Agreement.

     Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration,

E-1



--------------------------------------------------------------------------------



 



and any other notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder of this Note shall
operate as a waiver of such rights.

     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

     THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

         
 
 
 
       
 
  BRIGHAM OIL & GAS, L.P.
 
       

  By:   Brigham, Inc., its general partner
 
       

  By:    

       

  Name:    

       

  Title:    

       

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F

NOTICE OF CONFIDENTIALITY RIGHTS—IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

FIRST AMENDMENT TO AMENDED AND RESTATED MORTGAGE,
DEED OF TRUST, ASSIGNMENT OF PRODUCTION, SECURITY
AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT

FROM

BRIGHAM OIL & GAS, L.P.
a Delaware limited partnership,
as grantor and mortgagor,

TO

GRAEME BULLEN,
as successor Trustee

FOR THE BENEFIT OF

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent,
as beneficiary,

AND TO

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent,
as Mortgagee

THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO ACCOUNTS RESULTING
FROM THE SALE THEREOF AT THE WELLHEAD. THIS INSTRUMENT COVERS MORTGAGOR’S
INTEREST IN FIXTURES. THIS AMENDMENT IS A FINANCING STATEMENT, AMONG OTHER
THINGS, AND AS SUCH, THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS.

Prepared by and after recording return to:
Bracewell & Patterson, L.L.P.
? Garrett B. Spear-Smith
711 Louisiana Street, Suite 2900
Houston, Texas 77002

F-1



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AMENDED AND RESTATED MORTGAGE,
DEED OF TRUST, ASSIGNMENT OF PRODUCTION, SECURITY
AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT

     THIS FIRST AMENDMENT TO AMENDED AND RESTATED MORTGAGE, DEED OF TRUST,
ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING
STATEMENT (this “Amendment”) dated effective as of January 21, 2005 (the
“Effective Date”) is executed by BRIGHAM OIL & GAS, L.P., a Delaware limited
partnership, whose address for notice is 6300 Bridge Point Parkway, Building 2,
Suite 500, Austin, Texas 78730, as grantor and mortgagor (“Mortgagor”) to GRAEME
BULLEN, whose address for notice is 1221 Avenue of the Americas, New York, New
York 10020, as successor Trustee (“Trustee”), and to and for the benefit of
SOCIÉTÉ GÉNÉRALE, whose address for notice is 1221 Avenue of the Americas , New
York, New York 10020, as Administrative Agent (with any successor administrative
agents, “Administrative Agent”), and mortgagee (“Mortgagee”).

RECITALS:

     A. In connection with and in order to secure the obligations of Mortgagor
under that certain Second Amended and Restated Credit Agreement dated March 21,
2003 among Mortgagor, Administrative Agent (as Lead Arranger, Administrative
Agent, and Issuing Lender), The Royal Bank of Scotland plc (as Co-Arranger and
Documentation Agent), Bank of America, N.A. (as Syndication Agent), and certain
other lenders party thereto (the “Second Amended and Restated Credit
Agreement”), Mortgagor, as grantor and mortgagor, executed and delivered that
certain Amended and Restated Mortgage, Deed of Trust, Assignment of Production,
Security Agreement, Fixture Filing, and Financing Statement dated as of
March 21, 2003 to CARY HUGHES, as trustee, and to and for the benefit of
Administrative Agent and Mortgagee (the “Amended and Restated Mortgage”), which
instrument was amended and supplemented by that certain First Supplement to
Amended and Restated Mortgage, Deed of Trust, Assignment of Production, Security
Agreement, Fixture Filing, and Financing Statement (the “First Supplement”)
executed and delivered by Mortgagor to Trustee and to and for the benefit of
Administrative Agent (collectively, the Amended and Restated Mortgage and the
First Supplement are referred to herein as the “Original Mortgage”) . The
Original Mortgage has been filed of record and recorded as set forth in
Schedule 1 attached hereto and made a part hereof. The Original Mortgage
encumbers the Mortgaged Property more particularly described therein.

     B. Mortgagor, Administrative Agent (as Lead Arranger, Administrative Agent
and Issuing Lender), The Royal Bank of Scotland plc (as Co-Arranger and
Documentation Agent), Bank of America, N.A. (as Syndication Agent), and certain
other lenders party thereto from time to time are parties to that certain Third
Amended and Restated Credit Agreement dated effective as of January 21, 2005,
and all supplements thereto and amendments or modifications thereof, and all
agreements, given in substitution therefore or in restatement, renewal or
extension thereof, in whole or in part (the “Third Amended and Restated Credit
Agreement”) which amends and restates the Second Amended and Restated Credit
Agreement; the Third Amended and Restated Credit Agreement constitutes for all
purposes an amendment and restatement of the Second Amended and Restated Credit
Agreement and not a new or substitute agreement. Administrative Agent and the
other lenders party to the Third Amended and Restated Credit

F-2



--------------------------------------------------------------------------------



 



Agreement from time to time may be referred to periodically herein as,
individually, a “Lender” and, collectively, as the “Lenders.”

     C. Pursuant to the Third Amended and Restated Credit Agreement, Mortgagor
has agreed to enter into this Amendment. In addition, the execution and delivery
of this Amendment by Mortgagor to Trustee and to Mortgagee is a condition to the
Lenders’ obligations under the Third Amended and Restated Credit Agreement.

     D. Capitalized terms not defined in this Amendment have the meanings
assigned to such terms in the Original Mortgage.

     NOW, THEREFORE, in consideration of the foregoing, in order to comply with
the terms, provisions, and conditions of the Third Amended and Restated Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor, Trustee, and Mortgagee
hereby agree as follows:

     Section 1. Amendments to Original Mortgage. The Original Mortgage is hereby
amended as follows:

     (a) As applicable and where appropriate, all references in the Original
Mortgage to the Second Amended and Restated Credit Agreement (other than in the
Recitals thereto) are hereby deleted and replaced with references to the Third
Amended and Restated Credit Agreement. The term “Third Amended and Restated
Credit Agreement” has the meaning set forth in Recital B to this Amendment and
is hereby incorporated into the Original Mortgage.

     (b) Section 1.02 of the Original Mortgage is hereby deleted in its entirety
and replaced with the following:

“Section 1.02 Grant of Security Interest. To further secure the Indebtedness (as
hereinafter defined in Section 1.03), Mortgagor hereby grants to Mortgagee for
the benefit of the Administrative Agent and the Lenders, subject to the
reservations and restrictions set forth herein below, a security interest in and
to the Mortgaged Property (whether now or hereafter acquired by operation of law
or otherwise) consisting of: accounts, contract rights, instruments, documents,
chattel paper, equipment, general intangibles (subject in the case of geological
and geophysical data (including without limitation raw data and interpretations)
contract rights and general intangibles to any existing restrictions on
disclosure and/or transfer), insurance contracts, insurance proceeds, inventory,
Hydrocarbons, fixtures and any and all other personal property of any kind or
character defined in and subject to the provisions of the Uniform Commercial
Code presently in effect in the Choice of Law State (as hereinafter defined)
(“Applicable UCC”), including the proceeds and products from any and all of such
personal property, whether such proceeds or products are goods, money,
documents, instruments, chattel paper, securities, accounts, general

F-3



--------------------------------------------------------------------------------



 



intangibles, fixtures, real or immovable property, personal or movable property,
or other assets. In addition to all other rights and remedies afforded to
Mortgagee pursuant to this Mortgage, upon the happening of any Event of Default,
Mortgagee is and shall be entitled to all of the rights, powers and remedies
afforded a secured party by the Applicable UCC with reference to the personal
property and fixtures in which Mortgagee has been granted a security interest
herein, or Trustee or Mortgagee may proceed as to both the real and personal
property covered hereby in accordance with the rights and remedies granted under
this Mortgage in respect of the real property covered hereby. Such rights,
powers and remedies shall be cumulative and in addition to those granted to
Trustee or Mortgagee under any other provision of this Mortgage or under any
other Security Instrument. It is Mortgagor’s intention that the security
interest granted pursuant to this Mortgage encumber Mortgagor’s interest in
As-Extracted Collateral (as hereinafter defined). For purposes of this Mortgage,
the term “As-Extracted Collateral” shall have the meaning ascribed to such term
in the Applicable UCC. For purposes of this paragraph, “Choice of Law State”
means the State of Texas, except to the extent that the laws of any other
jurisdiction mandatorily govern the perfection of, or the manner of procedure
for enforcement of the security interest created by this Mortgage.”

     (c) Section 1.03(b) of the Original Mortgage is hereby deleted in its
entirety and replaced with the following:

“Full payment and performance of all promissory notes, letters of credit, or
other evidences of indebtedness issued from time to time pursuant to the Third
Amended and Restated Credit Agreement, including, without limitation, those
certain promissory notes having a maturity date of the earlier of (i) March 21,
2009 and (ii) 60 days prior to the Subordinated Debt Maturity Date (if any
Subordinated Debt remains outstanding on such date).”

     (d) The following language is hereby added to Section 3.01 of the Original
Mortgage as the last sentence of such Section 3.01:

“With respect to any portion of the Mortgaged Property which constitutes
fixtures or other property governed by the Applicable UCC, no effective
financing statement or other instrument similar in effect covering all or any
part of such portion of the Mortgaged Property is, or will be on file in any
recording office, except such as may be filed in connection with this Mortgage
or in connection with other Permitted Liens or for which satisfactory releases
have been received by Mortgagee.”

F-4



--------------------------------------------------------------------------------



 



     (e) The following language is hereby added to Section 3.04 of the Original
Mortgage as the last sentence of such Section 3.04:

“With respect to any portion of the Mortgaged Property which constitutes
fixtures or other property governed by the Applicable UCC, no consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority (other than the filing of financing statements) or
any other Person is required for (i) the due execution, delivery and performance
by Mortgagor of this Mortgage, (ii) the grant by Mortgagor of the security
interest in such portion of the Mortgaged Property, (iii) the perfection of such
security interest or (iv) the exercise by Mortgagee or any Lender of its rights
and remedies under this Mortgage with respect to such portion of the Mortgaged
Property (except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally).”

     (f) The following language is hereby added to Section 3.02 of the Original
Mortgage as the last two sentences of such Section 3.02:

“With respect to any portion of the Mortgaged Property which constitutes
fixtures or other property governed by the Applicable UCC, on the Closing Date
this Mortgage will create valid and continuing security interests in each such
portion of the Mortgaged Property, securing the payment of the Indebtedness.
Upon the filing of financing statements with the secretary of state of the
jurisdiction of formation of the Mortgagor and upon the filing of this Mortgage
in the real property records of each county in which any such portion of the
Mortgaged Property is located, the security interests granted to Mortgagee
hereunder will constitute valid first-priority perfected security interests in
each such portion of the Mortgaged Property with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.”

     (g) The following paragraph is hereby added to the Original Mortgage as a
new section, Section 3.14:

“Section 3.14. Legal Name; Address; Location of Records. The name of Mortgagor
set forth in the signature block of this Mortgage applicable to Mortgagor is the
exact legal name of Mortgagor. The legal address of Mortgagor and the address of
Mortgagor’s principal place of business and chief executive office is 6300
Bridge Point Parkway, Building 2, Suite 500, Austin, Texas 78730. Mortgagor
keeps all records and documents relating to those portions of the Mortgaged
Property which constitute

F-5



--------------------------------------------------------------------------------



 



fixtures or other property governed by the Applicable UCC at such address.”

     (h) The following paragraph and sub-paragraphs are hereby added to the
Original Mortgage as a new section, Section 3.15 (and applicable sub-sections):

“Section 3.15. Liability Under Contracts and Accounts. Notwithstanding anything
in this Mortgage to the contrary:

     (a) the execution of this Mortgage shall not release Mortgagor from its
obligations and duties under the contracts and agreements and accounts;

     (b) the exercise by Mortgagee of any of its rights hereunder shall not
release Mortgagor from any of its duties or obligations under the contracts and
agreements and the accounts with respect to which Mortgagor has granted a
security interest to Mortgagee pursuant to this Mortgage; and

     (c) Mortgagee shall not have any obligation or liability under the
contracts and agreements and the accounts with respect to which Mortgagor has
granted a security interest to Mortgagee pursuant to this Mortgage by reason of
the execution and delivery of this Mortgage, nor shall Mortgagee be obligated to
perform any of the obligations or duties of Mortgagor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.”

     (i) The following paragraph and sub-paragraphs are hereby added to the
Original Mortgage as a new section, Section 3.16 (and applicable sub-sections):

“Section 3.16. Accounts. Mortgagor agrees that it will use commercially
reasonable efforts to ensure that each account:

     (a) is and will be, in all material respects, the genuine, legal, valid,
and binding obligations of the account debtor in respect thereof, representing
an unsatisfied obligation of such account debtor (except to the extent
compromised or settled in the ordinary course of business);

     (b) is and will be, in all material respects, enforceable in accordance
with its terms, is not and will not be subject to any setoffs, defenses, taxes,
counterclaims, except in the ordinary course of business;

     (c) is and will be, in all material respects, in compliance with all
applicable Legal Requirements, whether federal, state, local or foreign; and

     (d) that if evidenced by chattel paper, will not require the consent of the
account debtor in respect thereof in connection with its assignment hereunder.

F-6



--------------------------------------------------------------------------------



 



     (j) The following paragraph and sub-paragraphs are hereby added to the
Original Mortgage as a new section, Section 4.02(c) (and applicable
sub-sections):

“Section 4.02(c). UCC Remedies. In addition to the other rights and remedies
granted to Mortgagee hereunder, if an Event of Default shall occur and be
continuing:

     (i) Upon written notice to Mortgagor, all payments received by Mortgagor
under or in connection with or in respect of any portion of the Mortgaged
Property that constitutes property governed by the Applicable UCC shall be
deposited with Mortgagee.

     (ii) With respect to any portion of the Mortgaged Property that constitutes
property governed by the Applicable UCC, Mortgagee may, in its reasonable
discretion, require Mortgagor to, at Mortgagor’s expense, promptly assemble all
or part of such portion of the Mortgaged Property in such locations as Mortgagor
and Mortgagee may agree at such time and that is reasonably convenient to both
parties, and make it available to Mortgagee at such locations. Mortgagee may
occupy, for a reasonable period, any premises owned or leased by Mortgagor where
any such portion of the Mortgaged Property is assembled in order to effectuate
its rights and remedies hereunder or under law, without obligation to Mortgagor
in respect of such occupation.

     (iii) Mortgagee may sell all or part of the Mortgaged Property that
constitutes property governed by the Applicable UCC at a public or private sale,
at any of Mortgagee’s offices or elsewhere, for cash, on credit, or for future
delivery, and upon such other terms as Mortgagee may deem commercially
reasonable. Mortgagee shall give Mortgagor 10 days advance notice of the time
and place of any public sale or the time after which any private sale is to be
made, recognizing that if any such portion of the Mortgaged Property is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market shorter notice may be reasonable. Mortgagor
acknowledges and agrees that such 10 days advance notice (or such shorter notice
as may be reasonable in the event any such portion of the Mortgaged Property is
perishable or threatens to decline speedily in value) constitutes reasonable
notice. Mortgagee shall not be obligated to make any sale of any such portion of
the Mortgaged Property regardless of notice of sale having been given. Mortgagee
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

F-7



--------------------------------------------------------------------------------



 



     (iv) Mortgagee may exercise any rights and remedies of Mortgagor under or
in connection with the instruments, documents, chattel paper, or contracts which
represent accounts or the general intangibles, in each case that relate to any
portion of the Mortgaged Property that constitutes fixtures or other property
governed by the Applicable UCC, including, without limitation, any rights of
Mortgagor to demand or otherwise require payment of any amount under, or
performance of any provisions of such instruments, documents, chattel paper, or
contracts which represent accounts or the general intangibles.

     (v) With respect to accounts:

     (A) Mortgagee may, or, upon notice to Mortgagor, may direct Mortgagor to,
take any action Mortgagee deems necessary or advisable to enforce collection of
the accounts including, without limitation, notifying the account debtors or
obligors under any accounts of the assignment of such accounts to Mortgagee and
directing such account debtors or obligors to make payment of all amounts due or
to become due directly to Mortgagee. Upon such notification and direction, and
at the expense of Mortgagor, Mortgagee may enforce collection of any such
accounts, and adjust, settle, or compromise the amount or payment thereof in the
same manner and to the same extent as Mortgagor might have done.

     (B) After receipt by Mortgagor of the notice referred to in subparagraph
(A) above, all amounts and Proceeds (including instruments) received by
Mortgagor in respect of the accounts shall be received in trust for the benefit
of Mortgagee hereunder, shall be segregated from other funds of Mortgagor, and
shall promptly be paid over to Mortgagee in the same form as so received (with
any necessary indorsement) to be held as collateral. Mortgagor shall not adjust,
settle, or compromise the amount or payment of any account, or release wholly or
partly any account debtor or obligor thereof, or allow any credit or discount
thereon other than in the ordinary course of business and consistent with past
practices.

This Mortgage shall not be construed to authorize Mortgagee to take any action
prohibited by the Applicable UCC or to constitute a waiver by Mortgagor of any
right that the Applicable UCC does not permit Mortgagor to waive.”

F-8



--------------------------------------------------------------------------------



 



     (k) The following paragraph and sub-paragraphs are hereby added to the
Original Mortgage as a new section, Section 4.16 (and applicable sub-sections):

“Section 4.16. Mortgagee as Attorney-in-Fact for Mortgagor.

     (a) Attorney-In-Fact. Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor’s attorney-in-fact, with full authority after the occurrence and
during the continuance of an Event of Default to act for Mortgagor and in the
name of Mortgagor to, in Mortgagee’s discretion:

     (i) file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property that constitutes
fixtures or other property governed by the Applicable UCC;

     (ii) to obtain and adjust insurance as required pursuant to Section 5.02 of
the Third Amended and Restated Credit Agreement to the extent Mortgagor has
failed to provide such insurance;

     (iii) to receive, indorse, and collect any drafts or other instruments,
documents, and chattel paper which are part of the Mortgaged Property;

     (iv) to take or cause to be taken, all actions necessary to perform or
comply or cause performance or compliance with the terms of this Mortgage,
including, without limitation, actions to pay or discharge taxes and Liens
levied or placed on or threatened against any part of the Mortgaged Property
that constitutes fixtures or other property governed by the Applicable UCC;

     (v) to ask, demand, collect, sue for, recover, compromise, receive, and
give acquittance and receipts for moneys due and to become due under or in
respect of any part of the Mortgaged Property that constitutes fixtures or other
property governed by the Applicable UCC and to file any claims or take any
action or institute any proceedings which Mortgagee may deem necessary or
desirable for the collection of any of such collateral or otherwise to enforce
the rights of Mortgagee with respect to any of such collateral.

The power of attorney granted hereby is coupled with an interest and is
irrevocable.

     (b) Mortgagee May Perform. Mortgagee may from time-to-time, at its option
and expense, perform any act which Mortgagor agrees hereunder to perform and
which Mortgagor shall fail to perform after being requested in writing so to
perform (it

F-9



--------------------------------------------------------------------------------



 



being understood that no such request need be given after the occurrence and
during the continuance of any Event of Default) and Mortgagee may from
time-to-time take any other action which Mortgagee reasonably deems necessary
for the maintenance, preservation or protection of any part of the Mortgaged
Property that constitutes fixtures or other property governed by the Applicable
UCC or of its security interest therein.

     (c) Mortgagee Has No Duty. The powers conferred on Mortgagee hereunder are
solely to protect its interest in any part of the Mortgaged Property that
constitutes fixtures or other property governed by the Applicable UCC and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any such part of the Mortgaged Property in its possession and the
accounting for moneys actually received by it hereunder, Mortgagee shall have no
duty as to any such collateral or responsibility for taking any necessary steps
to preserve rights against prior parties or any other rights pertaining to any
such collateral.

     (d) Reasonable Care. Mortgagee shall be deemed to have exercised reasonable
care in the custody and preservation of any part of the Mortgaged Property that
constitutes fixtures or other property governed by the Applicable UCC in its
possession if such collateral is accorded treatment substantially equal to that
which Mortgagee accords its own Property, it being understood that Mortgagee
shall have no responsibility for taking any necessary steps to preserve rights
against any parties with respect to any such collateral.”

     (l) The following paragraph and sub-paragraphs are hereby added to
Section 6.11 of the Original Mortgage as additional provisions:

“With respect to any portion of the Mortgaged Property that constitutes fixtures
or other property governed by the Applicable UCC, this Mortgage shall create a
continuing security interest in such portion of the Mortgaged Property and,
unless expressly released by Mortgagee, shall:

     (a) remain in full force and effect until payment in full and termination
of the Indebtedness,

     (b) be binding upon Mortgagor, Mortgagee, the Lenders and their successors,
and assigns, and

     (c) inure, together with the rights and remedies of Mortgagee, hereunder,
to the benefit of Mortgagee, the Lenders and their respective successors,
transferees, and assigns.

F-10



--------------------------------------------------------------------------------



 



Upon the payment in full and termination of the Indebtedness, the security
interest granted hereby shall terminate and all rights to any portion of the
Mortgaged Property constituting fixtures or other property governed by the
Applicable UCC shall revert to Mortgagor to the extent such collateral shall not
have been sold or otherwise applied pursuant to the terms hereof. Without
limiting the generality of the foregoing clause, when any Lender assigns or
otherwise transfers any interest held by it under the Third Amended and Restated
Credit Agreement or other Loan Document to any other Person pursuant to the
terms of the Third Amended and Restated Credit Agreement or other Loan Document,
that other Person shall thereupon become vested with all the benefits held by
such Lender under this Mortgage. Upon any such termination, Mortgagee will, at
Mortgagor’s expense, execute and deliver to Mortgagor such documents as
Mortgagor shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination. Any terms used in this
Mortgage that are defined in Article 9 of the Applicable UCC shall have the
meanings assigned to those terms by the Applicable UCC as of the date of this
Mortgage, whether specified elsewhere in this Mortgage or not.”

     (m) Supplements to Original Mortgage. The Original Mortgage is hereby
supplemented as follows:

     (1) Granting Clause. In order to secure the payment of the Indebtedness and
in order to secure the performance of the covenants, obligations, agreements,
warranties, and undertakings herein contained, with respect to the Supplemental
Mortgaged Property that is located in or is subject to the laws of the State of
Texas or any other state pursuant to the law of which a deed of trust is a
lawful security instrument, Mortgagor does hereby GRANT, BARGAIN, SELL, ASSIGN,
PLEDGE, GIVE, MORTGAGE, WARRANT, SET OVER, TRANSFER, HYPOTHECATE, and CONVEY
unto Trustee and Trustee’s successors and substitutes in trust hereunder IN
TRUST WITH POWER OF SALE, for the use and benefit of Administrative Agent and
the Lenders, all of Mortgagor’s right, title, and interest, whether now owned or
hereafter acquired, in the real and personal property, rights, titles, interests
and estates described in subsections (A) through (I) of this Section 1(m) of
this Amendment (the “Supplemental Mortgaged Property”).

     (A) All oil and gas and/or oil, gas and mineral leases and leasehold
interests, fee mineral interests, term mineral interests, subleases, farmouts,
royalties, overriding royalties, net profits interests, production payments and
similar interests or estates described on Exhibit A attached hereto or
constituting interests in the lands described on Exhibit A attached hereto,
including, without limitation, any reversionary or carried interests relating to
any of the foregoing, together with any instrument executed in amendment,
correction, modification, confirmation, renewal or extension of the same
(collectively, the “Supplemental Hydrocarbon Property”), and including
specifically, but without limitation, the

F-11



--------------------------------------------------------------------------------



 



undivided interests of Mortgagor which are represented, warranted, and more
particularly described on Exhibit A hereto;

     (B) All rights, titles, interests, estates, tenements, hereditaments, and
appurtenances now owned or existing or hereafter acquired by Mortgagor in and
to: (A) all production units and drilling and spacing units (and the property
covered thereby) which may affect all or any portion of the Supplemental
Hydrocarbon Property including those units now or hereafter pooled or unitized
with the Supplemental Hydrocarbon Property; (B) all presently existing or future
unitization, communitization, pooling agreements and declarations of pooled
units and the units created thereby, (together with all other units created
under orders, regulations, rules or other official acts of any Governmental
Authority having jurisdiction over any of the Supplemental Mortgaged Property
and any units created solely among working interest owners pursuant to operating
agreements or otherwise) which may affect all or any portion of the Supplemental
Hydrocarbon Property including, without limitation, those units, if any, which
may be described or referred to on attached Exhibit A; (C) all operating
agreements, production sales or other contracts, farmout agreements, farm-in
agreements, area of mutual interest agreements, joint development agreements,
joint exploration agreements, equipment leases and other agreements described or
referred to in this Mortgage or which cover, affect or relate to any of the
Supplemental Hydrocarbon Property or interests in the Supplemental Hydrocarbon
Property described or referred to herein or on Exhibit A or to the production,
sale, purchase, exchange, processing, handling, storage, transporting or
marketing of the Hydrocarbons (hereinafter defined) from or attributable to such
Supplemental Hydrocarbon Property or interests; and (D) subject to applicable
restrictions on disclosure and/or transfer, all geological, geophysical,
engineering, accounting, title, legal, and other technical or business data
concerning the Supplemental Mortgaged Property, the Hydrocarbons in which
Mortgagor can otherwise grant a security interest, and all books, files,
records, magnetic media, computer records, and other forms of recording or
obtaining access to such data;

     (C) All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to the Hydrocarbons in and under and which may be
produced and saved from or attributable to the Supplemental Hydrocarbon
Property, the lands pooled or unitized therewith and Mortgagor’s interests
therein, including all oil in tanks, gas in storage, and all rents, issues,
profits, proceeds, products, revenues and other income from or attributable to
the Supplemental Hydrocarbon Property, the lands pooled or unitized therewith
and Mortgagor’s interests therein which are subjected to the liens and security
interests of the Original Mortgage, as supplemented by this Amendment;

     (D) All tenements, hereditaments, appurtenances and properties in anywise
appertaining, belonging, affixed or incidental to the Supplemental Hydrocarbon
Property or the rights, titles, interests and estates described or referred to
in paragraphs (1) and (2) above, which are now owned or which may

F-12



--------------------------------------------------------------------------------



 



hereafter be acquired by Mortgagor, including, without limitation, any and all
property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use, or useful in connection with the operating, working or
development of any of such Supplemental Hydrocarbon Property or the lands pooled
or unitized therewith (excluding drilling rigs, trucks, automotive equipment or
other personal property which may be taken to the premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
field separators, liquid extraction plants, plant compressors, pumps, pumping
units, pipelines, sales and flow lines, gathering systems, field gathering
systems, salt water disposal facilities, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements, servitudes, licenses and
other surface and subsurface rights together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing
properties;

     (E) Any property that may from time to time hereafter, by delivery or by
writing of any kind, be subjected to the lien and security interest hereof by
Mortgagor or by anyone on Mortgagor’s behalf;

     (F) All of the rights, titles, interests and estates of every nature
whatsoever now owned or hereafter acquired by Mortgagor in and to the
Supplemental Hydrocarbon Property, including, without limitation, all such
rights, titles, interests, and estates as the same may be enlarged by the
discharge of any payments out of production or by the removal of any charges or
Permitted Encumbrances to which any of such rights, titles, interests or estates
are subject, or otherwise; all rights of Mortgagor to liens and security
interests securing payment of proceeds from the sale of production from the
Supplemental Mortgaged Property including, but not limited to, those liens and
security interests provided for in Section 9.343 of the Texas Business and
Commerce Code, as amended from time to time; together with any and all renewals
and extensions of any of such liens and security interests; all contracts and
agreements supplemental to or amendatory of or in substitution for the contracts
and agreements described or mentioned above, including, without limitation, any
such contracts and agreements comprising or giving rise to any portion of the
Supplemental Hydrocarbon Property; and any and all additional interests of any
kind hereafter acquired by Mortgagor in and to such rights, titles, interests or
estates;

     (G) All accounts, contract rights, inventory, general intangibles,
insurance contracts and insurance proceeds constituting a part of, relating to
or arising out of those portions of the Supplemental Mortgaged Property which
are described in paragraphs (A) through (F) above and all proceeds and products
of all such portions of the Supplemental Mortgaged Property and payments in lieu
of production (such as “take or pay” payments), whether such proceeds or
payments are goods, money, documents, instruments, chattel paper, securities,
accounts, general intangibles, fixtures, real property, or other assets;

F-13



--------------------------------------------------------------------------------



 



     (H) All payments received in lieu of production from the Supplemental
Mortgaged Property (regardless of whether such payments accrued, and/or the
events which gave rise to such payments occurred, on, before, or after the
Effective Date), including, without limitation, “take or pay” payments and
similar payments, payments received in settlement of or pursuant to a judgment
rendered with respect to take or pay or similar obligations or other obligations
under a production sales contract, payments received in buyout or buydown or
other settlement of a production sales contract, and payments received under a
gas balancing or similar agreement as a result of (or received otherwise in
settlement of or pursuant to a judgment rendered with respect to) rights held by
Mortgagor as a result of Mortgagor (and/or its predecessors in title) taking or
having taken less Hydrocarbons from lands covered by the Supplemental Mortgaged
Property (or lands pooled or unitized therewith) than their ownership of the
Supplemental Mortgaged Property would entitle Mortgagor to receive; and

     (I) Any rights or interests of Mortgagor under any present or future hedge
or swap agreements, cap, floor, collar, exchange, forward or other hedge or
protection agreements or transactions relating to Hydrocarbons, or any option
with respect to such agreement or transaction now existing or hereafter entered
into by or on behalf of Mortgagor.

TO HAVE AND TO HOLD the Supplemental Mortgaged Property unto Trustee for the
benefit of the Administrative Agent and the Lenders, and Trustee’s successors in
trust and assigns forever, in each case upon the terms, provisions, and
conditions set forth herein. Mortgagor does hereby bind itself, and its
successors and permitted assigns, to warrant and forever defend all and singular
the Supplemental Mortgaged Property unto Trustee against every Person whomsoever
lawfully claiming or to claim the same, or any part thereof.

     (2) Grant of Security Interest. To further secure the Indebtedness,
Mortgagor hereby grants to Mortgagee for the benefit of the Administrative Agent
and the Lenders, subject to the reservations and restrictions set forth herein
below, a security interest in and to the Supplemental Mortgaged Property
(whether now or hereafter acquired by operation of law or otherwise) consisting
of: accounts, contract rights, instruments, documents, chattel paper, equipment,
general intangibles (subject in the case of geological and geophysical data
(including without limitation raw data and interpretations) contract rights and
general intangibles to any existing restrictions on disclosure and/or transfer),
insurance contracts, insurance proceeds, inventory, Hydrocarbons, fixtures and
any and all other personal property of any kind or character defined in and
subject to the provisions of the Applicable UCC, including the proceeds and
products from any and all of such personal property, whether such proceed or
products are goods, money, documents, instruments, chattel paper, securities,
accounts, general intangibles, fixtures, real or immovable property, personal or
movable property, or other assets. In addition to all other rights and remedies
afforded to Mortgagee pursuant to this Mortgage, upon the happening of any Event
of Default, Mortgagee is and shall be entitled to all of the rights, powers and
remedies afforded a secured party by the Applicable UCC with reference to the
personal property and fixtures in which Mortgagee

F-14



--------------------------------------------------------------------------------



 



has been granted a security interest herein Such rights, powers and remedies
shall be cumulative and in addition to those granted to Trustee or Mortgagee
under any other provision of this Mortgage or under any other Security
Instrument. It is Mortgagor’s intention that the security interest granted
pursuant to this Mortgage encumber Mortgagor’s interest in As-Extracted
Collateral (as hereinafter defined). For purposes of this Mortgage, the term
“As-Extracted Collateral” shall have the meaning ascribed to such term in the
Applicable UCC.

     (3) Fixture Filing, etc. Without in any manner limiting the generality of
any of the other provisions of this Amendment or of the Original Mortgage:
(1) some portions of the Supplemental Mortgaged Property constitutes goods which
are or are to become fixtures on the land described or to which reference is
made herein or on attached Exhibit A; (2) the security interests created hereby
under applicable provisions of the Applicable UCC will attach to Hydrocarbons
(minerals including oil and gas) or the accounts resulting from the sale thereof
at the wellhead or minehead located on the land described or to which reference
is made herein; and (c) this Amendment is to be filed of record in the real
estate records as a fixture filing with respect to all fixtures comprising any
part of the Supplemental Mortgaged Property and as a financing statement
pursuant to the Applicable UCC with respect to any As-Extracted Collateral and
any other personal property comprising any part of the Supplemental Mortgaged
Property. Mortgagor is the record owner of the real estate or interests in the
real estate comprised of the Supplemental Mortgaged Property.

     (4) Assignment of Production.

     (A) Assignment. Mortgagor has hereby absolutely and unconditionally
assigned, transferred, set over, and conveyed, and does hereby absolutely and
unconditionally assign, transfer, set over, and convey unto Mortgagee, its
successors and assigns, all of the Hydrocarbons and all products obtained or
processed therefrom, and the revenues and proceeds now and hereafter
attributable to the Hydrocarbons and said products and all payments in lieu of
the Hydrocarbons such as “take or pay” payments or settlements, together with
the immediate and continuing right to collect and receive all of the foregoing
(the “Production Proceeds”). The Hydrocarbons and products are to be delivered
into pipelines connected with the Supplemental Mortgaged Property, or to the
purchaser thereof, to the credit of Mortgagee, free and clear of all taxes,
charges, costs, and expenses; and all such revenues and proceeds shall be paid
directly to Mortgagee, at its banking quarters in New York, New York with no
duty or obligation of any party paying the same to inquire into the rights of
Mortgagee to receive the same, what application is made thereof, or as to any
other matter. Mortgagor agrees to perform all such acts, and to execute all such
further assignments, transfers and division orders, and other instruments as may
be required or desired by Mortgagee or any party in order to have said proceeds
and revenues so paid to Mortgagee. Mortgagee is fully authorized to receive and
receipt for said revenues and proceeds; to endorse and cash any and all checks
and drafts payable to the order of Mortgagor or Mortgagee for the account of
Mortgagor received from or in connection with said revenues or proceeds and to

F-15



--------------------------------------------------------------------------------



 



hold the proceeds thereof in a bank account as additional collateral securing
the Indebtedness; and to execute transfer and division orders in the name of
Mortgagor, or otherwise, with warranties binding Mortgagor. All proceeds
received by Mortgagee pursuant to this assignment shall be applied as provided
in the other Loan Documents. Mortgagee shall not be liable for any delay,
neglect, or failure to effect collection of any proceeds or to take any other
action in connection therewith or hereunder; but Mortgagee shall have the right,
at its election, in the name of Mortgagor or otherwise, to prosecute and defend
any and all actions or legal proceedings deemed advisable by Mortgagee in order
to collect such funds and to protect the interests of Mortgagee, and/or
Mortgagor, with all costs, expenses and attorneys’ fees incurred in connection
therewith being paid by Mortgagor. Mortgagor hereby appoints Mortgagee as its
attorney in fact to pursue any and all rights of Mortgagor to liens on and
security interests in the Hydrocarbons securing payment of proceeds of runs
attributable to the Hydrocarbons. In addition to the rights granted to Trustee
and/or Mortgagee in this Mortgage, Mortgagor hereby further transfers and
assigns to Mortgagee any and all such liens, security interests, financing
statements or similar interests of Mortgagor attributable to its interest in the
Hydrocarbons and proceeds of runs therefrom arising under or created by said
statutory provision, judicial decision or otherwise. The power of attorney
granted to Mortgagee in this sub-section, being coupled with an interest, shall
be irrevocable so long as the Indebtedness or any part thereof remains unpaid.

     (B) No Modification of Payment Obligations. Nothing herein contained shall
modify or otherwise alter the obligation of Mortgagor to make prompt payment of
all principal and interest owing on the Indebtedness when and as the same become
due regardless of whether the proceeds of the Hydrocarbons are sufficient to pay
the same and the rights provided in accordance with the foregoing assignment
provision shall be cumulative of all other security of any and every character
now or hereafter existing to secure payment of the Indebtedness.

     (C) Release from Liability; Indemnification. Administrative Agent and its
successors and assigns are hereby absolutely absolved from all liability for
failure to enforce collection of the proceeds from runs attributable to the
Hydrocarbons and from all other responsibility in connection therewith, except
the responsibility to account to Mortgagor for funds actually received by
Administrative Agent. Mortgagor agrees to indemnify and hold harmless
Administrative Agent, including, for purposes of this paragraph, Administrative
Agent’s directors, officers, partners, employees, and agents and any persons
owned or controlled by any affiliate of Administrative Agent, from and against
all claims, demands, liabilities, losses, damages (including, without
limitation, consequential, punitive, and special damages), causes of action,
judgments, penalties, costs and reasonable out-of-pocket expenses (including,
without limitation, reasonable attorneys’ fees and expenses) imposed upon,
asserted against, or incurred or paid by Administrative Agent by reason of the
assertion that Administrative Agent has received, either before or after payment
in full of

F-16



--------------------------------------------------------------------------------



 



the Indebtedness, funds from the production of Hydrocarbons. The foregoing
indemnities shall not terminate upon the expiration, termination, or
cancellation of the Third Amended and Restated Credit Agreement or this
Mortgage, but shall survive such expiration, termination, or cancellation, as
well as any foreclosure of this Mortgage or any conveyance in lieu of
foreclosure, and the repayment of the Indebtedness and the discharge and release
of this Mortgage and any other documents evidencing and/or securing the
Indebtedness. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS THE
INTENTION OF MORTGAGOR AND MORTGAGOR HEREBY AGREES THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO ALL CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES (INCLUDING, WITHOUT LIMITATION,
CONSEQUENTIAL, PUNITIVE, AND SPECIAL DAMAGES), CAUSES OF ACTION, JUDGMENTS,
PENALTIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE
OUT OF THE NEGLIGENCE OF ANY INDEMNIFIED PARTY. Notwithstanding the foregoing,
however, the indemnities set forth in this sub-section shall not apply to any
particular indemnified party (but shall apply to the other indemnified parties)
to the extent the subject of the indemnification is caused by or arises out of
the gross negligence or willful misconduct of such particular indemnified party.

     (D) Absolute Obligation of Credit Parties. Nothing herein contained shall
detract from or limit the obligations of any Mortgagor or any other Credit Party
to make payment as required pursuant to the terms of the Loan Documents,
regardless of whether the assignment of production described in this subsection
(4) of this Section 1(m) of this Amendment is sufficient to pay same, and the
rights under this subsection (4) of this Section 1(m) shall be cumulative of all
other rights of Administrative Agent and any other Lender under the Loan
Documents.

     (5) Indebtedness Secured. This Amendment is executed and delivered by
Mortgagor to secure and enforce the Indebtedness (as that term is defined in the
Original Mortgage).

     (A) Supplement to Definitions in Original Mortgage. It is Mortgagor’s
express intention that, (1) insofar as all of the Supplemental Hydrocarbon
Property and the Supplemental Mortgaged Property is located in the state of
Texas, the Supplemental Hydrocarbon Property and the Supplemental Mortgaged
Property be incorporated into and become part of the defined terms “Hydrocarbon
Property” and “Trust Estate Property”, respectively, as such terms are used in
the Original Mortgage, and, to the extent applicable under the Original
Mortgage, and (2) the Supplemental Mortgaged Property be incorporated, together
with all of the Trust Estate Property described in the Original Mortgage, into
and become part of the defined term “Mortgaged Property” (as that term is used
in the Original Mortgage).

F-17



--------------------------------------------------------------------------------



 



     (B) Supplement to Original Mortgage Exhibits. Exhibit A to the Original
Mortgage is hereby supplemented and amended by adding thereto Exhibit A to this
Amendment. All references in the Original Mortgage to “Exhibit A” (including,
without limitation, references to Exhibit A used in the definition of the terms
“Trust Estate Property”, “Non-Trust Estate Property”, and “Mortgaged Property”
set forth in the Original Mortgage) shall refer collectively to Exhibit A to the
Original Mortgage as supplemented and amended by adding thereto Exhibit A to
this Amendment.

     Section 2. Appointment of Successor Trustee. Pursuant to and in accordance
with Mortgagee’s rights and powers granted under Section 5.02 of the Original
Mortgage, Mortgagee hereby removes the present Trustee under the Original
Mortgage and appoints GRAEME BULLEN, whose address for purposes of this
appointment and this Amendment is 1221 Avenue of the Americas, New York, New
York 10020, as successor trustee under the Original Mortgage (as amended by this
Amendment). As further provided in Section 5.02 of the Original Mortgage, the
appointment of such successor trustee does hereby vest in such successor trustee
all the estate and title in and to all of the Mortgaged Property, and hereby,
the successor trustee succeeds to all of the rights, powers, privileges,
immunities, and duties hereby conferred upon “Trustee” named in the Original
Mortgage.

     Section 3. Effect of Amendment. Except as expressly amended and
supplemented hereby, the Original Mortgage shall remain in full force and
effect. Nothing in this Amendment releases any right, claim, lien, security
interest or entitlement of the Administrative Agent or the Lenders created by or
contained in the Original Mortgage or releases the Mortgagor from any covenant,
warranty or obligation created by or contained in the Original Mortgage.

     Section 4. Counterparts. As noted in Section 6.09 of the Original Mortgage,
the instrument was executed in several counterparts, all of which are identical,
except that to facilitate recordation, where the Mortgaged Property was situated
in more than one county, descriptions of only those portions of the Mortgaged
Property located in the county in which a particular counterpart was recorded
were attached as Exhibit A thereto. A complete Exhibit A for the Amended and
Restated Mortgage was attached to the counterpart filed in Brooks County, Texas
as County Clerk’s File Number 077753, in Volume 232, at Page 1. A complete
Exhibit A for the First Supplement was attached to the counterpart filed in
Brooks County, Texas as County Clerk’s File Number 079344, in Volume 241, at
Page 307. This Amendment is also being executed in several counterparts, all of
which are identical, except that to facilitate recordation, where additional
property is being added to the Mortgaged Property by the supplementing
paragraphs of this Amendment and such property is situated in more than one
county, descriptions of only those portions of the Mortgaged Property located in
the county in which a particular counterpart is recorded are attached as
Exhibit A hereto. A complete listing of all of the Mortgaged Property can be
obtained by reference to the Exhibit A attached to the counterpart to the
Amended and Restated Mortgage filed in the real property records of Brooks
County, Texas, the Exhibit A attached to the counterpart to the First Supplement
filed in the real property records of Brooks County, Texas, and the Exhibit A
attached to the counterpart to this Amendment filed in the real property records
of Brooks County, Texas.

F-18



--------------------------------------------------------------------------------



 



     Section 5. Ratification of Original Mortgage. The Amended and Restated
Mortgage and the First Supplement are hereby ratified, adopted, confirmed and
renewed, except with respect to properties, rights and interests previously
released in writing by the Administrative Agent. All representations, warranties
and covenants of the Mortgagor in the Amended and Restated Mortgage and the
First Supplement are hereby repeated, remade and incorporated herein by
reference on and as of the date hereof, except to the extent changed by the
transactions contemplated by this Amendment, the Original Mortgage, or
previously released in writing by the Administrative Agent and except to the
extent that such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.

     Section 6. Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon the Mortgagor, and the successors and
assigns of the Mortgagor, and shall inure to the benefit of Administrative Agent
and its successors and assigns. All references in this Amendment to Mortgagor,
Administrative Agent or Lenders shall be deemed to include such successors or
assigns.

     Section 7. Miscellaneous. This Amendment shall be considered a “Security
Instrument” as such term is defined in the Original Mortgage.

     Section 8. CHOICE OF LAW. THIS AMENDMENT SHALL, WITHOUT REGARD TO CONFLICTS
OF LAW, BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE AND THE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT TO
THE EXTENT THAT THE LAW OF A STATE IN WHICH A PORTION OF THE PROPERTY IS LOCATED
(OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE PROPERTY) NECESSARILY
GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS RELATING TO THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS, SECURITY INTERESTS AND OTHER
RIGHTS AND REMEDIES OF THE TRUSTEE OR ADMINISTRATIVE AGENT GRANTED HEREIN, THE
LAW OF SUCH STATE SHALL APPLY AS TO THAT PORTION OF THE PROPERTY LOCATED IN (OR
OTHERWISE SUBJECT TO THE LAWS OF) SUCH STATE.

F-19



--------------------------------------------------------------------------------



 



NOTICE TO MORTGAGOR:

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. WITH RESPECT TO PORTIONS OF
THE MORTGAGED PROPERTY LOCATED IN THE STATE OF OKLAHOMA, SUCH POWER OF SALE IS
GRANTED PURSUANT TO THE OKLAHOMA MORTGAGE FORECLOSURE ACT (AS DEFINED IN SECTION
1.01 OF THIS MORTGAGE). THIS POWER OF SALE MAY ALLOW TRUSTEE OR MORTGAGEE, AS
APPLICABLE, TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN
A FORECLOSURE ACTION UPON THE OCCURRENCE OF AN EVENT OF DEFAULT BY MORTGAGOR
UNDER THIS INSTRUMENT. THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY
PROVISIONS, SECURES PAYMENT OF FUTURE ADVANCES, AND COVERS ALL PRODUCTS AND
PROCEEDS OF MORTGAGED PROPERTY.

[SIGNATURE PAGES FOLLOW]

F-20



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FIRST MORTGAGE AMENDMENT — PAGE 1 OF 2]

     IN WITNESS HEREOF, Mortgagor has executed and delivered this Amendment
effective as of the day and year first above written.

             
 
  MORTGAGOR:
 
           
 
  BRIGHAM OIL & GAS, L.P., a Delaware
 
  limited partnership
 
           
 
  By:   Brigham, Inc., a Nevada corporation,
 
      its General Partner
 
           
 
           

      By:   /s/ Eugene B. Shepherd, Jr.

           

          Eugene B. Shepherd, Jr.

          Executive Vice President and

          Chief Financial Officer

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FIRST MORTGAGE AMENDMENT — PAGE 2 OF 2]

     IN WITNESS HEREOF, Mortgagee has executed and delivered this Amendment
effective as of the day and year first above written.

             
 
  MORTGAGEE:
 
           
 
  SOCIÉTÉ GÉNÉRALE
 
           
 
           
 
  By:   /s/ Graeme Bullen

           

      Graeme Bullen    

      Vice President    

 



--------------------------------------------------------------------------------



 



[ACKNOWLEDGEMENTS PAGE TO FIRST AMENDMENT — PAGE 1 OF 1]

     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     Before me, a Notary Public in and for said county and state, on this
                    , 2005, personally appeared EUGENE B. SHEPHERD, JR., to me
known to be the identical person who subscribed the name of the maker thereof to
the foregoing instrument as Executive Vice President and Chief Financial Officer
of BRIGHAM, INC., a Nevada corporation, as general partner of BRIGHAM OIL & GAS,
L.P., a Delaware limited partnership, and acknowledged to me that such person
executed the same as such person’s free and voluntary act and deed, and as the
free and voluntary act and deed of such corporation for the uses and purposes
therein set forth.

                                                            
Notary Public in and for the
State of Texas

Notarial Seal:

     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     Before me, a Notary Public in and for said county and state, on this
                    , 2005, personally appeared GRAEME BULLEN, to me known to be
the identical person who subscribed the name of the maker thereof to the
foregoing instrument as Vice President of Société Générale, and acknowledged to
me that such person executed the same as such person’s free and voluntary act
and deed, and as the free and voluntary act and deed of such entity for the uses
and purposes therein set forth.

                                                            
Notary Public in and for the
State of Texas

Notarial Seal:

 



--------------------------------------------------------------------------------



 



EXHIBIT G

FORM OF SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

     This Second Amended and Restated Pledge Agreement dated as of January 21,
2005 (“Pledge Agreement”) is between [Brigham Exploration Company, a Delaware
corporation][Brigham, Inc., a Nevada corporation][Brigham Oil & Gas, L.P., a
Delaware limited partnership] (“Pledgor”), and Société Générale, as
administrative agent for the lenders party to the Credit Agreement described
below (“Secured Party”).

INTRODUCTION

     A. [Brigham Oil & Gas, L.P., a Delaware limited partnership
(“Borrower”)][Pledgor], [Brigham Exploration Company, a Delaware corporation],
[Brigham, Inc., a Nevada corporation], the lenders party thereto and Secured
Party, as administrative agent for such lenders, were parties to that certain
Second Amended and Restated Credit Agreement dated as of March 21, 2003, as
amended (the “Existing Credit Agreement”).

     B. In order to secure the full and punctual payment and performance of the
obligations under the Existing Credit Agreement and the other loan documents
contemplated thereby, the Pledgor executed and delivered the security
instruments described on Schedule I attached hereto (the “Existing Security
Documents”) in favor of the Secured Party and has granted a continuing security
interest in and to the Pledged Collateral (as hereafter defined).

     C. [The Borrower][Pledgor], [Brigham Exploration Company, a Delaware
corporation], [Brigham, Inc., a Nevada corporation], the lenders named therein
(the “Lenders”) and Secured Party, as administrative agent for the Lenders, have
entered into the Third Amended and Restated Credit Agreement dated as of
January 21, 2005 (as amended, restated or otherwise modified from time-to-time,
the “Credit Agreement”), which, among other things, amends and restates the
Existing Credit Agreement in its entirety.

     [D. Pledgor has guaranteed the Obligations of Borrower under the Credit
Agreement pursuant to Article VIII thereof (the “Guaranty”).]

     E. Under the Credit Agreement, it is a condition to the making of Advances
by the Lenders that [Pledgor][Borrower] shall amend and restate the Existing
Security Documents to secure its [obligations under the Guaranty][Obligations
under the Credit Agreement] by entering into this Pledge Agreement.

     Therefore, Pledgor hereby agrees with Secured Party for its benefit and the
ratable benefit of the Lenders as follows:

     Section 1. Definitions. All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the meaning
assigned to such terms by the Credit Agreement. Any capitalized terms used in
this Pledge Agreement that are defined in Articles 8 or 9 of the Uniform
Commercial Code as adopted in the State of New York (“UCC”) shall have the
meanings assigned to those terms by the UCC as of the date of this Pledge
Agreement, whether specified elsewhere in this Pledge Agreement or not. All
other rules

G-1



--------------------------------------------------------------------------------



 



of interpretation set forth in Section 1.05 of the Credit Agreement shall apply
to this Pledge Agreement and are hereby incorporated herein by reference.

     Section 2. Pledge.

     (a) Grant of Pledge. Pledgor hereby pledges to Secured Party, and grants to
Secured Party, for its benefit and the ratable benefit of the Lenders, a
continuing lien on and security interest in the Pledged Collateral, as defined
in Section 2(b) below. This Pledge Agreement shall secure all Obligations of
Pledgor now or hereafter existing under the Guaranty and the other Loan
Documents to which it is a party, including any extensions, modifications,
substitutions, amendments, and renewals thereof, whether for principal,
interest, fees, expenses, indemnifications or otherwise, in each case including
the payment of amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. §§ 101 et seq., as amended. All such obligations shall be referred to in
this Pledge Agreement as the “Secured Obligations”.

     (b) Pledged Collateral. “Pledged Collateral” shall mean all of Pledgor’s
right, title, and interest in the following, whether now owned or hereafter
acquired:

     (i) all of the membership interests listed in the attached Schedule II
issued to Pledgor (the “Membership Interests”), all such additional membership
interests of any issuer of such interests hereafter acquired by Pledgor, the
certificates representing the Membership Interests, if any, and all such
additional membership interests, all of Pledgor’s rights, privileges, authority,
and powers as a member of the issuer of such Membership Interests under the
applicable [Limited Liability Company Operating Agreement][Limited Liability
Company Regulations] of such issuer and all rights to money or Property which
Pledgor now has or hereafter acquires in respect of the Membership Interests,
including, without limitation, (A) any Proceeds from a sale by or on behalf of
Pledgor of any of the Membership Interests, and (B) any distributions,
dividends, cash, instruments and other Property from time-to-time received or
otherwise distributed in respect of the Membership Interests, whether regular,
special or made in connection with the partial or total liquidation of the
issuer and whether attributable to profits, the return of any contribution or
investment or otherwise attributable to the Membership Interests or the
ownership thereof other than distributions received by Pledgor in compliance
with the Loan Documents (collectively, the “Membership Interests
distributions”);

     (ii) all of the general and limited partnership interests listed in the
attached Schedule II issued to Pledgor (the “Partnership Interests”), all such
additional limited or general partnership interests of any issuer of such
Partnership Interests hereafter acquired by Pledgor, all of Pledgor’s rights,
privileges, authority, and powers as a limited or general partner of the issuer
of such Partnership Interests under the applicable [Limited Partnership
Agreement][Partnership Agreement] of such issuer, and all rights to money or
Property which Pledgor now has or hereafter acquires in respect of the
Partnership

G-2



--------------------------------------------------------------------------------



 



Interests, including, without limitation, (A) any Proceeds from a sale by or on
behalf of Pledgor of any of the Partnership Interests, and (B) any
distributions, dividends, cash, instruments and other Property from time-to-time
received or otherwise distributed in respect of the Partnership Interests,
whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof other than distributions received by Pledgor
in compliance with the Loan Documents (collectively, the “Partnership Interest
distributions”); and

     (iii) all of the shares of stock listed in the attached Schedule II issued
to Pledgor (the “Pledged Shares”), all such additional shares of stock of any
issuer of such Pledged Shares hereafter issued to Pledgor, the certificates
representing the Pledged Shares and all such additional shares, all of Pledgor’s
rights, privileges, authority, and powers as a shareholder of the issuer of such
Pledged Shares under the applicable [Articles][Certificate] of Incorporation and
Bylaws of such issuer and all rights to money or Property which Pledgor now has
or hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any Proceeds from a sale by or on behalf of Pledgor of any of
the Pledged Shares, and (B) any distributions, dividends, cash, instruments and
other Property from time-to-time received or otherwise distributed in respect of
the Pledged Shares, whether regular, special or made in connection with the
partial or total liquidation of the issuer and whether attributable to profits,
the return of any contribution or investment or otherwise attributable to the
Pledged Shares or the ownership thereof other than distributions received by
Pledgor in compliance with the Loan Documents (collectively, the “Pledged Shares
distributions”; together with the Membership Interest distributions and the
Partnership Interest distributions, the “distributions”); and

     (iv) all additions and accessions to, substitutions and replacements of,
and all products and proceeds from the Pledged Collateral described in
paragraphs (i), (ii) and (iii) of this Section 2(b).

     (c) Delivery of Pledged Collateral. All certificates or instruments, if
any, representing the Pledged Collateral shall be delivered to Secured Party and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party. After the occurrence and
during the continuance of an Event of Default, Secured Party shall have the
right, upon prior written notice to Pledgor, to transfer to or to register in
the name of Secured Party or any of its nominees any of the Pledged Collateral,
subject to the rights specified in Section 2(d). In addition, after the
occurrence and during the continuance of an Event of Default, Secured Party
shall have the right at any time to exchange the certificates or instruments
representing the Pledged Collateral for certificates or instruments of smaller
or larger denominations.

     (d) Rights Retained by Pledgor. Notwithstanding the pledge in Section 2(a):

G-3



--------------------------------------------------------------------------------



 



     (i) until such time as voting and other consensual rights have been
terminated pursuant to Section 5 hereof, Pledgor shall be entitled to exercise
any voting and other consensual rights pertaining to the Pledged Collateral for
any purpose not inconsistent with the terms of this Pledge Agreement or the
Credit Agreement; provided, however, that Pledgor shall not exercise or shall
refrain from exercising any such right if such action would have a materially
adverse effect on the value of the Pledged Collateral;

     (ii) except as otherwise provided in the Credit Agreement and so long as no
Event of Default shall have occurred and remain uncured, Pledgor shall be
entitled to receive and retain any dividends and other distributions paid on or
in respect of the Pledged Collateral and the Proceeds of any sale of the Pledged
Collateral and all payments of principal and interest on loans and advances made
by Pledgor to the issuer of the Pledged Collateral; and

     (iii) at and after such time as voting and other consensual rights have
been terminated pursuant to Section 5 hereof, Pledgor shall execute and deliver
(or cause to be executed and delivered) to Secured Party all proxies and other
instruments as Secured Party may reasonably request to (A) enable Secured Party
to exercise the voting and other rights which Pledgor is entitled to exercise
pursuant to subsection (i) of this Section 2(d), and (B) to receive the
dividends or other distributions and Proceeds of sale of the Pledged Collateral
and payments of principal and interest which Pledgor is authorized to receive
and retain pursuant to paragraph (ii) of this Section 2(d).

     Section 3. Pledgor’s Representations and Warranties. Pledgor represents and
warrants to Secured Party and the Lenders as follows:

     (a) The Pledged Collateral listed on the attached Schedule II has been duly
authorized and validly issued and is fully paid and nonassessable.

     (b) Pledgor is the legal and beneficial owner of the Pledged Collateral
free and clear of any Lien or option, except for (i) the security interest
created by this Pledge Agreement and (ii) other Permitted Liens.

     (c) No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required either (i) for the pledge by Pledgor of the Pledged Collateral pursuant
to this Pledge Agreement or for the execution, delivery, or performance of this
Pledge Agreement by Pledgor (except to the extent that financing statements are
required under the UCC to be filed in order to maintain a perfected security
interest) or (ii) for the exercise by Secured Party or any Lender of the voting
or other rights provided for in this Pledge Agreement or the remedies in respect
of the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally).

G-4



--------------------------------------------------------------------------------



 



     (d) Pledgor has the full right, power and authority to deliver, pledge,
assign and transfer the Pledged Collateral to Secured Party.

     (e) [The [Membership Interests][Partnership Interests] listed on the
attached Schedule II constitute [100][1]% of the issued and outstanding
[membership][general partnership] interests of the respective issuer thereof and
all [Membership Interests][Partnership Interests] in which Pledgor has any
ownership interest.][The Pledged Shares listed on the attached Schedule II
constitute 100% of the issued and outstanding shares of capital stock of the
respective issuer thereof and of the Pledged Shares in which Pledgor has any
ownership interests.]

     (f) The name of Pledgor set forth in the first paragraph of this Pledge
Agreement is the exact legal name of Pledgor. The legal address of Pledgor and
the address of its principal place of business and chief executive office is
6300 Bridge Point Parkway, Building 2, Suite 500, Austin, Texas 78730. Pledgor
keeps all records and documents relating to the Pledged Collateral at such
address or with Nevada Corporate Management, Inc., 3773 Howard Hughes Parkway,
Suite 300, North Las Vegas, Nevada 89109.

     Section 4. Pledgor’s Covenants. During the term of this Pledge Agreement
and until all of the Secured Obligations have been fully and finally paid and
discharged in full, Pledgor covenants and agrees with Secured Party that:

     (a) Protect Collateral; Further Assurances. Pledgor will warrant and defend
the rights and title herein granted unto Secured Party in and to the Pledged
Collateral (and all right, title, and interest represented by the Pledged
Collateral) against the claims and demands of all Persons whomsoever. Pledgor
agrees that, at the expense of Pledgor, Pledgor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary and that Secured Party or any Lender may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Secured Party or any Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral.

     (b) Transfer, Other Liens, and Additional Shares. Pledgor agrees that it
will not (i) sell or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral or (ii) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for (A) the Liens and
security interest under this Pledge Agreement and (B) other Permitted Liens.
Pledgor agrees that it will (1) cause each issuer of the Pledged Collateral not
to issue any other membership interests, partnership interests, capital stock or
other securities in addition to or in substitution for the Pledged Collateral
issued by such issuer, except to Pledgor and (2) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any additional membership
interests, partnership interests, capital stock or other securities of an issuer
of the Pledged Collateral. Pledgor shall not approve any amendment or
modification of any of the Pledged Collateral unless it shall have given at
least ten Business Days’ prior written notice (or such lesser period as may be
agreed by Secured Party in writing) to Secured

G-5



--------------------------------------------------------------------------------



 



Party, and such amendment or modification would not be materially adverse to the
interests of the Lenders.

     (c) Jurisdiction of Formation; Name Change. Pledgor shall not (i) amend,
supplement, modify or restate its articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents if such amendment, supplement, modification or restatement would be
materially adverse to the interests of the Lenders, or (ii) unless the Pledgor
shall have given Secured Party at least ten Business Days’ prior written notice
(or such lesser period as may be agreed by Secured Party in writing), amend its
name or change its jurisdiction of incorporation, organization or formation.
Promptly upon the request of Secured Party, Pledgor shall take all such action
as Secured Party shall reasonably request to maintain the security interest of
Secured Party in the Pledged Collateral granted hereby at all time fully
perfected and in full force and effect.

     Section 5. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

     (a) UCC Remedies. To the extent permitted by law, Secured Party may
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for in this Pledge Agreement or otherwise available to it, all
the rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Pledged Collateral). This Pledge Agreement shall not be
construed to authorize the Secured Party to take any action prohibited by the
UCC or to constitute a waiver by the Pledgor of any right that the UCC does not
permit the Pledgor to waive.

     (b) Dividends and Other Rights.

     (i) All rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 2(d)(i) may be exercised by Secured Party if Secured Party so elects and
gives written notice of such election to Pledgor and all rights of Pledgor to
receive the dividends and other distributions on or in respect of the Pledged
Collateral and the proceeds of sale of the Pledged Collateral which it would
otherwise be authorized to receive and retain pursuant to Section 2(d)(ii) shall
cease at such time as such written notice is deemed effective pursuant to the
provisions of the Credit Agreement related to effectiveness of notices.

     (ii) All dividends and other distributions on or in respect of the Pledged
Collateral and the proceeds of sale of the Pledged Collateral that are
thereafter received by Pledgor shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of Pledgor, and shall be
promptly paid over to Secured Party as Pledged Collateral in the same form as so
received (with any necessary indorsement).

     (c) Sale of Pledged Collateral. Secured Party may sell all or part of the
Pledged Collateral at public or private sale, at any of Secured Party’s offices
or

G-6



--------------------------------------------------------------------------------



 



elsewhere, for cash, on credit, or for future delivery, and upon such other
terms as Secured Party may deem commercially reasonable in accordance with
applicable laws. Pledgor agrees that to the extent permitted by law such sales
may be made without notice. If notice is required by law, Pledgor hereby deems
10 days’ advance notice of the time and place of any public sale or the time
after which any private sale is to be made reasonable notification, recognizing
that if the Pledged Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market shorter notice may be reasonable.
Secured Party shall not be obligated to make any sale of the Pledged Collateral
regardless of notice of sale having been given. Secured Party may adjourn any
public or private sale from time-to-time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Pledgor shall cooperate fully with
Secured Party in all respects in selling or realizing upon all or any part of
the Pledged Collateral. In addition, Pledgor shall fully comply with the
applicable securities laws of the United States, the State of
[Delaware][Nevada], and other states and take such actions as may be necessary
to permit Secured Party to sell or otherwise dispose of any securities
representing the Pledged Collateral in compliance with such laws.

     (d) Exempt Sale. If, in the opinion of Secured Party, there is any question
that a public or semipublic sale or distribution of any Pledged Collateral will
violate any state or federal securities law, Secured Party in its discretion
(i) may offer and sell securities privately to purchasers who will agree to take
them for investment purposes and not with a view to distribution and who will
agree to imposition of restrictive legends on the certificates representing the
security, or (ii) may sell such securities in an intrastate offering under
Section 3(a)(11) of the Securities Act of 1933, as amended, and no sale so made
in good faith by Secured Party shall be deemed to be not “commercially
reasonable” solely because so made. Pledgor shall cooperate fully with Secured
Party in all reasonable respects in selling or realizing upon all or any part of
the Pledged Collateral.

     (e) Application of Collateral. The proceeds of any sale, or other
realization upon all or any part of the Collateral pledged by Pledgor shall be
applied by Secured Party as set forth in Section 7.06 of the Credit Agreement.

     (f) Cumulative Remedies. Each right, power and remedy herein specifically
granted to Secured Party or otherwise available to it shall be cumulative, and
shall be in addition to every other right, power and remedy herein specifically
given or now or hereafter existing at law, in equity, or otherwise, and each
such right, power and remedy, whether specifically granted herein or otherwise
existing, may be exercised at any time and from time-to-time as often and in
such order as may be deemed expedient by Secured Party in its sole discretion.
No failure on the part of Secured Party to exercise, and no delay in exercising,
and no course of dealing with respect to, any such right, power or remedy, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such rights, power or remedy preclude any other or further exercise thereof or
the exercise of any other right.

     Section 6. Secured Party as Attorney-in-Fact for Pledgor.

G-7



--------------------------------------------------------------------------------



 



     (a) Secured Party Appointed Attorney-in-Fact. Pledgor hereby irrevocably
appoints Secured Party as Pledgor’s attorney-in-fact, with full authority after
the occurrence and during the continuance of an Event of Default to act for
Pledgor and in the name of Pledgor, and, in Secured Party’s discretion, subject
to Pledgor’s revocable rights specified in Section 2(d), to take any action and
to execute any instrument which Secured Party may deem necessary or advisable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
to receive, indorse, and collect all instruments made payable to Pledgor
representing the proceeds of the sale of the Pledged Collateral, or any
distribution in respect of the Pledged Collateral and to give full discharge for
the same. Pledgor hereby acknowledges, consents and agrees that the power of
attorney granted pursuant to this Section is irrevocable and coupled with an
interest.

     (b) Secured Party May Perform. Secured Party may from time-to-time, at its
option and expense, perform any act which Pledgor agrees hereunder to perform
and which Pledgor shall fail to perform after being requested in writing so to
perform (it being understood that no such request need be given after the
occurrence and during the continuance of any Event of Default and after notice
thereof by Secured Party to Pledgor) and Secured Party may from time-to-time
take any other action which Secured Party reasonably deems necessary for the
maintenance, preservation or protection of any of the Pledged Collateral or of
its security interest therein. Secured Party shall be obligated to provide
notice to Pledgor of any action taken hereunder by telecopy or by registered
mail.

     (c) Secured Party Has No Duty. The powers conferred on Secured Party
hereunder are solely to protect its interest in the Pledged Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Pledged Collateral in its possession and the accounting for moneys
actually received by it hereunder, Secured Party shall have no duty as to any
Pledged Collateral or responsibility for taking any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Pledged
Collateral.

     (d) Reasonable Care. Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which Secured Party accords its own property, it being understood that
Secured Party shall have no responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders, or other
matters relative to any Pledged Collateral, whether or not Secured Party has or
is deemed to have knowledge of such matters, or (ii) taking any necessary steps
to preserve rights against any parties with respect to any Pledged Collateral.

     Section 7. Miscellaneous.

     (a) Expenses. Pledgor will upon demand pay to Secured Party for its benefit
and the benefit of the Lenders the amount of any reasonable out-of-pocket
expenses, including the reasonable fees and disbursements of its counsel and of
any experts, which Secured Party and the Lenders may incur in connection with
(i) the custody, preservation,

G-8



--------------------------------------------------------------------------------



 



use, or operation of, or the sale, collection, or other realization of, any of
the Pledged Collateral, (ii) the exercise or enforcement of any of the rights of
Secured Party or any Lender hereunder, and (iii) the failure by Pledgor to
perform or observe any of the provisions hereof.

     (b) Amendments, Etc. No amendment or waiver of any provision of this Pledge
Agreement nor consent to any departure by Pledgor herefrom shall be effective
unless made in writing and authenticated by Pledgor and Secured Party. In
addition, no such amendment or waiver shall be effective unless given or entered
into with the necessary approvals of the Lenders as required in the Credit
Agreement. Any such waiver or consent, whether by Secured Party or Secured Party
and the Lenders shall be effective only in the specific instance and for the
specific purpose for which given.

     (c) Addresses for Notices. All notices and other communications provided
for hereunder shall be in the manner and to the addresses set forth in the
Credit Agreement.

     (d) Continuing Security Interest; Transfer of Interest. This Pledge
Agreement shall create a continuing security interest in the Pledged Collateral
and, unless expressly released by Secured Party, shall (i) remain in full force
and effect until payment in full and termination of the Secured Obligations,
(ii) be binding upon Pledgor, Secured Party, the Lenders and their successors,
and assigns, and (iii) inure, together with the rights and remedies of Secured
Party hereunder, to the benefit of and be binding upon, Secured Party, the
Lenders and their respective successors, transferees, and assigns. Upon the
payment in full and termination of the Secured Obligations, the security
interest granted hereby shall terminate and all rights to the Pledged Collateral
shall revert to Pledgor to the extent such Pledged Collateral shall not have
been sold or otherwise applied pursuant to the terms hereof. Without limiting
the generality of the foregoing clause, when any Lender assigns or otherwise
transfers any interest held by it under the Credit Agreement or other Loan
Document to any other Person pursuant to the terms of the Credit Agreement or
other Loan Document, that other Person shall thereupon become vested with all
the benefits held by such Lender under this Pledge Agreement. Upon any such
termination, Secured Party will, at Pledgor’s expense, deliver all Pledged
Collateral to Pledgor, execute and deliver to Pledgor such documents as Pledgor
shall reasonably request and take any other actions reasonably requested to
evidence or effect such termination.

     (e) Waivers. Pledgor hereby waives:

     (i) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;

     (ii) any requirement that Secured Party or any Lender protect, secure,
perfect, or insure any Lien or any Property subject thereto or exhaust any right
or take any action against Pledgor, any other Guarantor, Borrower or any other
Person or any collateral; and

G-9



--------------------------------------------------------------------------------



 



     (iii) any duty on the part of Secured Party to disclose to Pledgor any
matter, fact, or thing relating to the business, operation, or condition of
Pledgor, any other Guarantor, Borrower and their respective assets now known or
hereafter known by such Person.

     (f) Severability. Wherever possible each provision of this Pledge Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.

     (g) Choice of Law. This Pledge Agreement shall be governed by and construed
and enforced in accordance with the laws of the state of New York, except to the
extent that the validity or perfection of the security interests hereunder, or
remedies hereunder, in respect of any particular Pledged Collateral are governed
by the laws of a jurisdiction other than the state of New York.

     (h) Counterparts. For the convenience of the parties, this Pledge Agreement
may be executed in multiple counterparts, each of which for all purposes shall
be deemed to be an original, and all such counterparts shall together constitute
but one and the same Pledge Agreement.

     (i) Reinstatement. If, at any time after payment in full by Pledgor of all
Secured Obligations and termination of Secured Party’s security interest, any
payments on the Secured Obligations previously made by Pledgor or any other
person must be disgorged by Secured Party for any reason whatsoever, including,
without limitation, the insolvency, bankruptcy or reorganization of Pledgor or
such Person, this Pledge Agreement and Secured Party’s security interests herein
shall be reinstated as to all disgorged payments as though such payments had not
been made, and Pledgor shall sign and deliver to Secured Party all documents,
and shall do such other acts and things, as may be necessary to reinstate and
perfect Secured Party’s security interest.

     (j) Amendment and Restatement. This Pledge Agreement amends and restates in
its entirety the Existing Security Documents, and all of the terms hereof shall
supersede the terms and provisions thereof. This Pledge Agreement renews and
extends all Liens existing by virtue of the Existing Security Documents, but the
terms, provisions and conditions of such Liens shall hereafter be governed in
all respects by this Pledge Agreement.

G-10



--------------------------------------------------------------------------------



 



     Executed as of the date first above written.

         
 
  BRIGHAM EXPLORATION COMPANY
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
       
 
  BRIGHAM, INC.
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
       
 
  BRIGHAM OIL & GAS, L.P.
 
       

  By:   Brigham, Inc., its General Partner
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
       
 
  SOCIETE GENERALE, as Administrative Agent
 
       

  By:    

       

  Name:    

       

  Title:    

       

G-11



--------------------------------------------------------------------------------



 



SCHEDULE I

EXISTING SECURITY DOCUMENTS

1. Amended and Restated Pledge Agreement dated as of March 21, 2003 by the
Pledgor in favor of the Secured Party, as amended.

G-12